



Exhibit 10(b)


Execution Version


 
 
PURCHASE AND SALE AGREEMENT
 
by and among
 
AEP Generation Resources Inc.
AEP Generating Company
 
and
 
Burgundy Power LLC
 
Dated as of September 13, 2016
 
 



THIS DOCUMENT SHALL BE KEPT CONFIDENTIAL PURSUANT TO THE TERMS OF THE
CONFIDENTIALITY AGREEMENTS ENTERED INTO BY THE RECIPIENT HEREOF AND, IF
APPLICABLE, ITS AFFILIATES, WITH RESPECT TO THE SUBJECT MATTER HEREOF.





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page


 
 
 
ARTICLE I
 
 
 
DEFINITIONS
 
 
 
Section 1.1
Definitions
1


 
 
 
ARTICLE II
 
 
 
PURCHASE AND SALE
 
 
 
Section 2.1
Purchase and Sale of the Acquired Assets and Purchase Price
2


Section 2.2
Purchase Price Adjustment
9


Section 2.3
Allocation of Purchase Price
10


Section 2.4
Acquired Assets Proration
11


Section 2.5
Closing
12


Section 2.6
Alternative Joint Modification Election
13


Section 2.7
Sellers’ Deliverables
13


Section 2.8
Buyer’s Deliverables
14


Section 2.9
Withholding
14


Section 2.10
Accounting
14


 
 
 
ARTICLE III
 
 
 
REPRESENTATIONS AND WARRANTIES RELATING TO SELLERS AND THE
ACQUIRED ASSETS
 
 
 
Section 3.1
Organization and Existence
16


Section 3.2
Authorization
16


Section 3.3
Noncontravention
16


Section 3.4
Governmental Consents
17


Section 3.5
Absence of Certain Changes or Events
17


Section 3.6
Financial Statements; Absence of Undisclosed Liabilities
17


Section 3.7
Legal Proceedings
18


Section 3.8
Compliance with Laws; Permits
18


Section 3.9
Title to Acquired Assets; Condition of Acquired Assets; Sufficiency of Acquired
Assets
19


Section 3.10
Material Contracts; Assigned Contracts; Shared Contracts
19


Section 3.11
Real Property
21


Section 3.12
Employee Benefits Matters
22


Section 3.13
Labor Matters
23


Section 3.14
Environmental Matters
24


Section 3.15
Insurance
25


Section 3.16
Taxes
25


Section 3.17
Intellectual Property
26





i

--------------------------------------------------------------------------------





Section 3.18
Brokers
26


Section 3.19
Regulatory Status
26


Section 3.20
Exclusive Representations and Warranties
26


 
 
 
ARTICLE IV
 
 
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
 
 
Section 4.1
Organization and Existence
27


Section 4.2
Authorization
27


Section 4.3
Consents
27


Section 4.4
Noncontravention
27


Section 4.5
Legal Proceedings
28


Section 4.6
Compliance with Laws
28


Section 4.7
Brokers
28


Section 4.8
Financing; Available Funds
28


Section 4.9
Regulatory Status
29


Section 4.10
Legal Impediments
30


Section 4.11
No Conflicting Contracts
30


Section 4.12
Investigation
30


Section 4.13
Disclaimer Regarding Projections
30


Section 4.14
No Additional Representations
30


 
 
 
ARTICLE V
 
 
 
COVENANTS
 
 
 
Section 5.1
Access to Information and Employees
31


Section 5.2
Conduct of Business Pending the Closing
33


Section 5.3
Support Obligations
35


Section 5.4
Assigned Contracts; Shared Contracts; Consents
39


Section 5.5
Confidentiality; Publicity
41


Section 5.6
Expenses
41


Section 5.7
Regulatory and Other Approvals
41


Section 5.8
Sellers’ Marks
44


Section 5.9
Casualty
45


Section 5.10
Condemnation
46


Section 5.11
Insurance
47


Section 5.12
Excluded Affiliate Arrangements and Transition Team
48


Section 5.13
Transfer Taxes
48


Section 5.14
Employee, Labor and Benefits Matters
49


Section 5.15
Buyer’s Title Insurance
55


Section 5.16
Bulk Sales Laws
56


Section 5.17
Financing Cooperation
56


Section 5.18
Further Actions
58


Section 5.19
Competing Transactions
58


Section 5.20
Buyer Financing Efforts
59





ii

--------------------------------------------------------------------------------





Section 5.21
Facilities Capital Expenditures
61


Section 5.22
NSR Consent Decree
61


Section 5.23
Landfill Projects
62


Section 5.24
Power Purchase Agreement
64


 
 
 
ARTICLE VI
 
 
 
SPECIFIED CONDITIONS
 
 
 
Section 6.1
Buyer’s Conditions Precedent
65


Section 6.2
Sellers’ Conditions Precedent
66


 
 
 
ARTICLE VII
 
 
 
SURVIVAL; INDEMNIFICATION AND RELEASE
 
 
 
Section 7.1
Survival
67


Section 7.2
Indemnification by Sellers
68


Section 7.3
Indemnification by Buyer
69


Section 7.4
Indemnification Procedures
69


Section 7.5
General
71


Section 7.6
“As Is” Sale; Release
72


Section 7.7
Right to Specific Performance; Certain Limitations
74


 
 
 
ARTICLE VIII
 
 
 
TERMINATION, AMENDMENT AND WAIVER
 
 
 
Section 8.1
Grounds for Termination
75


Section 8.2
Effect of Termination
76


Section 8.3
Reverse Termination Fee
76


 
 
 
ARTICLE IX
 
 
 
MISCELLANEOUS
 
 
 
Section 9.1
Notices
78


Section 9.2
Severability
80


Section 9.3
Counterparts
80


Section 9.4
Entire Agreement; No Third-Party Beneficiaries
80


Section 9.5
Governing Law
81


Section 9.6
Consent to Jurisdiction; Waiver of Jury Trial
81


Section 9.7
Assignment
81


Section 9.8
Headings
82


Section 9.9
Construction
82


Section 9.10
Amendments and Waivers
83


Section 9.11
Schedules and Exhibits
83


Section 9.12
Fulfillment of Obligations
84





iii

--------------------------------------------------------------------------------





Section 9.13
Enforcement of Agreement
84


Section 9.14
Waiver of Claims Against Debt Financing Sources
84



                        


Appendices
 
 
Appendix A
 
Defined Terms
 
 
 
Exhibits
 
 
Exhibit A
 
Buyer Parent Guarantee
Exhibit B
 
Bill of Sale and Assignment Agreement
Exhibit C
 
Deeds
Exhibit D
 
Seller Guarantee
Exhibit E
 
Joint Modification
Exhibit F
 
Post-Closing Confidentiality Agreement
Exhibit G
 
Transition Services Agreement
Exhibit H
 
Compliance Agreement
Exhibit I
 
Power Purchase Agreement Term Sheet
 
 
 
Schedules
 
 
Schedule 1.1(a)
 
Assumed Claims Liabilities
Schedule 1.1(b)
 
Coal Inventory Adjustment
Schedule 1.1(c)
 
Excluded Claims Liabilities
Schedule 1.1(d)
 
Facilities Capital Expenditures Plan
Schedule 1.1(e)
 
Key Business Employees
Schedule 1.1(f)
 
Permitted Liens
Schedule 1.1(g)
 
Retained Employees
Schedule 2(a)
 
Sellers’ Knowledge
Schedule 2(b)
 
Buyer’s Knowledge
Schedule 2.1(a)(ii)
 
Equipment and Materials
Schedule 2.1(a)(iii)
 
Transferred Permits
Schedule 2.1(a)(iv)
 
Permit Applications
Schedule 2.1(a)(v)
 
Assigned Contracts
Schedule 2.1(a)(ix)
 
Assigned Intellectual Property
Schedule 2.1(a)(x)
 
Vehicles and Rolling Stock
Schedule 2.1(a)(xi)
 
Acquired Emissions Allowances and Credits
Schedule 2.1(a)(xii)
 
Other Acquired Assets
Schedule 2.1(b)(iv)
 
Excluded Third Party Intellectual Property
Schedule 2.1(b)(xvii)
 
Excluded Emissions Allowances and Credits
Schedule 2.1(b)(xx)
 
Other Excluded Assets
Schedule 2.4
 
Acquired Assets Proration
Schedule 3.3
 
Sellers’ Third Party Consents
Schedule 3.4
 
Sellers’ Governmental Consents
Schedule 3.5
 
Sellers’ Absence of Certain Changes or Events
Schedule 3.6(a)
 
Sellers’ Financial Statements
Schedule 3.6(b)
 
Absence of Undisclosed Liabilities
Schedule 3.7(a)
 
Sellers’ Legal Proceedings - Claims





iv

--------------------------------------------------------------------------------





Schedule 3.7(b)
 
Sellers’ Legal Proceedings - Orders
Schedule 3.8(a)
 
Sellers’ Compliance with Laws
Schedule 3.8(b)
 
Sellers’ Material Permits and Material Permit Matters
Schedule 3.9(b)
 
Sellers’ Sufficiency of Acquired Assets
Schedule 3.10(a)
 
Sellers’ Material Contracts
Schedule 3.10(d)
 
Sellers’ Material Contracts Defaults
Schedule 3.10(e)
 
Shared Contracts
Schedule 3.11(a)(i)
 
Sellers’ Owned Real Property
Schedule 3.11(a)(ii)
 
Sellers’ Owned Real Property Exceptions
Schedule 3.11(b)(i)
 
Sellers’ Leased Real Property
Schedule 3.11(b)(ii)
 
Sellers’ Leased Real Property Exceptions
Schedule 3.11(c)(i)
 
Sellers’ Real Property Rights
Schedule 3.11(c)(ii)
 
Sellers’ Real Property Rights Exceptions
Schedule 3.11(d)
 
Sellers’ Real Estate Matters
Schedule 3.12(a)
 
Sellers’ Employee Benefit Plans
Schedule 3.12(d)
 
Sellers’ Payments to Business Employees
Schedule 3.13(a)
 
Business Employees
Schedule 3.13(b)
 
Sellers’ Collective Bargaining Agreements, Strikes, Lockouts and Employment
Investigations
Schedule 3.14(a)
 
Sellers’ Environmental Matters
Schedule 3.15(a)
 
Sellers’ Insurance Policies
Schedule 3.15(b)
 
Sellers’ Insurance Claims
Schedule 3.16(e)
 
Sellers’ Tax-Exempt Use Property, Tax-Exempt Bond Financed Property and Limited
Use Property
Schedule 3.16(f)
 
Pollution Control Certificates
Schedule 3.17(a)(i)
 
Sellers’ Intellectual Property Exceptions
Schedule 3.19
 
Sellers’ Regulatory Status
Schedule 4.3
 
Buyer’s Consents
Schedule 4.5
 
Buyer’s Legal Proceedings
Schedule 4.9
 
Buyer’s Regulatory Status
Schedule 5.2(a)
 
Conduct of Business Pending the Closing (Acquired Assets)
Schedule 5.3(a)
 
Sellers’ Support Obligations
Schedule 5.4(a)
 
Actions with respect to Shared Contracts and Specified Material Contracts
Schedule 5.12(a)
 
Assigned Affiliate Arrangements
Schedule 5.23(a)
 
SR Closure Plan
Schedule 5.23(b)
 
Gavin Landfill Project
Schedule 6.1(d)
 
Required Government Consents





v

--------------------------------------------------------------------------------






This PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated as of September 13,
2016 and is by and between AEP Generation Resources Inc., a Delaware corporation
(“Generation Resources”) and AEP Generating Company, an Ohio corporation
(“Generating Company”, together with Generation Resources, “Sellers” and each a
“Seller”) and Burgundy Power LLC, a limited liability company organized under
the Laws of the state of Delaware (“Buyer”).
RECITALS
WHEREAS, Generation Resources owns each of the following electric generating
facilities, and certain facilities and other assets associated therewith and
ancillary thereto: (i) the General James M. Gavin Power Station, a coal-fired
generation facility located near Cheshire, Ohio (“Gavin”), (ii) the Waterford
Energy Center, a gas-fired generation plant located in Waterford, Ohio
(“Waterford”), and (iii) the Darby Generating Station, a gas-fired generation
plant located near Mt. Sterling, Ohio (“Darby” and together with Gavin and
Waterford, the “AGR Facilities”);
WHEREAS, Generating Company owns the Lawrenceburg Generating Station, a
gas-fired generation plant located in Lawrenceburg, Indiana (“Lawrenceburg” and
together with the AGR Facilities, the “Facilities”) and certain facilities and
other assets associated therewith and ancillary thereto;
WHEREAS, concurrently with the execution and delivery of this Agreement and as a
condition and material inducement to execution of this Agreement by Sellers,
each of Blackstone Capital Partners VII L.P., a Delaware limited partnership
(“BCP VII”), Blackstone Energy Partners II L.P., a Delaware limited partnership
(“BEP II” and together with BCP VII, the “Blackstone Guarantors”), and ArcLight
Energy Partners Fund VI, L.P., a Delaware limited partnership (the “ArcLight
Guarantor” and together with the Blackstone Guarantors, the “Guarantors”), is
executing and delivering to Sellers a guarantee, attached hereto as Exhibit A,
pursuant to which, and subject to the terms and conditions thereof, each
Guarantor has guaranteed certain obligations of Buyer hereunder (the “Buyer
Parent Guarantee”); and
WHEREAS, in accordance with this Agreement, Buyer desires to purchase and
assume, and each Seller desires to sell and assign (or cause to be assigned) to
Buyer, the Facilities and the other Acquired Assets (along with the Assumed
Liabilities) upon the Closing.
NOW THEREFORE, in consideration of the premises and agreements in this Agreement
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties, intending to be legally bound, hereby
agree as follows:
ARTICLE I


DEFINITIONS
Section 1.1    Definitions. Capitalized terms used in this Agreement have the
meanings ascribed to them by definition in this Agreement or in Appendix A
hereto.





--------------------------------------------------------------------------------






ARTICLE II


PURCHASE AND SALE


Section 2.1    Purchase and Sale of the Acquired Assets and Purchase Price.


(a)Sellers agree to sell, assign and transfer to Buyer and Buyer agrees to
purchase from Sellers at Closing, subject to and upon the terms and conditions
contained herein, all of Sellers’ right, title, and interest in each of the
Facilities and in all of the following properties and assets (together with the
Facilities, collectively, the “Acquired Assets”), in each case, free and clear
of any Liens other than Permitted Liens:


(i)all parcels of real property primarily related to the operation of the
Facilities, including those described on Schedule 3.11(a)(i), and all
appurtenances thereto, together with all buildings, structures, fixtures,
component parts, other constructions and other improvements thereon and thereto,
including all construction work in progress (collectively, the “Owned Real
Property”) and any easements, licenses and all other real estate rights
appurtenant thereto and related to the operation of the Facilities, including as
described on Schedule 3.11(a)(i);


(ii)(A) the machinery, equipment, materials, supplies, spare parts, consumables,
furniture, inventory (including all fuel), and other tangible personal
property owned or held by Sellers which are located on the Owned Real Property
(including the personal property listed on Part A of Schedule 2.1(a)(ii)),
including any Prepayments and, to the extent assignable, all applicable
warranties against manufacturers or vendors; (B) the tangible personal property
of Sellers primarily relating to the Facilities in transit to the Facilities or
otherwise not located at the Facilities, which is listed on Part B of Schedule
2.1(a)(ii); and (C) all right, title and interest of Sellers in and to the
registered or applied for Intellectual Property of any Third Party embedded in
the Facilities or in the Acquired Assets or otherwise primarily related to
operation of the Facilities (excluding, for the avoidance of doubt, any Third
Party Intellectual Property used by the Sellers under end user licenses or
agreements);


(iii)to the extent transferrable pursuant to applicable Law, all Permits of
Sellers listed on Schedule 2.1(a)(iii), however evidenced (collectively, the
“Transferred Permits”); provided that Sellers shall, during the Interim Period,
amend such Schedule to account for applicable changes regarding Permits, to the
extent such changes are not in violation of any applicable covenants in Section
5.2;


(iv)to the extent transferrable pursuant to applicable Law, all applications for
Permits listed on Schedule 2.1(a)(iv) existing or, to the extent permitted or
required by this Agreement, filed on or before the Closing Date related to any
of the Facilities or the other Acquired Assets, including any acknowledgment of
Buyer as successor to Sellers thereunder (“Permit Applications”); provided that
Sellers shall, during the Interim Period, amend such Schedule to account for
applicable changes


2

--------------------------------------------------------------------------------





regarding Permit Applications, to the extent such changes are not in violation
of any applicable covenants in Section 5.2;


(v)subject to Section 5.4, all of the right, title and interest of Sellers in
and to Contracts with outstanding service, delivery or other similar future
rights, obligations or liabilities from or to the Sellers, to the extent
relating primarily to the ownership, operation, maintenance or use of any of the
Facilities or the other Acquired Assets, including those listed on
Schedule 2.1(a)(v) but in all cases excluding any Shared Contracts, Specified
Material Contracts, or Master Agreements (the “Assigned Contracts”); provided
that Sellers shall, during the Interim Period (and to the extent not identified
prior to the Closing, within 60 days thereafter), amend such schedule to remove
Contracts that expire or terminate prior to Closing, and to add additional
Contracts entered into or identified during the Interim Period that relate
primarily to the ownership, operation or maintenance of any of the Facilities or
the other Acquired Assets in each case not in contravention of any applicable
covenants in Section 5.2;


(vi)if applicable under Section 5.4(b), the rights of Buyer under any
back-to-back Contract or other arrangement with respect to any Non-Assigned
Contract;


(vii)those rights in the Shared Contracts (or replacements or portions thereof)
or Specified Material Contracts to the extent transferred to the Buyer or its
Affiliates in accordance with Section 5.4;


(viii)subject to the right of Sellers to the extent set forth herein to retain
copies for its use, all Books and Records; provided that any Books and Records
(or copies thereof) retained by Sellers pursuant to this Agreement shall be
subject to the confidentiality provisions in Section 5.5;


(ix)all of the right, title and interest of each Seller in and to the
Intellectual Property listed on Schedule 2.1(a)(ix) (the “Assigned Intellectual
Property”);


(x)all vehicles and other rolling stock owned or leased by Sellers or their
Affiliates as listed on Schedule 2.1(a)(x), and any vehicles or other rolling
stock in replacement thereof; provided, that Sellers may, during the Interim
Period, amend such Schedule to account for applicable changes arising during the
Interim Period, to the extent such changes are not in violation of any
applicable covenants in Section 5.2;


(xi)all air pollutant emissions allowances and credits listed on Schedule
2.1(a)(xi), excluding any emissions allowance or credits listed on Schedule
2.1(b)(xvii);


(xii)the assets listed on Schedule 2.1(a)(xii); and


(xiii)any refund, credit, payment, adjustment or reconciliation (A) related to
real property Taxes, personal property Taxes or other Taxes in respect of the


3

--------------------------------------------------------------------------------





Acquired Assets to the extent borne by Buyer pursuant to Section 2.4 or (B)
related to any Transfer Taxes allocated to Buyer pursuant to Section 5.13;


Notwithstanding the foregoing, the Acquired Assets shall in no event include any
of the Excluded Assets specified in Section 2.1(b)(i)-(xx) below.
(b)The “Excluded Assets” shall include all assets of Sellers, other than the
Acquired Assets, including the following:


(i)except for Prepayments, any cash, cash equivalents, certificates of deposit,
bank deposits, commercial paper, securities, rights to payment, accounts
receivable, credits, offsets, in-kind or exchange arrangements, and any similar
rights arising from or relating to the ownership or operation of the Acquired
Assets with respect to any period of time prior to the Closing (excluding, in
each case, any rights relating to breach of Assigned Contracts or the assertion
of any warranty claims under Assigned Contracts, which rights are addressed in
clause (v) below);


(ii)all claims, causes of action, rights of recovery, rights of set-off, rights
to refunds and similar rights of any kind in favor of Sellers arising from or
relating to the ownership or operation of the Acquired Assets that (A) pertain
to an Excluded Liability or (B) are related to “Excluded Assets” of the type
described in clause (v) below;


(iii)any right, title or interest of Sellers or any of their Affiliates in the
Sellers’ Marks or any other Intellectual Property other than the Assigned
Intellectual Property;


(iv)subject to the Transition Services Agreement, any material Third Party
Intellectual Property used by the Sellers under end user licenses or agreements
listed on Schedule 2.1(b)(iv); provided that all data stored or created under
such agreements shall constitute Books and Records;


(v)any refund, credit, payment, adjustment or reconciliation (A) related to real
property Taxes, personal property Taxes or other Taxes paid prior to the Closing
in respect of the Acquired Assets or to the extent allocated to taxable periods
or portions thereof ending before the Closing Date pursuant to the proration
provided for in Section 2.4 (including any refund, credit, payment, adjustment
or reconciliation relating to such Taxes attributable to any period of time
prior to the Closing that are received after the Closing) but not including any
refund, credit, payment, adjustment or reconciliation that constitutes an
Acquired Asset pursuant to Section 2.1(a)(xiii), whether such refund, adjustment
or reconciliation is received as a payment or as a credit against future Taxes
payable or (B) arising under the Assigned Contracts (including payments in
respect of warranty claims and claims for breach thereunder), the Permit
Applications or Transferred Permits and relating to any period or portion
thereof before the Closing Date; provided that payments in respect of warranty
claims and claims for breach under Assigned Contracts shall only constitute
“Excluded Assets” to the extent asserted by Sellers or their Affiliates prior to
the Closing Date


4

--------------------------------------------------------------------------------





and, if payments in respect of such claims are on account of damage or defects
to the Acquired Assets, only to the extent such damage or defects have been
repaired by or on behalf of Sellers and their Affiliates prior to the Closing
Date;


(vi)the rights under any Contracts of Sellers or their Affiliates other than (A)
the Assigned Contracts, (B) Shared Contracts to the extent transferred to Buyer
or its Affiliates in accordance with Section 5.4, or (C) any Specified Material
Contract (subject to Section 5.4);


(vii)if applicable under Section 5.4(b), the Non-Assigned Contracts;


(viii)the rights under any Permits of Sellers or their Affiliates other than the
Transferred Permits or the Permit Applications;


(ix)(A) duplicate copies of all Books and Records transferred to Buyer pursuant
to this Agreement or (B) any other records of Sellers or their Affiliates other
than the Books and Records; provided that any Books and Records (or copies
thereof) retained by Sellers pursuant to this Agreement shall be subject to the
confidentiality provisions at Section 5.5;


(x)any assets disposed of by Sellers after the date of this Agreement to the
extent such dispositions are not in violation of any applicable covenants in
Section 5.2;


(xi)all of the equity interests in the Sellers and their Affiliates, including
all Organizational Documents, minutes, and other corporate or similar records
relating to such entities or their organization;


(xii)the sponsorship of, any right or interest of Sellers or their Affiliates
to, or under, and any funds and property held in trust or any other funding
vehicle pursuant to, any Seller Benefit Plan or any other compensation or
benefit plan, program, agreement or arrangement that is or was at any time
established, sponsored or maintained or contributed to or required to be
contributed to by either Seller, any of their Affiliates or any ERISA Affiliate
or with respect to which either Seller, any of their Affiliates or any ERISA
Affiliate has any Liability;


(xiii)any rights and assets to the extent associated with the ownership,
operation and maintenance of the electric generation facilities or any other
current or former properties or operations of either Seller or their Affiliates
other than the Facilities (the “Retained Facilities”);


(xiv)all Tax returns of Sellers and their Affiliates (and all books and records,
including note papers) related thereto;


(xv)any Commercial Hedges;


(xvi)the rights of Sellers under this Agreement and in connection with the
auction process for the sale of the Acquired Assets and related businesses and
any


5

--------------------------------------------------------------------------------





Contract entered into by Sellers or their Affiliates in connection herewith or
therewith;


(xvii)the air pollutant emissions allowances and credits listed on Schedule
2.1(b)(xvii);


(xviii)the Excluded Items and the Excluded Affiliate Arrangements;


(xix)any rights of Sellers or their Affiliates under the Master Agreements; and


(xx)the assets listed on Schedule 2.1(b)(xx).


(c)On the terms and subject to the conditions set forth herein, from and after
the Closing, Buyer will assume and satisfy or perform all of the following
Liabilities, excluding, in all cases, the Excluded Liabilities (the “Assumed
Liabilities”):


(i)all Liabilities of Sellers or their Affiliates to the extent relating to or
arising out of the ownership or operation of the Acquired Assets, whether before
or after the Closing Date, other than any Liabilities of the type described in
(ii) through (ix) below;  


(ii)all Liabilities of Sellers or their Affiliates under the Assigned Contracts
and Assigned Intellectual Property and, if applicable under Section 5.4(b), all
Liabilities of Buyer under any back-to-back Contract or other arrangement with
respect to any Non-Assigned Contract, in each case, arising on or after the
Closing Date;


(iii)all Liabilities associated with the Transferred Permits arising on or after
the Closing Date;


(iv)all Liabilities that are (x) associated with the employment of the
Continuing Employees by Buyer and arising after the Closing, (y) severance
obligations with respect to (i) offers of employment that do not comply with the
requirements set forth in Section 5.14(b) and Section 5.14(c) and (ii) Scheduled
Employees to whom Buyer does not offer employment and (z) expressly assumed
under Section 5.14;


(v)any Liability for real property Taxes and other Taxes attributable to the
Acquired Assets to the extent allocated to taxable periods or portions thereof
beginning on or after the Closing Date pursuant to the proration provided for in
Section 2.4 (taking into account, and without duplication of, such Taxes borne
by Buyer as a result of any adjustments made pursuant to Section 2.4(b) and any
payments made pursuant to Section 2.4(c));


(vi)all Environmental Liabilities of Sellers or their Affiliates to the extent
relating to the ownership, operation or maintenance of the Acquired Assets,
whether


6

--------------------------------------------------------------------------------





arising before, on or after the Closing Date, including regarding Transferred
Permits relating to Environmental Law or Hazardous Substances;


(vii) all Liabilities of Sellers or their Affiliates previously assumed with
respect to or arising under the IURC Orders with respect to the period on or
after the Closing Date, including all financial assurance, decommissioning,
reporting and other residual liabilities and obligations;


(viii)all Liabilities under Shared Contracts or Specified Material Contracts (or
replacements or portions thereof) to the extent such Contract (or portion
thereof) is allocated to Buyer or its Affiliates pursuant to Section 5.4; and


(ix)the Assumed Claims Liabilities.


Subject to the other terms and conditions of this Agreement, Buyer, for itself
and each of its Affiliates, hereby irrevocably and unconditionally waives all
Claims against the Sellers and their Affiliates related to, and releases each
Seller and each of its Affiliates from all Assumed Liabilities. Notwithstanding
anything to the contrary herein, nothing in this Section 2.1(c) shall limit or
reduce any Indemnified Buyer Entity’s rights to indemnification from Sellers, or
Sellers’ obligations to indemnify the Indemnified Buyer Entities, pursuant to
Section 7.2(a).
(d)Neither Buyer nor its designees shall assume, satisfy or be responsible for
the performance of any of the following Liabilities (the “Excluded
Liabilities”), all of which shall remain the sole responsibility of the
applicable Seller and/or its Affiliates and the applicable Seller shall satisfy
or perform, or caused to be satisfied or performed, all such Excluded
Liabilities:


(i)any obligations to make payments, accounts payable and other current
liabilities, Liabilities for Taxes of either Sellers or any of their Affiliates
or any combined, unitary, or consolidated group of which any of the Sellers or
any of their Affiliates is or was a member (including any Liabilities imposed on
any Seller or any of its Affiliates as a transferee or successor, by contract or
pursuant to any Law) in respect of refunds, credits, offsets, in-kind or
exchange arrangements, income, sales, payroll, “bulk transfer” Laws of any
jurisdiction, the Excluded Assets or other Tax Liabilities, but not including
the following Liabilities (A) any Liability for Taxes imposed on or with respect
to the Acquired Assets to the extent allocated to taxable periods or portions
thereof beginning on or after the Closing Date or otherwise borne by Buyer
pursuant to Section 2.4 and (B) all Transfer Taxes allocated to Buyer pursuant
to Section 5.13;


(ii)any Liabilities in respect of any Excluded Assets, including in respect of
the Retained Facilities or any Contract other than Assigned Contracts;


(iii)any Liabilities for real property and other Taxes attributable to the
Acquired Assets to the extent allocated to taxable periods or portions thereof
ending before the Closing Date pursuant to the proration provided for in Section
2.4 (taking into account, and without duplication of, such Taxes borne by
Sellers as a result of


7

--------------------------------------------------------------------------------





any adjustments made pursuant to Section 2.4(b) and any payments made pursuant
to Section 2.4(c));


(iv) any Liabilities arising out of or related to a breach or default by either
Seller or their Affiliates under an Assigned Contract, prior to the Closing;


(v)except as expressly provided under Section 2.1(c) or Section 5.14, any
Liabilities: (A) relating to or at any time arising in connection with the
employment or service with or termination of employment or service from any of
Sellers or any of their Affiliates of any employee, agent or other
Representative of such Seller or such Affiliate (or any applicant for
employment, former employee, agent or other Representative of such Seller or
such Affiliate), including wages, salary or other compensation and withholding
and payment of any Taxes, or relating to or any spouse, children or other
dependents or beneficiaries of any such Person or successor in interest to such
Person, in each case to the extent allocable to incidents, events, actions,
omissions or circumstances existing or arising at any time prior to the Closing
Date, or (B) at any time arising under or with respect to or pursuant to any
Seller Benefit Plan or any other compensation or benefit plan, program,
agreement or arrangement that is or was at any time established, sponsored or
maintained or contributed to or required to be contributed to by either Seller,
any of their Affiliates or any ERISA Affiliate or with respect to which either
Seller, any of their Affiliates or any ERISA Affiliate has any Liability with
respect to the period prior to the Closing Date;


(vi) those Liabilities under Shared Contracts (or replacements or portions
thereof) to the extent retained by Sellers or their Affiliates pursuant to
Section 5.4;


(vii)any Liabilities of Sellers under any Non-Assigned Contracts or, if
applicable under Section 5.4(b), any back-to-back Contracts or other arrangement
with respect to any Non-Assigned Contract;


(viii)the SR Closure Liabilities;


(ix)all Liabilities of Sellers or their Affiliates or relating to the Acquired
Assets for toxic torts or Claims relating thereto arising as a result of or in
connection with exposure of Persons at the Facilities to asbestos or other
Hazardous Substances prior to the Closing Date;


(x)all indebtedness for borrowed money of Sellers and their Affiliates;


(xi)all Sellers Transaction Expenses; and


(xii)the Excluded Claims Liabilities.


Subject to the other terms and conditions of this Agreement, each Seller, for
itself and each of its Affiliates, hereby irrevocably and unconditionally waives
and releases Buyer and each of its Affiliates from all Excluded Liabilities.


8

--------------------------------------------------------------------------------





(e)The aggregate purchase price (the “Purchase Price”) for the Acquired Assets
and other rights under this Agreement shall be an amount equal to $2,100,000,000
(the “Base Purchase Price”), which shall be increased or decreased (in
accordance with Section 2.2(b)) by the Aggregate Adjustment Amount and shall be
further subject to any adjustments for proration pursuant to Section 2.4. At the
Closing, Buyer shall pay to Sellers the Base Purchase Price, which shall be
increased or decreased (in accordance with Section 2.2(a) and Section 2.4(b), as
applicable) by (I) the Estimated Aggregate Adjustment Amount as determined
pursuant to Section 2.2(a), and (II) the Estimated Proration Adjustment Amount,
as determined pursuant to Section 2.4, by wire transfer of immediately available
funds in U.S. Dollars to such account or accounts as specified by Sellers, as
applicable, to Buyer in writing at least two (2) Business Days prior to the
Closing.


Section 2.2    Purchase Price Adjustment.


(a)At least three (3) Business Days prior to the Closing Date, Sellers will
deliver to Buyer a worksheet setting forth Sellers’ good faith reasonable
estimate of (i) the Capital Expenditures Adjustment Amount, if any, (ii) the
Coal Inventory Adjustment Amount and (iii) the Aggregate Adjustment Amount (the
“Estimated Aggregate Adjustment Amount”), together with reasonable detail and
supporting material regarding the computations thereof. The Base Purchase Price
payable at Closing will be increased or decreased, as applicable, by an amount
equal to the Estimated Aggregate Adjustment Amount.


(b)Within ninety (90) days after the Closing, Sellers will prepare and deliver
to Buyer a computation (the “Adjustment Statement”) of the actual (i) Capital
Expenditures Adjustment Amount, if any, (ii) Coal Inventory Adjustment Amount
and (iii) Aggregate Adjustment Amount (the “Actual Aggregate Adjustment
Amount”), together with reasonable detail and supporting material regarding the
computations thereof. If within thirty (30) days following delivery of such
Adjustment Statement, Buyer does not object in writing thereto to Sellers, then
the Actual Aggregate Adjustment Amount shall be as reflected on the Adjustment
Statement.


(c)If within thirty (30) days following delivery of the Adjustment Statement,
Buyer objects to any items set forth in the Adjustment Statement to Sellers in
writing identifying with specificity the items on the Adjustment Statement to
which Buyer objects, the basis for such objection and Buyer’s proposed revisions
to the Adjustment Statement addressing such objections, then Buyer and Sellers
shall negotiate in good faith and attempt to resolve their disagreement. Should
such negotiations not result in an agreement within twenty (20) days after
receipt by Sellers of such written objection from Buyer, then the disputed items
shall be submitted for resolution and determination to the Independent
Accounting Firm. The Independent Accounting Firm will deliver to Buyer and
Sellers a written determination of such disputed items (such determination to
include a worksheet setting forth all material calculations used in arriving at
such determination and to be based solely on information provided to the
Independent Accounting Firm by Buyer and Sellers) within thirty (30) days of the
submission of the dispute to the Independent Accounting Firm, which
determination will be final, binding and conclusive on the Parties. In resolving
any disagreement, the Independent Accounting Firm may not assign any value to a
disputed item greater than the greatest value claimed for such disputed item by
any Party or lesser than the lowest value claimed for such disputed item by any
Party.


9

--------------------------------------------------------------------------------





All fees and expenses relating to the work, if any, to be performed by the
Independent Accounting Firm pursuant to this Section 2.2 will be allocated
between Sellers and Buyer in inverse proportion as each shall prevail in respect
of the dollar amount of disputed items so submitted (as finally determined by
the Independent Accounting Firm).
   
(d)If, following the determination of the Actual Aggregate Adjustment Amount (as
agreed between the Parties or as determined by the Independent Accounting Firm),
the Estimated Aggregate Adjustment Amount less the Actual Aggregate Adjustment
Amount is a positive number, then Sellers shall be obligated to pay Buyer a cash
payment equal to such positive number. If the Estimated Aggregate Adjustment
Amount less the Actual Aggregate Adjustment Amount is a negative number, then
Buyer shall be obligated to pay Sellers a cash payment equal to the absolute
value of such negative number. Any such payment, together with interest thereon
at the rate of five percent (5%) per annum from the Closing Date through the
date of payment, will be due and payable within ten (10) Business Days after the
Actual Aggregate Adjustment Amount is finally determined as provided in this
Section 2.2 and will be payable by wire transfer of immediately available funds
to such account or accounts as shall be specified by Buyer or Sellers, as
applicable, to the other Party in writing. Any such payment will be treated as
an adjustment to the Purchase Price for all Tax purposes, to the maximum extent
permitted by applicable Law.


(e)Following the Closing, Sellers and Buyer shall cooperate and provide each
other and, if applicable, the Independent Accounting Firm, with reasonable
access to such Books and Records and employees as are reasonably requested in
connection with the preparation of the Adjustment Statement and the other
matters addressed in this Section 2.2.


Section 2.3    Allocation of Purchase Price.


(a)Not later than 90 days after the Closing, Buyer shall provide Sellers with an
allocation of the Purchase Price, plus any liabilities deemed assumed for U.S.
federal income Tax purposes, among the Acquired Assets as of the Closing Date
using the allocation method provided by Section 1060 of the Code and the
Treasury regulations thereunder (the “Purchase Price Allocation”). The Purchase
Price Allocation shall be subject to the consent of Sellers, which shall not be
unreasonably withheld, conditioned or delayed. The Parties shall reasonably
cooperate to comply with all substantive and procedural requirements of Section
1060 of the Code and the regulations thereunder, and except for any adjustments
to the Purchase Price, the Purchase Price Allocation shall be adjusted only if
and to the extent necessary to comply with such requirements. Buyer and Sellers
agree that they will not take nor will they permit any Affiliate to take, for
Tax purposes, any position inconsistent with such Purchase Price Allocation;
provided, however, that (a) Buyer’s cost may differ from the total amount
allocated hereunder to reflect, for example, the inclusion in the total cost of
items (such as capitalized acquisition costs) not included in the total amount
so allocated and (b) the amount realized by Sellers may differ from the amount
allocated to reflect, for example, transaction costs that reduce the amount
realized for federal income Tax purposes; provided, further, that nothing
contained herein shall prevent Buyer or any Seller from settling in good faith
any proposed deficiency or adjustment by any governmental authority based upon
or arising out of the Purchase Price Allocation, and neither Buyer nor any
Seller shall be required to litigate before any court any proposed deficiency or
adjustment by any governmental authority challenging such Purchase


10

--------------------------------------------------------------------------------





Price Allocation. Sellers, on the one hand, or Buyer, on the other hand, shall
notify Buyer or Sellers, respectively, within twenty (20) days after notice or
commencement of an examination, audit or other proceeding regarding the
allocation determined under this Section 2.3.


(b)Buyer and Sellers shall negotiate in good faith and attempt to resolve any
disagreement with respect to the Purchase Price Allocation, provided that if
such negotiations do not result in an agreement within twenty (20) days after
Sellers’ receipt of the Purchase Price Allocation from Buyer, then the matter
shall be submitted for resolution and determination to the Independent
Accounting Firm. The Independent Accounting Firm will deliver to Buyer and
Sellers a written determination of the disputed Purchase Price Allocation within
thirty (30) days of the submission of the dispute to the Independent Accounting
Firm, which determination will be final, binding and conclusive on the Parties
subject to any subsequent adjustments to the Purchase Price Allocation required
due to any subsequent adjustments to the Purchase Price (including, for the
avoidance of doubt, any adjustments made pursuant to Section 2.4 of this
Agreement).


Section 2.4    Acquired Assets Proration.


(a)Buyer and Sellers agree that, except as otherwise set forth in this
Agreement, with respect to the sale of the Acquired Assets, all of the items
listed in Schedule 2.4 (including any Prepayments with respect to such items)
(collectively, the “Prorated Items”) relating to the Acquired Assets shall be
prorated as of the Closing in accordance with this Section 2.4. Schedule 2.4
also contains a description of the calculation of the proration of the real
property Taxes and other Taxes attributable to the Acquired Assets.


(b)At least three (3) Business Days prior to the Closing Date, Sellers will
deliver to Buyer a worksheet setting forth (i) Sellers’ good faith reasonable
estimate of the Prorated Amount for each Prorated Item (with respect to each
Prorated Item, the “Estimated Prorated Amount”), as well as, in each case,
reasonable detail and supporting material regarding the computation thereof, and
(ii) an amount equal to the sum of the Estimated Prorated Amounts (the
“Estimated Proration Adjustment Amount”). In the event that, with respect to any
Prorated Item, actual figures are not available as of the time of the
calculation of the Estimated Prorated Amount, the Estimated Prorated Amount for
such Prorated Item shall be a good faith reasonable estimate, including (as
applicable) based upon the actual fee, cost or amount of the Prorated Item for
the most recent preceding year (or appropriate period) for which an actual fee,
cost or amount paid is available. If the Estimated Proration Adjustment Amount
is a positive number, the Base Purchase Price payable at Closing will be
increased by an amount equal to such Estimated Proration Adjustment Amount. If
the Estimated Proration Adjustment Amount is a negative number, the Base
Purchase Price payable at Closing will be decreased by an amount equal to the
absolute value of such Estimated Proration Adjustment Amount.


(c)As soon as either Party obtains Knowledge of the actual Prorated Amount with
respect to any Prorated Item, it shall promptly notify the other Party of such
Prorated Item and the availability of the actual Prorated Amount. Within thirty
(30) days of the date of the above notice by either Party with respect to such
Prorated Item (the “Request Date”), Buyer shall calculate (A) the Prorated
Amount for such Prorated Item using the actual available amounts (the “Actual
Prorated Amount”), and (B) the absolute value of the difference between the
Estimated


11

--------------------------------------------------------------------------------





Prorated Amount and the Actual Prorated Amount for such Prorated Item (the
“Prorated Difference”) and provide Sellers with such calculation, together with
reasonable detail and supporting material regarding the computation thereof.
Subject to the provisions of Section 2.4(d) with respect to resolution of any
dispute, (i) if the Actual Prorated Amount (whether a positive or a negative
number) is greater than the Estimated Prorated Amount (whether a positive or a
negative number) for such Prorated Item, Buyer shall pay an amount equal to the
Prorated Difference to Sellers within ten (10) days after the later of the
Request Date or the date of the resolution of any dispute pursuant to Section
2.4(d), and (ii) if the Estimated Prorated Amount (whether a positive or a
negative number) is greater than the Actual Prorated Amount (whether a positive
or a negative number) for such Prorated Item, Sellers shall pay, or cause to be
paid, an amount equal to the Prorated Difference to Buyer within ten (10) days
after the later of the Request Date or the date of the resolution of any dispute
pursuant to Section 2.4(d). Following the Closing, Sellers and Buyer shall
cooperate and provide each other, and, if applicable, the Independent Accounting
Firm, with such documents and other records as may be reasonably requested in
order to confirm all proration calculations made pursuant to this Section 2.4.


(d)In the event any Party disagrees with the other Parties on the computation of
the Actual Prorated Amount for any Prorated Item to be determined under this
Section 2.4, such Party may provide a written notice of the disagreement to the
other Parties identifying with specificity the subject of such disagreement, the
basis for such disagreement and such Party’s proposed revisions to resolve such
disagreement, and Buyer and Sellers shall negotiate in good faith and attempt to
resolve their disagreement. Should such negotiations not result in an agreement
within twenty (20) days after delivery of such notice of disagreement, then the
matter shall be submitted to the Independent Accounting Firm. The Independent
Accounting Firm will deliver to Buyer and Sellers a written determination of the
Actual Prorated Amount and the Prorated Difference with respect to the disputed
item (such determination to include a worksheet setting forth all material
calculations used in arriving at such determination and to be based solely on
information provided to the Independent Accounting Firm by Buyer and Sellers)
within thirty (30) days of the submission of the dispute to the Independent
Accounting Firm, which determination will be final, binding and conclusive on
the Parties. In resolving any disagreement, the Independent Accounting Firm may
not assign any value to a disputed item greater than the greatest value claimed
for such disputed item by any Party or lesser than the lowest value claimed for
such disputed item by any Party. All fees and expenses relating to the work, if
any, to be performed by the Independent Accounting Firm pursuant to this Section
2.4(d) will be allocated between Sellers and Buyer in inverse proportion as each
shall prevail in respect of the dollar amount of disputed items so submitted (as
finally determined by the Independent Accounting Firm).


Section 2.5    Closing. The closing of the purchase and sale of the Acquired
Assets (the “Closing”) shall take place at 10:00 a.m., local time, at the
offices of Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New
York on the third (3rd) Business Day following the satisfaction or waiver of the
conditions set forth in Article VI (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to the satisfaction or
waiver of those conditions, and subject to Section 2.6); or at such other time,
date and place as may be mutually agreed upon in writing by the Parties (the
date on which the Closing actually occurs being referred to as the “Closing
Date”); provided that, notwithstanding the foregoing, if the Marketing Period
has not ended at the time of the satisfaction or waiver of the conditions set


12

--------------------------------------------------------------------------------





forth in Article VI (other than those conditions that by their nature are to be
satisfied at the Closing), the Closing shall instead occur on the earlier to
occur of (A) a date during the Marketing Period to be specified by Buyer on no
less than three (3) Business Days’ notice to the Sellers and (B) the date that
is the third (3rd) Business Day after the final day of the Marketing Period
(subject in each case to the satisfaction or waiver of the conditions set forth
in Article VI as of the date determined pursuant to this proviso); provided
that, notwithstanding the foregoing, the Closing shall not take place prior to
January 1, 2017. The Closing shall be deemed effective as of 12:00:01 a.m.
(Eastern Prevailing Time) on the Closing Date. All actions and deliverables
listed in Section 2.7 and Section 2.8 that occur on the Closing Date shall be
deemed to occur simultaneously at the Closing.


Section 2.6    Alternative Joint Modification Election. At any time after the
date hereof, the Sellers’ may make, in their sole and absolute discretion, an
Alternative Joint Modification Election.


(b)At any time after the date that is five (5) months after the date of this
Agreement, if the Sellers’ have not previously made an Alternative Joint
Modification Election, then Buyer may make, in its sole and absolute discretion,
an Alternative Joint Modification Election.


(c)For purposes of this Agreement, “Alternative Joint Modification Election”
means the election by Sellers pursuant to Section 2.6(a) or the Buyer pursuant
to Section 2.6(b) to have Section 5.22(a) no longer apply and Section 5.22(b)
apply instead.


Section 2.7    Sellers’ Deliverables. At the Closing, Sellers shall have
delivered, or cause to have been delivered, to Buyer each of the following, with
each delivery being deemed to have occurred simultaneously with the other
events:


(a)the Deeds, duly executed and properly acknowledged by the applicable Seller;


(b)a counterpart of the Bill of Sale and Assignment Agreement, duly executed by
each Seller, which shall effect the assignment by such Seller to Buyer of each
Assigned Contract (subject to Section 5.4 hereof) to which such Seller is party
and each applicable Transferred Permit or Permit Application, subject to the
assumption by Buyer of the Assumed Liabilities;


(c)a certificate of each Seller meeting the requirements of Treasury Regulations
Section 1.445-2(b) certifying such Seller’s non-foreign status for U.S. federal
income tax purposes;


(d)a counterpart of the Transition Services Agreement, duly executed by the
Services Provider;


(e)the Seller Guarantee, duly executed by the Seller Guarantor;


(f)a counterpart of the Power Purchase Agreement, duly executed by AEP Energy
Partners, Inc.;




13

--------------------------------------------------------------------------------





(g)If a valid Alternative Joint Modification Election has been made, a
counterpart of the Compliance Agreement, duly executed by Generation Resources
and American Electric Power Company, Inc.; and


(h)any other documents required for such Closing under applicable Law or
expressly required to be delivered by Sellers under this Agreement, including
under Section 6.1(c).


Section 2.8    Buyer’s Deliverables. At the Closing, Buyer shall have delivered,
or cause to have been delivered, to Sellers, each of the following, with each
delivery being deemed to have occurred simultaneously with the other events:


(a)a counterpart of the Bill of Sale and Assignment Agreement, duly executed by
Buyer;


(b)a counterpart of the Transition Services Agreement, duly executed by Buyer;


(c)the Base Purchase Price, which shall be increased or decreased in accordance
with Section 2.2(a) and Section 2.4(b) (as applicable) by (i) the Estimated
Aggregate Adjustment Amount, as determined pursuant to Section 2.2(a) and (ii)
the Estimated Proration Adjustment Amount, as determined pursuant to Section
2.4(b);


(d)a counterpart of the Power Purchase Agreement, duly executed by Buyer;


(e)If a valid Alternative Joint Modification Election has been made, a
counterpart of the Compliance Agreement, duly executed by Buyer; and


(f)any other documents required for such Closing under applicable Law or
expressly required to be delivered by Buyer under this Agreement, including
under Section 6.2(c).


Section 2.9    Withholding. Buyer and Sellers shall be entitled to deduct and
withhold (or cause to be deducted and withheld) from any amounts payable
pursuant to this Agreement, such amounts as they are required to deduct and
withhold with respect to the making of such payment under the Code or any other
Tax Law. To the extent that amounts are so withheld, such withheld amounts shall
be paid by such withholding party to the relevant Taxing Authority and shall be
treated for all purposes of this Agreement as having been paid to the Person to
whom such amounts would otherwise have been paid.


Section 2.10    Accounting


(a)If, after the Closing, (i) a Seller or any of its Affiliates receives any
payment (including an applicable potion thereof) or any invoice or other
material document, in either case that is for the account of Buyer according to
the terms of this Agreement, including such applicable payment that represents
an Acquired Asset or applicable invoice for an account payable in respect of an
Assumed Liability, such Seller shall promptly deliver (or cause its Affiliate to
deliver) such applicable payment (or a copy of such document) to Buyer, or (ii)
Buyer or any of its Affiliates receives any payment (including an applicable
potion thereof) or any invoice or other material document, in either case that
is for the account of any Seller according to the terms of this Agreement,
including such applicable payment that represents an


14

--------------------------------------------------------------------------------





Excluded Asset or applicable invoice for an account payable in respect of an
Excluded Liability, Buyer shall promptly deliver (or cause its Affiliate to
deliver) such applicable payment (or a copy of such document) to such Seller.
With respect to any payment or invoice or other payment obligation, including
any accounts payable, relating both to (a) an Acquired Asset and/or an Assumed
Liability, on the one hand, and (B) an Excluded Asset and/or an Excluded
Liability, on the other hand, such payment or payment obligation shall be
prorated as of as of 12:00:01 a.m. (Eastern Prevailing Time) on the Closing Date
(except if another allocation is expressly specified in this Agreement).


(b)After the Closing the Parties shall, using commercially reasonable efforts
and in good faith, cooperate to properly allocate any such payment or payment
obligation, and to cause any such payment obligations to be timely paid to the
applicable counterparty by one or both of the respective Parties (or their
Affiliates) prior to the due date for such payment obligations under any
applicable Contract. In the event that a Party (or its Affiliate) receives
notice of an applicable account payable or similar payment obligation addressed
to such Party (or its Affiliate) that represents a joint obligation of a Seller
and Buyer under this Section 2.10, subject to compliance with the foregoing
cooperation covenant to the extent reasonably practicable under the
circumstances, such Party, in is sole discretion, may (or may cause its
Affiliate) to pay in full the outstanding amount of such payment obligation for
all Parties as necessary to avoid a payment default under the applicable
Contract without prejudice to such Party’s right to reimbursement of the
allocable portion of such payment obligation from the other Party pursuant to
the terms of this Agreement (and in such case the other Party shall promptly
reimburse the paying Party for such other Party’s allocable share of the payment
obligation in accordance with this Section 2.10).


(c)In the event any Party disagrees with respect to the proposed allocation of
any payment or payment obligation under this Section 2.10 in connection with a
request for payment or reimbursement for an allocable share of any such payment
or payment obligation, such Party may deliver a written notice of the
disagreement to the other Parties identifying with specificity the subject of
such disagreement, the basis for such disagreement and such Party’s proposed
allocation to resolve such disagreement. The Parties shall endeavor in good
faith to try to resolve all disagreements prior to any such written notice being
delivered, and in all events no Party may deliver more than one (1) such written
notice of disagreement within any rolling one-hundred and twenty (120) day
period (provided that, a written notice of disagreement may contain disputes as
to one or more related or unrelated allocations hereunder). Should a written
notice of disagreement be delivered under this Section 2.10, then Buyer and
Sellers shall negotiate in good faith and attempt to resolve their disagreement
and if such negotiations do not result in an agreement within thirty (30) days
after delivery of such written notice, then any Party may submit the matter to
the Independent Accounting Firm. The Independent Accounting Firm will deliver to
Buyer and Sellers a written determination of the allocation with respect to such
disputed payment or payment obligation, as applicable (such determination to be
based solely on information provided to the Independent Accounting Firm by Buyer
and Sellers) within thirty (30) days of the submission of the dispute to the
Independent Accounting Firm, which determination will be final, binding and
conclusive on the Parties. In resolving any disagreement, the Independent
Accounting Firm may not allocate any payment or payment obligation in an amount
greater than the greatest value claimed for such disputed allocation by any
Party or lesser than the lowest value claimed for such disputed allocation by
any Party. All


15

--------------------------------------------------------------------------------





fees and expenses relating to the work, if any, to be performed by the
Independent Accounting Firm pursuant to this Section 2.10 will be allocated
between Sellers and Buyer in inverse proportion as each shall prevail in respect
of the dollar amount of disputed items so submitted (as finally determined by
the Independent Accounting Firm).


ARTICLE III


REPRESENTATIONS AND WARRANTIES RELATING TO SELLERS AND THE
ACQUIRED ASSETS


Sellers hereby represent and warrant to Buyer as of the date hereof and as of
the Closing, except for those representations and warranties that are made as of
a specific date or as disclosed in the Schedules (it being agreed that the
disclosure of any item in any section or subsection of Schedules shall be deemed
disclosure with respect to any other section or subsection to which the
relevance of such item is reasonably apparent) or SEC Documents to the extent
specifically referenced in the Schedules, as follows:
Section 3.1    Organization and Existence. Generation Resources is a
corporation, duly incorporated, validly existing and in good standing under the
Laws of the State of Delaware and Generating Company is a corporation, duly
incorporated, validly existing and in good standing under the Laws of the State
of Ohio, each with all requisite power and authority required to enter into this
Agreement and each Ancillary Document to which it is, or at Closing will be, a
party and consummate the transactions contemplated hereby and thereby. Each
Seller is duly qualified or licensed to do business in each other jurisdiction
where the actions required to be performed by it hereunder or under any
Ancillary Document make such qualification or licensing necessary, except in
those jurisdictions where the failure to be so qualified or licensed would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.


Section 3.2    Authorization. The execution, delivery and performance by each
Seller of this Agreement and each Ancillary Document to which it is, or at
Closing will be, a party and the consummation by each Seller of the transactions
contemplated hereby and thereby are within such Seller’s powers and have been
duly authorized by all necessary action on the part of such Seller. This
Agreement has been and each Ancillary Document to which it is, or at Closing
will be, a party, have been, or as of the Closing will be, duly and validly
executed and delivered by such Seller and this Agreement and each Ancillary
Document to which it is, or as of the Closing will be, a party constitute, or as
of the Closing will constitute, (in each case, assuming the due execution and
delivery by Buyer) a valid and legally binding obligation of such Seller,
enforceable against such Seller in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other Laws relating to or affecting creditors’ rights generally
and general equitable principles (whether considered in a proceeding in equity
or at law).


Section 3.3    Noncontravention. The execution, delivery and performance by each
Seller of this Agreement and each Ancillary Document to which it is, or at
Closing will be, a party does not, and the consummation by each Seller of the
transactions contemplated hereby and thereby will not (i) contravene or violate
any provision of the Organizational Documents of


16

--------------------------------------------------------------------------------





such Seller, or (ii) subject to obtaining or making the Permits and Consents
listed in Schedule 3.3 and Schedule 3.4, contravene or violate any provision of,
or result in the termination or acceleration of, or entitle any party to
accelerate any obligation or indebtedness under, any Contract included in the
Acquired Assets to which such Seller is a party or by which such Seller is
bound, except, with respect to the foregoing clause (ii) only, for any such
violations or defaults (or rights of termination, cancellation or acceleration)
which would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.


Section 3.4    Governmental Consents. Except as set forth on Schedule 3.4, no
Permit or Consent of any Governmental Entity is required by a Seller for or in
connection with the execution or delivery of this Agreement or each Ancillary
Document to which it is, or at Closing will be, a party or the consummation by a
Seller of the transactions contemplated hereby or thereby, other than Permits or
Consents that (i) have been made or obtained by Sellers, (ii) are applicable as
a result of the status of the Buyer (or its Affiliates) or as a result of any
other facts that specifically relate to the business or activities in which
Buyer (or any of its Affiliates) is or proposes to be engaged, or (iii) the
failure of which to obtain or make would not, individually or in the aggregate,
be reasonably expected to be material to the Acquired Assets, taken as a whole.


Section 3.5    Absence of Certain Changes or Events. Except (a) as set forth on
Schedule 3.5, and (b) for any action taken by Sellers with respect to the
Acquired Assets that would be permitted without Buyer’s consent under Section
5.2, from December 31, 2015 through the date of this Agreement, each Seller’s
ownership, operation and maintenance of the Acquired Assets has been conducted
in accordance with the ordinary course of business consistent with past
practices, except in connection with any process relating to the sale of the
Acquired Assets, including entering into this Agreement. Since December 31,
2015, there has not been any change, event or effect that, individually or in
the aggregate with other changes, events or effects, has resulted in, or would,
individually or in the aggregate, reasonably be expected to result in, a
Material Adverse Effect.


Section 3.6    Financial Statements; Absence of Undisclosed Liabilities.


(a)Schedule 3.6(a) sets forth true, correct and complete copies of the following
financial statements regarding the Facilities and the other Acquired Assets:
audited balance sheets and statements of income and cash flows for each of the
AGR Facilities and Lawrenceburg as of and for the calendar years ended December
31, 2014 and December 31, 2015 and unaudited balance sheets and statements of
income and cash flows for each of the AGR Facilities and Lawrenceburg as of and
for the six months ended June 30, 2016 (collectively, the “Financial
Statements”). The Financial Statements were prepared in accordance with GAAP
applied on a consistent basis throughout the periods involved (except as may be
set forth in the notes thereto, and except for the absence of footnotes
typically included in audited financial statements in respect of the Financial
Statements made for interim periods) and fairly present in all material respects
the financial position of each of the AGR Facilities and Lawrenceburg at the
respective dates thereof and the results of operations, income, retained
earnings and cash flows for each at and for the periods indicated (subject, in
the case of Financial Statements for interim periods, to normal year-end
adjustments).




17

--------------------------------------------------------------------------------





(b)Except as set forth on Schedule 3.6(b), as of the Closing there are no
Assumed Liabilities that would be required by GAAP to be reflected or reserved
against on an unaudited balance sheet prepared in accordance with GAAP for any
of the AGR Facilities or Lawrenceburg, other than (i) Liabilities reflected or
reserved against on the balance sheets as of June 30, 2016 included in the
Financial Statements, (ii) Liabilities incurred in the ordinary course of
business consistent with past practice since June 30, 2016, (iii) Liabilities
incurred in compliance with the terms of this Agreement or any Assigned
Contract, the Shared Contracts or the Specified Material Contracts, or (iv)
Liabilities that, in the aggregate, would not be material to the Acquired
Assets, taken as a whole.


Section 3.7    Legal Proceedings.


(a)Except as disclosed on Schedule 3.7(a), there are no Claims pending or, to
the Knowledge of Sellers, threatened, against or otherwise relating to any
Seller or the Acquired Assets before any Governmental Entity that (i) would,
individually or in the aggregate, reasonably be expected to have a be material
to the Acquired Assets or the Business (in each case, taken as a whole) or (ii)
as of the date of this Agreement, seek a writ, judgment, Order, injunction or
decree restraining, enjoining or otherwise prohibiting or making illegal any of
the transactions contemplated by this Agreement.


(b)Except as disclosed on Schedule 3.7(b), none of the Acquired Assets are bound
by any Order (other than an Order of general applicability to electric power
generating facilities of a similar type located in the PJM service territory)
that would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. As of the date of this Agreement, neither Seller is
subject to any Order that prohibits the consummation of the transactions
contemplated by this Agreement.


Section 3.8    Compliance with Laws; Permits.


(a)Except as disclosed on Schedule 3.8(a), each Seller is and for the past three
(3) years has been in compliance with all Laws applicable to the Acquired Assets
or Sellers’ respective ownership, operation or maintenance thereof, except where
such non-compliance would not, individually or in the aggregate, be reasonably
expected to be material to the Acquired Assets or the Business (in each case,
taken as a whole).


(b)Schedule 3.8(b) sets forth, as of the date of this Agreement, all material
Permits with Governmental Entities held by Sellers that are required for the
ownership, operation or maintenance of the Acquired Assets as currently
conducted, except (i) any such Permits relating to the prior (as opposed to
current) construction (and not existing operation or maintenance) of a Facility
(or a portion thereof) or (ii) the activities undertaken or to be undertaken in
connection with the SRFAP Closure and Gavin Landfill Project. Except as set
forth on Schedule 3.8(b) and other than where any non-compliance, failure to be
in full force or effect or violation would not, in the aggregate, reasonably be
expected to be material to the Acquired Assets or the Business (in each case,
taken as a whole), (i) Sellers are in compliance, in all material respects, with
the terms of all such Permits; (ii) each such Permit is in full force and
effect; and (iii) Sellers and their Affiliates have not received written notice
from any Governmental Entity of any material violation of any such Permit during
the last three (3) years through the date of this Agreement.


18

--------------------------------------------------------------------------------





(c)This Section 3.8 does not relate to (i) matters related to employee benefits
plans, which are addressed in Section 3.12, (ii) matters related to labor and
employment practices, which are addressed in Section 3.13, (iii) matters related
to Environmental Laws or Environmental Claims, which are addressed in Section
3.14 (other than relating to Permits required under Environmental Law) or (iv)
matters related to Taxes, which are addressed in Section 3.16.


Section 3.9    Title to Acquired Assets; Condition of Acquired Assets;
Sufficiency of Acquired Assets.


(a)Sellers have valid title to, or valid leasehold interests in, the Acquired
Assets (other than any Intellectual Property, which is addressed in Section
3.17, and other than real estate interests, which are addressed in Section
3.11), free and clear of all Liens, other than Permitted Liens.


(b)Except for such exceptions as are not, individually or in the aggregate,
reasonably likely to have a Material Adverse Effect, or as provided on Schedule
3.9(b), the machinery and equipment included among the Acquired Assets are in
normal operating condition for similar facilities of a similar age, except for
ordinary wear and tear and routine maintenance.


(c)The Acquired Assets and the rights granted to Buyer under this Agreement
include all assets and rights necessary for Sellers to operate each of the
Facilities as currently operated in all material respects, except for (i)
Excluded Assets listed on Schedule 2.1(b)(iv) and Schedule 2.1(b)(xx), including
assets and rights used in the provision of Excluded Affiliate Arrangements,
Shared Contracts (subject to Section 5.4) and Specified Material Contracts
(subject to Section 5.4 (ii) any services to be provided under the Transition
Services Agreement or (iii) fuel or spare parts.


Section 3.10    Material Contracts; Assigned Contracts; Shared Contracts.


(a)Schedule 3.10(a) sets forth a list, as of the date hereof, of the following
Contracts to which a Seller or any of its Affiliates is a party, or to which a
Seller or their Affiliates is subject or otherwise bound, which primarily relate
to the Acquired Assets (other than in violation of Section 5.2), excluding
Commercial Hedges or Excluded Affiliate Arrangements (the “Material Contracts”);
provided that Sellers shall, prior to the Closing, amend Schedule 3.10(a) to
account for Material Contracts that have expired or terminated (other than in
violation of Section 5.2) prior to Closing (and with respect to Contracts of the
type described in subparts (a)(iii) and (a)(iv) below to the extent not
identified prior to Closing, within 60 days thereafter) and any additional
Material Contracts entered into during the Interim Period, to the extent such
additional Contracts are entered into during the Interim Period in compliance
with Section 5.2:


(i)The following Contracts (excluding, for the avoidance of doubt, Commercial
Hedges), involving aggregate consideration or aggregate payment obligations over
the remaining term of any such Contract in excess of $1,000,000 individually or
$2,000,000 in the aggregate for a series of related Contracts:


(A)
Contracts for the purchase, exchange or sale of gas, coal, oil, fuel oil or
other fuel;



19

--------------------------------------------------------------------------------





(B)
Contracts for the purchase, exchange or sale of water, lime, urea, Trona or
other reagents;



(C)
Contracts for the purchase, exchange or sale of electric energy in any form,
capacity or ancillary services (including through auction results);



(D)
Contracts for the transmission of electric power (other than any Contracts for
transmission services provided under a tariff of general applicability); and



(E)
Contracts for the transportation or storage of gas, coal, oil, other fuel,
water, lime, urea, Trona or other reagents;



(ii)electric or natural gas interconnection Contracts;


(iii) other than Contracts of the nature addressed by Section 3.10(a)(i) - (ii),
Contracts (A) for the sale of any Acquired Asset (including any products or
by-products thereof) or provision of any services, or (B) granting a right or
option to purchase any Acquired Assets (including any products or by-products
thereof) involving aggregate payment obligations to Sellers or their Affiliates
over the remaining term of any such Contract in excess of $1,000,000
individually or $5,000,000 in the aggregate;


(iv) other than Contracts of the nature addressed by Section 3.10(a)(i) - (ii),
Contracts for the purchase of any Acquired Assets or receipt of any services
relating primarily to the Acquired Assets involving aggregate payment
obligations by Sellers or their Affiliates over the remaining term of any such
Contract in excess of $750,000 individually or $2,000,000 in the aggregate for a
series of related Contracts;


(v)any Contract (A) for the material cleanup, abatement or the remediation of
any existing environmental conditions required under Environmental Law or as a
result of an Environmental Claim, or (B) pursuant to which a Seller or any
Affiliate has retained or assumed any Liabilities of Third Parties under any
Environmental Law, except for Contracts with indemnification obligations entered
into in the ordinary course of business and which would not reasonably be
expected to result in a Liability or Lien on the Acquired Assets which is
material to the Acquired Assets or the Business (in each case, taken as a
whole).


(vi) partnership, joint venture, co-owner, limited liability company
collaboration or strategic alliance or other similar agreements (including
contracts relating to the ownership, governance, and operations of, and other
documents governing the relationship among various owners of, a Facility);


(vii)Contracts (A) which contain any covenant restricting the ability of Sellers
(with respect to the operation of the Facilities or the other Acquired Assets)
to compete or to engage in any activity or business (including in respect of any
geographic area) or contain any exclusivity or other provisions that purport to
restrict


20

--------------------------------------------------------------------------------





arrangements with any Third Parties for parts, repairs, technical advice or
maintenance services, or (B) under which a Lien has been granted on any of the
Acquired Assets securing outstanding indebtedness (other than Permitted Liens);


(viii)(A) any lease of any Acquired Assets (other than leases, licenses,
occupancy agreements regarding real property) with a value of greater than
$1,000,000 individually or $3,000,000 in the aggregate, or (B) any Contract for
the lease, sublease, license or occupancy of the Leased Real Property or with
respect to the Real Property Rights; and


(ix)Contracts involving resolution or settlement of any actual or threatened
Claim in an amount greater than $500,000 individually or $2,000,000 in the
aggregate relating to the Acquired Assets that have not been fully performed by
Sellers or otherwise impose continuing Liabilities or Liens on Sellers or the
Acquired Assets.


(b)Sellers have made available (and with respect to any updates to Schedule
2.1(a)(v) and Schedule 3.10(a), will promptly make available) to Buyer true and
complete copies of all Material Contracts, including all amendments thereto
listed on Schedule 3.10(a).


(c)Each Assigned Contract, Specified Material Contract and Shared Contract is in
full force and effect in all material respects and constitutes the legal, valid
and binding obligation of the Seller or its Affiliate party thereto and, to such
Seller’s Knowledge, the other parties thereto, enforceable against such Seller
and, to such Seller’s Knowledge, each other party thereto, as applicable, in all
material respects, in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other Laws relating to or affecting creditors’ rights generally and general
equitable principles (whether considered in a proceeding in equity or at law).


(d)Except as set forth on Schedule 3.10(d), (i) no Seller or any of its
Affiliates is in default under any Assigned Contract, Specified Material
Contract or Shared Contract; (ii) to the Knowledge of Sellers, no other party is
in default in the performance or observance of any term or provision of any
Assigned Contract; and (iii) no event has occurred which, with lapse of time or
action by a third party, would result in a default under any Assigned Contract,
Specified Material Contract or Shared Contract, other than, in each case, such
defaults or events as would not, individually or in the aggregate, reasonably be
expected to be material to the Acquired Assets or the Business (in each case,
taken as a whole).


(e)Schedule 3.10(e) sets forth a list, as of the date hereof, of all Shared
Contracts.


Section 3.11    Real Property.


(a)Schedule 3.11(a)(i) sets forth, as of the date of this Agreement, the legal
description of each parcel of Owned Real Property and each Easement. Except as
set forth on Schedule 3.11(a)(ii), Sellers have valid title to the Owned Real
Property and a valid easement or other interest in the Easements, in each case
free and clear of all Liens other than Permitted Liens.




21

--------------------------------------------------------------------------------





(b)Schedule 3.11(b)(i) sets forth, as of the date of this Agreement, for each
Facility, the leases, licenses and occupancy agreements regarding real property
(other than any real property which constitutes an Excluded Asset), pursuant to
which Sellers use real property primarily relating to the Business (each, a
“Lease”; such real property being referred to as the “Leased Real Property”).
Except as set forth in Schedule 3.11(b)(ii), Sellers have a valid leasehold
interest or license in the Leased Real Property, as applicable, free and clear
of all Liens other than Permitted Liens.


(c)Schedule 3.11(c)(i) sets forth, as of the date of this Agreement, for each
Facility, any Contract pursuant to which any Seller has subleased or otherwise
granted any Person the right to cross, use or occupy (or similar right) any Real
Property or any material portion thereof (the “Real Property Rights”). Except as
set forth in Schedule 3.11(c)(ii), Sellers have not granted any outstanding
options, rights of first refusals, rights of first offer or other rights to
sell, assign or dispose any interest in such Real Property, other than the
granting of Permitted Liens.


(d)As of the date of this Agreement, except as set forth on Schedule 3.11(d),
none of the Real Property is subject to any written notice of any pending or, to
the Knowledge of Sellers, threatened proceeding to condemn or take by power of
eminent domain all or any part of the Real Property.


Section 3.12    Employee Benefits Matters


(a)Schedule 3.12(a) contains a true and complete list of each material Seller
Benefit Plan as of the date of this Agreement. “Seller Benefit Plan” means each
“employee benefit plan,” as defined in Section 3(3) of ERISA, and all other
retirement, pension, deferred compensation, bonus, incentive, severance, stock
purchase, stock option, phantom stock, equity, employment, profit sharing,
retention, stay bonus, change of control and other benefit plans, programs,
agreements or arrangements maintained, sponsored or contributed to, or required
to be contributed to, by any Seller or any ERISA Affiliate covering any Business
Employee or in which any Business Employee is eligible to participate. Sellers
have heretofore made available to Buyer a copy of each material written Seller
Benefit Plan and any amendments thereto.  


(b)No Acquired Asset is subject to any Lien under Section 303(k) of ERISA or
Section 430(k) of the Code. No Seller Benefit Plan is a “multiemployer plan”
(within the meaning of Section 3(37) of ERISA).


(c)The IRS has issued a valid and favorable determination, opinion or advisory
letter with respect to each Seller Benefit Plan that is intended to be a
“qualified plan” within the meaning of Section 401(a) of the code (each, a
“Qualified Plan”) and the related trust that has not been revoked and, to the
Knowledge of Sellers, no circumstances exist and no events have occurred that
would, individually or in the aggregate, reasonably be expected to cause the
loss of the qualified status of any Qualified Plan or the related trust. A copy
of the most recent determination or opinion letter received from the IRS with
respect to each Qualified Plan has been made available to Buyer.


(d)Except as set forth on Schedule 3.12(d), neither the execution or delivery of
this Agreement nor the consummation of the transactions contemplated by this
Agreement would


22

--------------------------------------------------------------------------------





reasonably be expected to, either alone or in conjunction with any other event
(whether contingent or otherwise), (i) result in any payment or benefit becoming
due or payable, or required to be provided, to any Business Employee, (ii)
increase the amount or value of any benefit or compensation otherwise payable or
required to be provided to any Business Employee or (iii) result in any amount
failing to be deductible by reason of Section 280G of the Code.


(e)This Section 3.12 contains the exclusive representations and warranties of
Sellers with respect to employee benefits matters. No other provision of this
Agreement shall be construed as constituting a representation or warranty
regarding such matters.


Section 3.13    Labor Matters.


(a)Schedule 3.13(a) sets forth a list of (i) all employees of Sellers or their
Affiliates employed at the Facilities, other than Retained Employees and
Facility Support Employees (the “Scheduled Employees”); (ii) those engineering
and environmental employees of Sellers or their Affiliates employed at the
Facilities, other than Retained Employees, separately identified on Schedule
3.13(a) as “Facility Support Employees” and (iii) certain employees of Sellers
or their Affiliates providing support services to the Facilities but not
employed at the Facilities as of the date hereof and separately identified on
Schedule 3.13(a) as “Corporate Support Employees” (the Scheduled Employees,
Facility Support Employees and Corporate Support Employees are collectively
referred to as the “Business Employees”), which list shall be amended during the
Interim Period to reflect (I) any changes thereto, to the extent such changes
are not in violation of any applicable covenants in Section 5.2 and (II)
additional employees of Sellers or their Affiliates who, upon the reasonable
request of Buyer and subject to the consent of Sellers, shall become Business
Employees. Sellers shall provide to Buyer the following information on a
confidential basis: each Business Employee’s current base salary or wage rate
and target bonus for the 2016 fiscal year (if any), position, date of hire (and,
if different, years of recognized service), status as exempt or non-exempt under
the Fair Labor Standards Act, and whether such Business Employee is on leave
status.


(b)Except as set forth on Schedule 3.13(b):


(i)No Business Employees are represented by a union or other collective
bargaining representative;


(ii)Since January 1, 2014, there have been no actual nor, to the Knowledge of
Sellers, threatened, labor strikes, walkouts, requests for representation, work
stoppages or lockouts or other material labor disputes involving any Business
Employee, each Seller has been in compliance in all material respects with all
labor and employment-related Laws applicable to the Acquired Assets and there
are no material grievances or labor arbitrations by or involving any Business
Employee currently pending;


(iii)Other than as would not, individually or in the aggregate, reasonably be
expected to result in a material Liability, neither Sellers nor any of their
Affiliates has received written notice of any pending charges before any
Governmental Entity


23

--------------------------------------------------------------------------------





responsible for the prevention of unlawful employment practices with respect to
the Business Employees; and


(iv)Other than as would not, individually or in the aggregate, reasonably be
expected to result in a material Liability, neither Sellers nor any of their
Affiliates has received written notice of any pending investigation by a
Governmental Entity relating to employees or employment practices with respect
to the Business Employees.


Section 3.14    Environmental Matters.


(a)Except as set forth on Schedule 3.14(a), since January 1, 2014:


(i)the Facilities have been in compliance with applicable Environmental Laws,
except where such non-compliance would not, individually or in the aggregate, be
reasonably expected to be material to the Acquired Assets or the Business (in
each case, taken as a whole);


(ii)(x) no Seller has received written notice of any Environmental Claims that
are currently outstanding with respect to the Facilities, and (y) no
Environmental Claims are pending or, to the Knowledge of Sellers, threatened
against Sellers with respect to the Facilities by any Governmental Entity or
other Person under any Environmental Laws, except, in each case, any
Environmental Claims that would not, individually or in the aggregate,
reasonably be expected to be material to the Acquired Assets or the Business (in
each case, taken as a whole);


(iii)To the Knowledge of Sellers, there is no site to which Hazardous Substances
generated by any Facility have been transported which is the subject of any
environmental action or that would be reasonably expected to result in an
Environmental Claim, except, in each case, any Environmental Claims that would
not, individually or in the aggregate, reasonably be expected to be material to
the Acquired Assets or the Business (in each case, taken as a whole); and


(iv)except, in each case, any Environmental Claims that would not, individually
or in the aggregate, reasonably be expected to be material to the Acquired
Assets or the Business (in each case, taken as a whole), there has been no
Release at or from a Facility in connection with such Facility’s operations by
Sellers or its Affiliates of any Hazardous Substance that would reasonably be
expected to result in an Environmental Claim.


(b)No facts, events or conditions associated with the operation of the Acquired
Assets prior to Closing will give rise to any fines or penalties with respect to
such pre-Closing operation arising out of, resulting from or relating to the
Requests for Information described on Schedule 1.1(a).


(c)Sections 3.8(b), 3.10 (Material Contracts; Assigned Contracts; Shared
Contracts), and 3.15 (Insurance) and this Section 3.14 contain the exclusive
representations and warranties of Sellers respecting Environmental Law,
Environmental Claims, and Permits governed by


24

--------------------------------------------------------------------------------





Environmental Law. No other provision of this Agreement shall be construed as
constituting a representation or warranty regarding such matters.


Section 3.15    Insurance.


(a)Schedule 3.15(a) sets forth a description of the material insurance policies
under which the Acquired Assets are covered as of the date of this Agreement
(the “Insurance Policies”). Each Insurance Policy is in full force and effect
and all premiums with respect thereto have been paid to the extent due and
payable. No written notice of cancellation or termination has been received by
Sellers with respect to any such Insurance Policy that has not been replaced on
substantially similar terms prior to the date of such cancellation or
termination.


(b)Schedule 3.15(b) sets forth, as of the date of this Agreement, a list of all
material pending claims that have been made under any Insurance Policy since
January 1, 2015 with respect to the Acquired Assets.


Section 3.16    Taxes.


(a)All material Tax Returns required to be filed by each Seller with respect to
the Acquired Assets have been or will be filed when due in accordance with all
applicable Laws, all such Tax Returns are correct and complete in all material
respects and each Seller has timely paid in full all Taxes shown as due and
payable on such Tax Returns and all other material amounts of Taxes with respect
to the Acquired Assets that are due and payable.


(b)There is no action, suit, proceeding, investigation, audit or claim now
pending or threatened in writing with respect to any material Tax with respect
to the Acquired Assets.


(c)There are no outstanding requests for or agreements extending the statutory
period of limitation applicable to any claim for, or the period for the
collection or assessment of, material Taxes with respect to the Acquired Assets.


(d)There are no Liens for Taxes other than Permitted Liens on any of the
Acquired Assets.


(e)    Except as set forth on Schedule 3.16(e), no Acquired Asset is (i)
“tax-exempt use property” within the meaning of Section 168(h)(1) of the Code,
(ii) “tax-exempt bond financed property” within the meaning of Section 168(g) of
the Code, (iii) “limited use property” within the meaning of IRS Revenue
Procedure 2001-28, or (iv) subject to Section 168(g)(1)(A) of the Code.
(f)    Schedule 3.16(f) lists all Pollution Control Certificates with respect to
the Acquired Assets that have been approved by the State of Ohio Department of
Taxation and all Pollution Control Applications with respect to the Acquired
Assets that are awaiting approval by the State of Ohio Department of Taxation.
(g)    Solely for purposes of this Section 3.16, any reference to any Seller
shall be deemed to include any Person that merged with or was liquidated or
converted into such Seller.


25

--------------------------------------------------------------------------------





Section 3.17    Intellectual Property.


(a)The Assigned Intellectual Property, any Intellectual Property embedded in the
Facilities or in the Acquired Assets, and the rights granted to Buyer herein
represent all material Intellectual Property used in or necessary for each
Seller to operate and maintain the Facilities as currently conducted in all
material respects, excluding (1) any end user licenses or agreements, and (2)
any Intellectual Property held by Sellers or its Affiliates and used in
connection with the Excluded Affiliates Arrangements. Except as set forth on
Schedule 3.17(a)(i), (i) the Sellers exclusively own the Assigned Intellectual
Property, free of all Liens other than Permitted Liens; (ii) to the Knowledge of
Sellers, no Person is infringing, misappropriating, or violating the Assigned
Intellectual Property; and (iii) Sellers have taken all commercially reasonable
steps to protect, maintain, prosecute and safeguard the Assigned Intellectual
Property.


(b)To the Knowledge of Sellers, the operation and maintenance of the Facilities
as currently conducted do not in any material respect infringe upon,
misappropriate or violate, and have not in the past three (3) years in any
material respect infringed upon, misappropriated, or violated, any Intellectual
Property rights of Third Parties.


(c)Section 3.17(b) constitutes the sole representation and warranty of the
Sellers with respect to any actual or alleged infringement, misappropriation or
other violation by Sellers of any Intellectual Property of Third Parties, and
Section 3.17(a) shall not be construed as any such representation or warranty.


Section 3.18    Brokers. No Seller or Affiliate of any Seller has any liability
or obligation to pay fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement for which Buyer or
its Affiliates could become liable or obliged.


Section 3.19    Regulatory Status. Except as set forth in Schedule 3.19, each
Seller has been authorized by the FERC under the FPA to make sales of electric
capacity and energy at market-based rates and Sellers have no Knowledge of any
facts that are reasonably likely to cause Sellers to lose their market-based
rate authorization. Except as set forth in Schedule 3.19, Sellers are not
subject to regulation as a “public utility” or “public service company” (or
similar designation) with respect to their rates, securities issuances or
capital structure by any state Governmental Entity.


Section 3.20    Exclusive Representations and Warranties. Except as provided in
this Article III, none of Sellers nor any of their Affiliates, nor any of their
respective directors, officers, employees, shareholders, partners, members or
Representatives has made, or is making, any representation or warranty
whatsoever to Buyer or its Affiliates. Without limiting the foregoing, Buyer
acknowledges that it, together with its advisors, has made its own investigation
of the Acquired Assets, the Facilities and the related businesses and
acknowledges that Sellers make no implied warranties or any other representation
or warranty whatsoever as to the prospects (financial or otherwise) or the
viability or likelihood of success of the business of the Acquired Assets or
Facilities as conducted after the Closing as contained in any materials provided
by any Seller or any of their Affiliates, or any of their respective directors,
officers, employees, shareholders, partners, members or Representatives or
otherwise. For the purposes


26

--------------------------------------------------------------------------------





herein, any information provided to, or made available to, Buyer by or on behalf
of Sellers or their Affiliates shall include any and all information that may be
contained or posted prior to 5:00pm (New York City time) on the date hereof in
any electronic data room established by Sellers or their Representatives in
connection with the transactions contemplated by this Agreement.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer hereby represents and warrants to Sellers as of the date hereof and as of
the Closing, except for those representations and warranties that are made as of
a specific date or as disclosed in the Schedules (it being agreed that the
disclosure of any item in any section or subsection of Schedules shall be deemed
disclosure with respect to any other section or subsection to which the
relevance of such item is reasonably apparent), as follows:
Section 4.1    Organization and Existence. Buyer is a limited liability company
duly organized, validly existing and in good standing under the Laws of
Delaware, with all requisite power and authority required to enter into this
Agreement and the other Ancillary Documents and consummate the transactions
contemplated hereby and thereby. Buyer is duly qualified or licensed to do
business in each other jurisdiction where the actions required to be performed
by it hereunder make such qualification or licensing necessary, except in those
jurisdictions where the failure to be so qualified or licensed would not,
individually or in the aggregate, reasonably be expected to result in a material
adverse effect on Buyer’s ability to perform its obligations hereunder.


Section 4.2    Authorization. The execution, delivery and performance by Buyer
of this Agreement and the other Ancillary Documents and the consummation by
Buyer of the transactions contemplated hereby and thereby are within Buyer’s
powers and have been duly authorized by all necessary action on the part of
Buyer. This Agreement and the other Ancillary Documents constitute (assuming the
due execution and delivery by Sellers) a valid and legally binding obligation of
Buyer, enforceable against Buyer in accordance with their terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar Laws relating to or affecting creditors’ rights
generally and general equitable principles (whether considered in a proceeding
in equity or at law).


Section 4.3    Consents. Except for those Consents and Permits listed in
Schedule 4.3, no Consent of any Governmental Entity which has not been obtained
or made by Buyer is required for or in connection with the execution, delivery
and performance of this Agreement and the other Ancillary Documents by Buyer,
and the consummation by Buyer of the transactions contemplated hereby, other
than such Consents the failure of which to obtain or make would not materially
impair or delay the ability of Buyer to effect the Closing.


Section 4.4    Noncontravention. The execution, delivery and performance of this
Agreement and the other Ancillary Documents by Buyer does not, and the
consummation by Buyer of the transactions contemplated hereby and thereby will
not (i) contravene or violate any provision of the Organizational Documents of
Buyer or (ii) subject to obtaining or making the


27

--------------------------------------------------------------------------------





Consents listed in Schedule 4.3, contravene or violate any provision of, or
result in the termination or acceleration of, or entitle any party to accelerate
any obligation or indebtedness under, any lease, Contract to which Buyer is a
party or by which Buyer is bound, except, with respect to the foregoing clause
(ii) only, to the extent that any such events would not materially impair or
delay the ability of Buyer to effect the Closing.


Section 4.5    Legal Proceedings. Except as set forth on Schedule 4.5, there are
no Claims pending or, to Buyer’s Knowledge, threatened, against or otherwise
relating to Buyer before any Governmental Entity or any arbitrator that would,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on Buyer’s ability to perform its obligations hereunder or under
any other Ancillary Document. Buyer is not subject to any Order that prohibits
the consummation of the transactions contemplated by this Agreement or any other
Ancillary Document or would, individually or in the aggregate, reasonably be
expected to have a material adverse effect on Buyer’s ability to perform its
obligations hereunder.


Section 4.6    Compliance with Laws. Buyer is not in violation of any Law,
except for violations that would not, individually or in the aggregate,
reasonably be expected to result in a material adverse effect on Buyer’s ability
to perform its obligations under this Agreement.


Section 4.7    Brokers. Neither Buyer nor any of its Affiliates has any
liability or obligation to pay fees or commissions to any broker, finder or
agent with respect to the transactions contemplated by this Agreement for which
Sellers or their Affiliates could become liable or obliged.


Section 4.8    Financing; Available Funds.


(a)Buyer at the Closing will have all funds necessary for its payment of the
Purchase Price in accordance with this Agreement and for all other actions
necessary for Buyer to consummate the transactions contemplated in this
Agreement and perform its obligations hereunder. Buyer understands that its
obligations to consummate the transactions contemplated by this Agreement
(including the payment of all amounts when due) are not subject to the
availability to Buyer of any financing (including from the Guarantor). The Buyer
Parent Guarantee is the legal, valid and binding obligations of each of the
Guarantors. Buyer represents and warrants that all funds paid to Sellers shall
not have been derived from, or constitute, either directly or indirectly, the
proceeds of any criminal activity under the anti-money laundering laws of the
United States.


(b)Buyer has delivered to Sellers a true, complete and correct copy of the
executed debt commitment letter, together with each related fee letter (with
customary redactions only with respect to fee amounts and the economic terms of
the “market flex” provisions and nothing which would affect the amount or
availability of the Debt Financing) and engagement letter, each in effect as of
the date of this Agreement from the Debt Financing Sources (together, as they
may be amended, modified or replaced in accordance with Section 5.20(c), the
“Debt Commitment Letter”) to provide debt financing in an aggregate amount set
forth therein and subject to the terms and conditions set forth therein (being
collectively referred to, together with any alternative financing arranged in
accordance with Section 5.20, as the “Debt Financing”). Buyer has delivered to
Sellers a true, complete and correct copy of the executed equity


28

--------------------------------------------------------------------------------





commitment letters (including all exhibits, schedules, annexes, supplements and
amendments thereto, the “Equity Financing Commitments”, and together with the
Debt Commitment Letter, the “Financing Commitments”), pursuant to which the
applicable investor party thereto has committed, on the terms and subject to the
conditions set forth therein, to invest in Buyer the cash amount set forth
therein (the “Equity Financing”, and together with the Debt Financing, the
“Financing”)


(c)As of the date of this Agreement, none of the Financing Commitments have been
amended or modified, no amendment or modification to the Financing Commitments
is contemplated, and the respective commitments contained in the Financing
Commitments have not been terminated, reduced, withdrawn or rescinded in any
respect and no such termination, reduction, withdrawal or rescission is
contemplated. There are no side letters or other Contracts or arrangements
related to the funding or investing, as applicable, of the Financing other than
as expressly set forth in the Financing Commitments delivered to Sellers
pursuant to this Section 4.8. Buyer has fully paid any and all commitment fees
or other fees, amounts or expenses in connection with the Financing Commitments
that are payable on or prior to the date hereof and Buyer is unaware of any fact
or occurrence existing on the date hereof that would reasonably be expected to
make any of the assumptions or any of the statements set forth in the Financing
Commitments to be ineffective. The Financing Commitments are in full force and
effect and are the legal, valid, binding and enforceable obligations of Buyer
and each of the other parties thereto, as the case may be. There are no
conditions precedent or other contingencies related to the funding of the full
amount (or any portion) of the Financing, including any condition relating to
the availability of the Debt Financing pursuant to any “flex” provision, other
than as expressly set forth in the Financing Commitments. No event has occurred
which, with or without notice, lapse of time or both, could reasonably be
expected to constitute a default or breach on the part of Buyer or any other
party thereto under any of the Financing Commitments. Buyer has no reason to
believe that any of the conditions to the Financing contemplated by the
Financing Commitments will not be satisfied on a timely basis or that the
Financing will not be made available to Buyer on or prior to the Closing and
Buyer is not aware of the existence of any fact or event as of the date hereof
that would reasonably be expected to cause such conditions to funding not be
satisfied on a timely basis and the Closing not to occur. Buyer has not incurred
any obligation, commitment, restriction or other liability of any kind, and is
not contemplating or aware of any obligation, commitment, restriction or other
liability of any kind, in either case which would impair or adversely affect
such resources, funds or capabilities. Each Equity Financing Commitment
designates each Seller as an intended third party beneficiary thereof who may
enforce the rights of Buyer pursuant to such Equity Financing Commitment as if
each Seller was a party thereto.


Section 4.9    Regulatory Status. Buyer is not a “public utility” as defined in
the FPA. Schedule 4.9 identifies each of Buyer’s “affiliates” (under and as
defined in the FPA and the rules and regulations of FERC promulgated thereunder)
that are “public utilities” as defined in the FPA and are subject to regulation
by FERC as public utilities. Each of Buyer’s “affiliates” (under and as defined
in the FPA and the rules and regulations of FERC promulgated thereunder) selling
electric energy, capacity and certain ancillary services at wholesale subject to
the jurisdiction of FERC under the FPA has been authorized by FERC to make
wholesale sales of electric energy, capacity and/or certain ancillary services
at market-based rates pursuant to Section 205 of the FPA, except for any such
affiliate that owns one or more “qualifying


29

--------------------------------------------------------------------------------





facilities” as defined in the FERC rules and regulations promulgated under the
Public Utility Regulatory Policies Act of 1978, as amended, that are entitled to
exemption from regulation under Section 205 of the FPA. Buyer is not subject to
regulation as a “public utility” or “public service company” (or similar
designation) with respect to its rates, securities issuances or capital
structure by any state Governmental Entity.


Section 4.10    Legal Impediments. There are no facts relating to Buyer, any
applicable Law or any agreement to which Buyer is a party that would disqualify
Buyer from acquiring the Acquired Assets or assuming the Assumed Liabilities or
that would prevent, delay or limit the ability of Buyer to effect the Closing.


Section 4.11    No Conflicting Contracts. Neither Buyer nor any of its
Affiliates is a party to any Contract to build, develop, acquire or operate any
electric generation, or otherwise owns assets or is engaged in a business, that
would reasonably be expected to impair or cause a material delay in any
Governmental Entity’s granting of a Consent, and neither Buyer nor any of its
Affiliates has any plans to enter into any such Contract, acquire any such
assets or engage in any such business prior to the Closing Date.


Section 4.12    Investigation. Buyer is a sophisticated entity, is knowledgeable
about the industry in which Sellers operate and the Acquired Assets, experienced
in investments in such businesses and able to bear the economic risk associated
with the purchase of the Acquired Assets and the assumption of the Assigned
Contracts. Buyer has such knowledge and experience as to be aware of the risks
and uncertainties inherent in the purchase of the Acquired Assets and related
contractual rights and obligations of the type contemplated in this Agreement,
as well as the knowledge of each Seller and its operation of the Acquired Assets
in particular, and has independently, based on such information, made its own
analysis and decision to enter into this Agreement. Buyer had access to the
Books and Records and the Facilities for purposes of conducting its due
diligence investigation of the Acquired Assets.


Section 4.13    Disclaimer Regarding Projections. Buyer may be in possession of
certain plans, projections and other forecasts regarding the Acquired Assets,
the Assumed Liabilities and the Assigned Contracts (the “Projections”). Buyer
acknowledges that there are substantial uncertainties inherent in attempting to
make such Projections, that Buyer is familiar with such uncertainties, that
Buyer is making its own evaluation of the adequacy and accuracy of all
Projections so furnished to it. Accordingly, Buyer acknowledges that without
limiting the generality of this Section 4.13, neither Sellers nor any of their
respective Affiliates has made any representation or warranty with respect to
such Projections and other forecasts and plans.


Section 4.14    No Additional Representations. Notwithstanding anything
contained in this Article IV or any other provision of this Agreement to the
contrary, Buyer acknowledges and agrees that no Seller, nor any of their
Affiliates, nor any of their respective directors, officers, employees,
shareholders, partners, members, agents or Representatives, has made or is
making any representation or warranty whatsoever, express or implied (and Buyer
has not relied on any representation, warranty or statement of any kind by any
Seller nor any of their Affiliates) beyond those expressly given in Article III,
including any implied warranty or representation as to condition,
merchantability, suitability or fitness for a particular purpose or trade as to
any of the Acquired Assets.




30

--------------------------------------------------------------------------------





ARTICLE V


COVENANTS


Section 5.1    Access to Information and Employees.


(a)During the Interim Period, Sellers shall provide Buyer and its
Representatives with reasonable access to, upon reasonable prior notice and
during normal business hours and without material interference with the business
or operations of Sellers and their Representatives (x) the Acquired Assets, and
information relating to the Business Employees and the Assigned Contracts, and
all other information relating to the Acquired Assets in possession of Sellers
and their Affiliates, in each case, as reasonably requested by Buyer in
connection with the consummation of the transactions contemplated by this
Agreement, and (y) Facility Support Employees and Corporate Support Employees
for the purpose of interviewing and pre-screening such Facility Support
Employees and Corporate Support Employees. Notwithstanding the foregoing, and
without limiting the generality of the confidentiality provisions set forth in
this Agreement, (1) during the Interim Period, Buyer and its Representatives
shall not be permitted to perform any environmental sampling at any Owned Real
Property or Leased Real Property, including sampling of soil, groundwater,
surface water, building materials, or air or wastewater emissions, (2) Sellers
shall not be required to provide any information or access to facilities which a
Seller reasonably believes it is prohibited from providing to Buyer by reason of
any applicable Law or Permit or which, if provided to Buyer, would constitute a
waiver by a Seller of the attorney-client privilege in respect of such
information (provided, that Sellers shall use their reasonable efforts to
disclose such applicable information in a manner that would not reasonably be
expected to constitute a waiver of attorney-client privilege) and (3) Buyer
shall not have access to personnel records of the Sellers or their Affiliates
relating to individual performance or evaluation records, medical histories or
other information which in Sellers’ good faith opinion would reasonably be
expected to subject Sellers or any of their Affiliates to risk of liability.


(b)Buyer shall not be permitted during the Interim Period to contact any of a
Seller’s vendors, employees (or their applicable union representatives),
customers or suppliers, or any Governmental Entities (except, in accordance with
Section 5.1(a), in connection with interviews and prescreening of applicable
employees, or Section 5.7, in connection with Consents to be obtained in
connection with this Agreement) regarding the operations or legal status of
Sellers or their Affiliates or with respect to the transactions contemplated
under this Agreement without receiving prior written authorization from Sellers,
which such consent shall not be unreasonably withheld, conditioned or delayed.


(c)Buyer agrees to indemnify and hold harmless the Indemnified Seller Entities
from and against any and all Damages incurred by such Indemnified Seller
Entities to the extent arising out of any exercise of the access rights under
this Section 5.1, including any Claims by any of Buyer’s Representatives for any
injuries or property damage while present at the Facilities, except in cases of
Sellers’ or their Representatives’ willful misconduct or gross negligence.


31

--------------------------------------------------------------------------------





(d)On or as soon as reasonably practicable after the Closing, Sellers shall
deliver to Buyer all the Books and Records (to the extent not already located at
the Facilities), except as prohibited by applicable Law.


(e)Following the Closing, Sellers shall be entitled to retain copies (at
Sellers’ sole cost and expense) of all Books and Records and shall keep such
information confidential pursuant to the Post-Closing Confidentiality Agreement.


(f)After the Closing, each Party will, and will cause its Representatives to,
afford to each other Party and its Affiliates, including their respective
Representatives, with reasonable access to all books, records, files and
documents to the extent they are related to the Acquired Assets or the Assumed
Liabilities, in order to (A) permit each Party and its Affiliates and their
respective Representatives to prepare and file their Tax Returns and to prepare
for and participate in any investigation with respect thereto and each Party
will afford each other Party and such other Party’s Affiliates reasonable
assistance in connection therewith, (B) prepare for and participate in any other
investigation and defend any Claims relating to or involving Sellers or their
Affiliates, including any Excluded Claims Liabilities, (C) discharge its
obligations under this Agreement, and (D) comply with financial reporting
requirements, and will afford each Seller and its Affiliates reasonable
assistance in connection therewith. Each Party (as applicable) will cause such
records to be maintained for not less than seven (7) years from the Closing Date
and will not dispose of such records without first offering in writing to
deliver them to the other Party at the other Party’s expense; provided, however,
that in the event that Buyer transfers all or a portion of the Acquired Assets
or the Assigned Contracts to any third party during such period, Buyer may
transfer to such third party all or a portion of the books, records, files and
documents related thereto; provided such third-party transferee expressly
assumes in writing the obligations of Buyer under this Section 5.1(f).


(g)In addition, on and after the Closing Date, (i) at the reasonable request of
either Seller, Buyer shall make available to such requesting Seller, its
Affiliates and their respective Representatives, those employees of Buyer or
other Persons under its control reasonably requested by such Seller in
connection with any Claim (including in connection with any Excluded Claims
Liabilities), including to provide testimony, to be deposed, to act as witnesses
and to assist counsel, and cause such employees or Persons to assist such
requesting Seller, its Affiliates and their respective Representatives; (ii)
Sellers shall make available to Buyer, its Affiliates and their respective
Representatives, at Buyer’s reasonable request, such employees of Sellers or
other Persons under its control reasonably requested by such Buyer in connection
with any Claim related to Taxes, including to provide testimony, to be deposed,
to act as witnesses and to assist counsel and cause such employees or Persons to
assist such requesting Buyer, its Affiliates and their respective
Representatives; provided, however, that (x) such access to such employees shall
not unreasonably interfere with the normal conduct of the operations of Buyer or
Sellers, as applicable, and (y) the requesting Party shall pay and reimburse the
Party making such employees available for the out-of-pocket costs reasonably
incurred by Buyer in making such employees available to the requesting Party and
its Affiliates and their respective Representatives; (iii) Sellers shall
promptly provide notice to Buyer of any substantive meetings, discussions or
communications with any Governmental Entity and shall promptly deliver to Buyer
copies of all material correspondence, notices, reports, requests or other
communications to and from any Governmental Entity, in each case, with respect
to any Assumed Claims


32

--------------------------------------------------------------------------------





Liabilities set forth on Schedule 1.1(a); and (iv) Buyer shall promptly provide
notice to Sellers of any substantive meetings, discussions or communications
with any Governmental Entity and shall promptly deliver to Sellers copies of all
material correspondence, notices, reports, requests or other communications to
and from any Governmental Entity, in each case, with respect to any Excluded
Claims Liabilities set forth on Schedule 1.1(c).


(h)Notwithstanding anything in this Agreement to the contrary, Buyer and Sellers
agree that the Acquired Assets shall exclude those items listed on Schedule
2.1(b)(xx) (the “Excluded Items”). Sellers shall, prior to the Closing Date, use
commercially reasonable efforts to remove or otherwise transfer each Excluded
Item from the location at or near the Facilities and in any event shall effect
the removal of each Excluded Item no later than 30 days following the Closing
Date. Buyer acknowledges that the inability of Sellers to have any Excluded Item
removed or otherwise transferred from any Facility for any reason shall not
delay Closing and any Excluded Item that Sellers are unable to so remove or
otherwise transfer by the Closing shall be referred to as a “Non-Transferred
Excluded Item”. After the Closing Date with respect to each Non-Transferred
Excluded Item, Buyer shall permit Sellers, at Sellers’ expense, to remove or
transfer such Non-Transferred Excluded Item. Buyer shall, at Sellers’ expense,
use commercially reasonable efforts to provide access to each Facility site
where any Non-Transferred Excluded Item is located, as reasonably requested by
Sellers, in connection with the transfer or removal of any Non-Transferred
Excluded Item; provided in each case that Buyer shall have no obligation to make
available access without reasonable prior notice, during normal business hours
and subject to compliance with normal security and safety rules applicable to
the applicable Facility.


Section 5.2    Conduct of Business Pending the Closing.


(a)During the Interim Period and except as set forth in Schedule 5.2(a) or as
expressly contemplated by this Agreement, each Seller shall (i) operate and
maintain the Facilities and otherwise conduct its business related to the
Facilities and the other Acquired Assets in the ordinary course of business
consistent with past practices and (ii) use commercially reasonable efforts to
preserve, maintain and protect the Acquired Assets. Without limiting the
foregoing, during the Interim Period, except (w) as otherwise expressly
contemplated by this Agreement, (x) as required by Law, Order, Permit or Seller
Benefit Plan, (y) as set forth in Schedule 5.2(a) or (z) as consented to by
Buyer in writing, which consent shall not be unreasonably withheld, conditioned
or delayed, each Seller shall not and shall cause its Affiliates not to (in each
case, solely to the extent relating to the Acquired Assets):


(i)sell or dispose of or lease any Acquired Assets, other than (A) sales, leases
and dispositions of electric energy, capacity, ancillary services or fuel,
including with respect to auctions, in the ordinary course of business or (B)
sales or dispositions of obsolete or surplus assets, or sales or dispositions in
connection with the normal repair or replacement of assets or properties
(provided such proceeds with respect to this clause (B) shall be used to repair
or replace assets that will be Acquired Assets or shall otherwise be transferred
to Buyer at Closing as an Acquired Asset);


(ii)merge or consolidate with any other Person (unless the surviving entity
assumes all liabilities and obligations of such Seller under this Agreement) or
enter


33

--------------------------------------------------------------------------------





into any joint venture, partnership or similar venture with any other Person
with respect to the Acquired Assets;


(iii)liquidate, dissolve, reorganize or otherwise wind up its business or
operations;


(iv)make a voluntary assignment for the benefit of its creditors or file a
voluntary petition of bankruptcy or insolvency or otherwise institute insolvency
proceedings of any type;


(v)place any Liens (other than Permitted Liens) on any Facility or other
Acquired Assets;


(vi)materially increase the compensation or employee benefits of any Business
Employee (except for any such increases (A) in the ordinary course of business
consistent with past practice or the payment of accrued or earned but unpaid
incentive compensation, or (B) otherwise required by applicable Law or to comply
with any Seller Benefit Plan or collective bargaining agreement);


(vii)(A) terminate the employment of any Key Business Employee (except for cause
or as otherwise required by applicable Law), (B) hire any person or transfer any
employee, in either case, so as to become a Business Employee (except in the
ordinary course of business, as required by applicable Law, or in replacement of
a Business Employee whose employment with such Seller has been terminated) or
(C) transfer or modify the duties or other terms and conditions of any Scheduled
Employee so that such person is no longer a Business Employee (except for
employment termination in the ordinary course of business);


(viii)subject to Section 5.2(c), enter into, assign, amend, terminate or waive
any material term under any Material Contract or any material Assigned Contract,
including with respect to the sale or disposition of electric energy, capacity
or ancillary services for delivery after Closing, other than in the ordinary
course of business, or otherwise enter into, exercise or amend any of the types
of Contracts set forth on Schedule 5.2(a)(viii) other than to the extent
expressly set forth on Schedule 5.2(a)(viii);


(ix)(A) compromise or settle any Claims which would reasonably be expected to
give rise to Liabilities to be borne by Buyer in excess of $1,500,000
individually or $3,000,000 in the aggregate (B) waive or settle any rights
having a value in excess of $1,500,000 individually or $3,000,000 in the
aggregate or (C) otherwise agree to any restriction on the operation of the
Facilities that would apply following the Closing;


(x)amend, restate, supplement, fail to renew, waive any rights under or
terminate any material Permit, except in the ordinary course of business and on
terms and conditions not materially less favorable than under the Permit being
amended, restated, supplemented or renewed;


34

--------------------------------------------------------------------------------





(xi)in each case, (A) only to the extent such action could reasonably be
expected to affect the Acquired Assets in any taxable period beginning on or
after the Closing Date, or, in the case of any taxable period including the
Closing Date the portion of such taxable period beginning on the Closing Date
and (B) other than with respect to income Taxes of the Sellers and their
Affiliates, make or change any material Tax election with respect to the
Acquired Assets, change any Tax accounting period for purposes of a material Tax
or material method of Tax accounting with respect to the Acquired Assets, settle
or compromise any audit or proceeding relating to a material amount of Taxes
with respect to the Acquired Assets, agree to an extension or waiver of the
statute of limitations with respect to a material amount of Taxes relating to
the Acquired Assets, enter into any “closing agreement” within the meaning of
Section 7121 of the Code (or any similar provision of state or local Law) with
respect to any material Tax relating to the Acquired Assets, or surrender any
right to claim a material tax refund with respect to the Acquired Assets;


(xii)make any material modification to a Facility or otherwise incur capital
expenditures in excess of $1,000,000 in the aggregate, except in accordance with
the Facilities Capital Expenditure Plan (including, for the avoidance of doubt,
expenditures in an amount less than or equal to 110% of aggregate dollar value
set forth in the Facilities Capital Expenditures Plan for the applicable months
prior to Closing (including the month in which the Closing occurs));


(xiii)take action that results in any material increase in the Support
Obligations under any Assigned Contract or provide, post, deliver or enter into
any new Support Obligations in an aggregate amount greater than $20,000,000
(except in replacement of any Support Obligations in place as of the date of
this Agreement without increasing the obligations thereunder); or


(xiv)agree or commit to do any of the foregoing.


(b)Each Seller may take commercially reasonable actions that would otherwise be
prohibited pursuant to Section 5.2(a) in order to prevent the occurrence of or
mitigate the existence of an emergency situation or to comply with applicable
Law or Permit; provided, however, that such Seller shall provide Buyer with
notice of such emergency situation and any such action taken by such Seller as
soon as reasonably practicable.


(c)During the Interim Period, Sellers will continue to participate in any
capacity and other related auctions in PJM, and to enter into Contracts in
connection therewith, in the ordinary course of business and consistent with
past practices, which, for avoidance of doubt, in the case of the PJM 2020/2021
Reliability Pricing Model Base Residual Auction taking place in May 2017, will
involve Sellers bidding capacity from the Facilities on a stand-alone, unit by
unit basis, into such auction consistent with the PJM market rules and
consistent with Sellers’ prior auction participation in which they submitted
bids designed to ensure that all eligible capacity from the Facilities clears
the auction.


Section 5.3    Support Obligations.




35

--------------------------------------------------------------------------------





(a)Buyer recognizes that Sellers and certain Affiliates of Sellers have provided
credit support relating to certain of the Acquired Assets (including the
Assigned Contracts) pursuant to certain credit support obligations, all of which
that are outstanding as of the date hereof are set forth on Schedule 5.3(a)
(such support obligations contained in Schedule 5.3(a) are hereinafter referred
to as the “Support Obligations”); provided that Sellers may supplement the
obligations listed on Schedule 5.3(a) from time to time prior to Closing to
include any additional Support Obligations relating to the Acquired Assets
entered into in the ordinary course of business, consistent with past practice.
True, correct and complete copies of all such Support Obligations as of the date
of this Agreement have been made available to Buyer.


(b)Prior to the Closing, Sellers and Buyer shall cooperate, and Buyer shall use
commercially reasonable efforts to terminate, substitute or replace the Support
Obligations, and Sellers and Buyer shall cooperate, and Buyer shall use
commercially reasonable efforts, to effect the full and unconditional release,
effective as of the Closing Date, of Sellers or the applicable Affiliate from
all Support Obligations and all obligations and liabilities in respect thereof,
in the case of Buyer, by (among other things):


(i)furnishing a letter of credit from a financial institution that has a Credit
Rating commensurate with or better than that of the lending institution for such
existing letter of credit, to replace each existing letter of credit that is a
Support Obligation containing terms and conditions that are substantially
similar to the terms and conditions of such existing letter of credit;


(ii)providing a Buyer guaranty to replace each existing guaranty that is a
Support Obligation containing terms substantially similar to or more favorable
to the beneficiary thereof than the terms of such existing guaranty (other than
with respect to the Credit Rating of the guarantor); provided that if the
beneficiary of any existing guaranty does not accept such a replacement guaranty
(effective as of the Closing) by the date that is thirty (30) days after the
date hereof and (A) the terms of such existing guaranty or of any Contract or
Law requiring such existing guaranty to be maintained permit the replacement of
such existing guaranty with another form of credit support, Buyer shall offer
the beneficiary of such existing guaranty such other form of credit support in
order to obtain the release of such existing guaranty or (B) if the terms of
such existing guaranty or of any such Contract or Law requiring such existing
guaranty to be maintained do not so permit the replacement of such existing
guaranty, Buyer shall offer to replace such existing guaranty with a Letter of
Credit or cash in an amount up to the amount of such existing guaranty in
substitution therefor;


(iii)instituting an escrow arrangement to replace each existing escrow
arrangement that is a Support Obligation with terms substantially similar to the
counterparty thereunder than the terms of such existing escrow arrangement;


(iv)posting a surety or performance bond to replace each existing surety or
performance bond that is a Support Obligation issued by a Person having a net
worth and Credit Rating at least equal to those of the issuer of such existing
surety or performance bond, and containing terms and conditions that are
substantially similar to the terms and conditions of such existing surety or
performance bond; and


36

--------------------------------------------------------------------------------





(v)replacing any other security agreement or arrangement on substantially
similar terms and conditions to the existing security agreement or arrangement
that is a Support Obligation.


In each case, any breach or default under a Assigned Contract occurring as a
result of Buyer’s failure to procure or provide any such credit support
instruments on or prior to the Closing shall not constitute a breach of any of
Sellers’ representations and warranties contained in Article III, and (y)
notwithstanding anything to the contrary in this Section 5.3(b), Buyer shall use
commercially reasonable efforts to ensure any credit support provided pursuant
to this Section 5.3(b) satisfies all of the credit support provisions of the
applicable Contract. For the avoidance of doubt, it is specifically acknowledged
and agreed by the Parties that Sellers shall not be obligated to incur, pay,
reimburse or provide or cause any of their respective Affiliates to incur, pay,
reimburse or provide, any liability, compensation, consideration or charge in
order to replace the Support Obligations.


(c)Buyer and Sellers shall cooperate, and each shall use commercially reasonable
efforts, to cause the beneficiary or beneficiaries of such Support Obligations
to (i) remit any cash and cash equivalents (including any interest payable
thereon) to Sellers or the applicable Affiliate of Sellers held under any escrow
or cash collateral arrangement that is a Support Obligation promptly following
the replacement of such escrow or cash collateral arrangement pursuant to
Section 5.3(b) and (ii) terminate, surrender and redeliver to Sellers or the
applicable Affiliate of Sellers or Sellers’ other designee each original copy of
each guaranty, letter of credit, bond, surety or other instrument constituting
or evidencing such Support Obligations.


(d)If Buyer and Sellers are unable to obtain the full and unconditional release
of Sellers and any applicable Affiliate of Sellers from any Support Obligation
as of the Closing pursuant to Section 5.3(b) (each such Support Obligation,
until such time as it is released in accordance with Section 5.3(b), a
“Continuing Support Obligation”):


(i)from and after the Closing Date, each Continuing Support Obligation shall
remain in place for the duration of the obligations thereunder and Buyer and
Sellers shall continue to cooperate, and each shall continue to use the same
efforts required under Section 5.3(b) with respect to the pre-Closing period, to
obtain promptly the full and unconditional release of each Seller or any of its
Affiliates from each Continuing Support Obligation and evidence reasonably
satisfactory to such Seller or such Affiliate of each such release;


(ii)Buyer shall indemnify Sellers and any of their Affiliates from and against
any liabilities, losses and reasonable costs or expenses (including any
issuance, amendment or maintenance fees and expenses) incurred by Sellers and
any such Affiliate in connection with each Continuing Support Obligation
(including reimbursement immediately following demand therefor with respect to
any demand or draw upon, or withdrawal from, any Continuing Support Obligation);


(iii)Buyer shall not, and shall cause its Affiliates not to, take any action
that increases, extends, alters or accelerates the Liability of Sellers or any
Affiliate of Sellers in any material respect under any Continuing Support
Obligation, without


37

--------------------------------------------------------------------------------





Sellers’ prior written consent, which shall not be unreasonably withheld or
delayed; and


(iv)to the extent that any Affiliate of a Seller has any performance obligations
under any Continuing Support Obligations from and after the Closing, Buyer shall
(A) at any Affiliate of Sellers’ request and without creating any agency
relationship or agency liability in respect thereof perform such obligations of
such Affiliate to the maximum extent reasonably practicable, or (B) otherwise
take such actions as may be reasonably requested from time to time by the
applicable Affiliate so as to put such Affiliate in the same position as if
Buyer had performed or was performing such obligations.


(v)Buyer shall deliver to Sellers at the Closing and maintain at all times until
the full and unconditional release of each Continuing Support Obligation in
accordance with Section 5.3(d)(i):


(A)a Letter of Credit in an amount equal to maximum amount as set forth under
“Subject Amount” on Schedule 5.3(a) for all Continuing Support Obligations in
the aggregate (and the full amount of such Letter of Credit shall be available
for drawing with respect to any one or more of the Continuing Support
Obligations), which amount shall be reduced from time to time by the amount of
any Continuing Support Obligations from which Sellers are subsequently released
(the “Continuing Support Letter of Credit”); provided that, if at any time the
issuer of the Continuing Support Letter of Credit fails to meet the Minimum
Issuer Requirements, then within five (5) Business Days of the earlier of (1)
Sellers’ request and (2) Buyer’s knowledge of such failure, Buyer shall replace
the Continuing Support Letter of Credit with a Letter of Credit from an issuer
that meets the Minimum Issuer Requirements; provided further, that on the last
Business Day of each three (3) month period following the Closing Date until
such time as no Continuing Support Obligations remain outstanding, Buyer shall
pay Sellers or their designee a fee in respect of each Continuing Support
Obligation, with such fee determined in accordance with Section 5.3(d)(v)(B)
below.


(B)The fee payable by Buyer pursuant to the foregoing clause (A) of Section
5.3(d)(v) shall be determined as follows: On the last Business Day of the first
three (3) month period following the Closing Date, the fee shall be calculated
at a rate of one and one-quarter percent (1.25%) (on a per annum basis) on the
amount under the heading “Subject Amount” on Schedule 5.3(a) with respect to
each Continuing Support Obligation remaining outstanding as of such date, and
the rate of such fee shall increase by an additional one-half percent (0.5%) (on
a per annum basis) on the last Business Day of each subsequent three (3) month
period after such initial three (3) month period after the Closing Date with
respect to any such Continuing Support Obligation that remains outstanding, up
to a maximum rate of three and one-quarter percent (3.25%) (on a per annum
basis); provided that if the rate for calculating any fee payable under this
Section


38

--------------------------------------------------------------------------------





5.3(d)(v) would exceed the highest rate permitted under applicable Law, then,
ipso facto, the rate shall be automatically reduced to the maximum lawful rate.


(e)If any claim is made against a Continuing Support Obligation, or if a
Continuing Support Obligation is drawn upon, as applicable, on or after the
Closing Date, upon receipt of written notice thereof from a Seller, Buyer shall
pay, or cause to be paid, to a Seller or its designee the amount so claimed or
drawn within five (5) Business Days after the date of such written notice. If
Buyer fails to pay a Seller or its designee during such five (5) Business Day
period, such Seller may draw upon or otherwise enforce the terms of the
Continuing Support Letter of Credit in accordance with the terms thereof.


(f)During the Interim Period, notwithstanding anything to the contrary in this
Agreement, Buyer shall have the right to contact and have discussions with each
beneficiary of a Support Obligation in order to satisfy its obligations under
this Section 5.3; provided, however, that Buyer shall give Sellers not less than
five (5) Business Days’ prior notice before making any such contact, and Sellers
shall have the right to have Sellers’ Representatives present via telephone or
in person, as applicable, during any such contact or discussion, and Buyer shall
cause such Representatives to comply with all reasonable procedures and
protocols regarding such contacts and discussions that may be established by
Seller.


Section 5.4    Assigned Contracts; Shared Contracts; Consents.


(a)During the Interim Period (or as applicable under Section 5.4(b) thereafter),
Buyer and Sellers shall use commercially reasonable efforts to (i) obtain the
written Consent, if required, from each party (other than any of Sellers or
their Affiliates) (each a “Counterparty”) to each Assigned Contract other than
any Specified Material Contract, (ii) obtain the assignment and assumption at
Closing of such Assigned Contract or (iii) in the case of any Shared Contract or
Specified Material Contract, take the actions specified with respect thereto on
Schedule 5.4(a); provided, however, that with any and all Assigned Contracts
(other than those marked by an asterisk on Schedule 3.3), the failure to obtain
such Consent shall not delay or prevent Closing. Without limiting the foregoing,
Buyer’s efforts shall include, to the extent applicable, (i) offering to replace
any Support Obligations maintained by any Affiliate of Sellers in favor of a
Counterparty to the extent and in the manner set forth in Section 5.3 and in the
case of a Assigned Contract with respect to which neither a Seller nor any of
its Affiliates has posted or maintains any Support Obligation, Buyer shall
comply with all requirements under any such Assigned Contract or commercially
reasonable requests by a Counterparty thereto, in either case, to post or
maintain credit support as security for the performance of its obligations as
assignee thereof, to the extent and in the manner set forth in Section 5.3, (ii)
where indicated on Schedule 2.1(a)(v), entering into a new or replacement Master
Agreement with any such Counterparty, on substantially the same terms in the
aggregate as those in place on the date hereof in a Master Agreement between a
Seller and such Counterparty, if necessary for the assignment to Buyer of one or
more purchase orders, releases or similar Contracts (or portion thereof) that
represent Assigned Contracts subject to such Master Agreement with a Seller and
(iii) to the extent that any Assigned Contracts relate to natural gas
transportation on a pipeline regulated by FERC, Sellers’ obligations under this
Section 5.4(a) are conditioned upon Sellers successfully releasing its capacity
permanently to Buyer (or its Affiliate) and being relieved of all payment
obligations under each such Assigned Contract pursuant to the terms of the
applicable FERC gas tariff (each


39

--------------------------------------------------------------------------------





of Sellers and Buyer shall use commercially reasonable efforts to achieve any
such permanent releases of capacity). For the avoidance of doubt, it is
specifically acknowledged and agreed by the Parties that (A) subject to Section
5.3, none of Buyer, Sellers or their respective Affiliates shall be obligated to
incur, pay, reimburse or provide any liability, compensation, consideration or
charge, or commence or be a plaintiff in any litigation or otherwise agree to
any contractual modification, in each case, to obtain the written Consent of any
Counterparty to the assignment and assumption of any Assigned Contract and (B)
with respect to any Assigned Contracts to which Buyer is the Counterparty, Buyer
hereby consents to the assignment of such Assigned Contracts by the applicable
Seller or its Affiliates to Buyer.


(b)If Buyer and Sellers are unable to obtain any required Consent of a
Counterparty to the assignment of any Assigned Contract (other than any
Specified Material Contract) pursuant to Section 5.4(a) or to implement the
actions set forth on Schedule 5.4(a) with respect to any Shared Contract or
Specified Material Contract; then any such Assigned Contracts shall not be
assigned at Closing and such Shared Contracts and Specified Material Contracts
shall not be assumed (or transferred through replacement or other action
specified on Schedule 5.4(a)) (such non-assigned Contracts, the “Non-Assigned
Contracts”), and Buyer and Sellers shall continue for a period of six (6) months
after Closing to comply with their obligations under Section 5.4(a) to the
extent and for so long as the applicable Non-Assigned Contract shall not have
been assigned to Buyer. During the Interim Period and thereafter prior to the
expiration of such six (6) month period, Sellers shall use commercially
reasonable efforts (but in no event in contravention of any rights or
obligations pursuant to such Contract or otherwise in violation of Law) to
provide, and Buyer shall accept, one or more back-to-back Contracts or other
arrangements (which, once entered, may extend beyond such six (6) month period
regardless of the latter expiration of such period) that would (i) place each of
Buyer and the applicable Seller in a substantially similar position (except in
the case of Buyer, in respect of any Excluded Liabilities) and (ii) provide
Buyer substantially similar rights, privileges, liabilities, benefits and
obligations, in each case, as if such Non-Assigned Contract had been assigned to
Buyer in accordance with Section 2.1(c)(ii) as of the Closing. Upon obtaining
the requisite third-party Consents thereto, such Assigned Contract shall
promptly be transferred and assigned to Buyer hereunder, or such actions with
respect to such Shared Contract or Specified Material Contract as set forth in
Schedule 5.4(a) shall be implemented by the Parties, in each case at no
additional cost to Buyer and with such effect as if transferred (or implemented)
as of the Closing. For the avoidance of doubt, it is specifically acknowledged
and agreed by the Parties that subject to Section 5.3, none of Buyer, Sellers or
their respective Affiliates shall be obligated to incur, pay, reimburse or
provide any liability, compensation, consideration or charge, or commence or be
a plaintiff in any litigation or otherwise agree to any contractual
modification, in each case, to enter into any back-to-back Contracts or other
arrangements described in the foregoing sentence.


(c)During the Interim Period, (i) Sellers shall provide Buyer upon request with
a complete list of vendors that are party to Master Agreements which have
provided material services in connection with the ownership or operation of the
Facilities during 2015, and (ii) at Buyer’s request, Sellers shall use
commercially reasonable efforts to assist Buyer (or its Affiliates or designee)
to enter into new Master Agreements with any such vendors to give Buyer access
to such vendors from and after the Closing in connection with the ownership and
operation of the Acquired Assets. For the avoidance of doubt, it is specifically
acknowledged and agreed by the Parties that Sellers and their Affiliates shall
not be obligated to incur, pay,


40

--------------------------------------------------------------------------------





reimburse or provide any liability, compensation, consideration or charge, or
commence or be a plaintiff in any litigation, in each case to obtaining such new
Master Agreement.


Section 5.5    Confidentiality; Publicity.


(a)From and after the date of this Agreement, no Party will issue any press
release or similar public announcement or public communication regarding this
Agreement or the proposed transactions contemplated hereunder, or any matter
related to the foregoing, without the prior written consent of the other Parties
(not to be unreasonably withheld, conditioned or delayed), except if such
announcement or other communication is required by applicable Law or Permit
(including any rules of an applicable securities exchange), in which case the
disclosing Party shall, as permitted by applicable Law or Permit, first allow
the other Parties at least two (2) Business Days to review such announcement or
communication and the opportunity to comment thereon; provided that approval
shall not be required in respect of any public announcement by a Party that is
substantially similar in content to any announcement previously approved by the
other Party. Notwithstanding the foregoing, nothing in this Agreement or the
Confidentiality Agreements shall prohibit any Party from communicating with any
Governmental Entities to the extent reasonably necessary for the purpose of
seeking any Consents or approvals of, making any filings with, or providing any
notifications to, any such Governmental Entity, nor shall any Party be liable
for any public disclosure made by any such Governmental Entity with respect
thereto.


(b)Buyer acknowledges that all information provided to it and to any of its
Affiliates, or their respective Representatives, by Sellers and their Affiliates
or their respective Representatives is subject to the terms of the
Confidentiality Agreements, the terms of which are hereby incorporated into this
Agreement by reference, with effect from the date hereof until the earlier of
(i) the Closing or (ii) the date two years from the date hereof; provided that
if there is any inconsistency between the express terms of this Agreement and
the terms of the Confidentiality Agreements, then the terms of this Agreement
shall control and govern to the extent of such inconsistency.


(c)At the Closing, the Parties shall enter into the Post-Closing Confidentiality
Agreement attached hereto as Exhibit F. From and after the Closing Date, the
Post-Closing Confidentiality Agreement shall constitute the entire agreement and
supersede all prior agreements and understandings between the Parties with
respect to matters related to confidentiality.


Section 5.6    Expenses. Except as otherwise expressly provided in this
Agreement or any Ancillary Document, whether or not the transactions
contemplated hereby are consummated, each Party will pay its own costs and
expenses incurred in anticipation of, relating to and in connection with the
negotiation and execution of this Agreement and the other Ancillary Documents
and the transactions contemplated hereby and thereby. Notwithstanding this
immediately preceding sentence, Buyer shall pay all filing fees required by
Governmental Entities with respect to Consents or Permits, including filing fees
in connection with filings under the HSR Act.


Section 5.7    Regulatory and Other Approvals.




41

--------------------------------------------------------------------------------





(a)During the Interim Period, each Party will, in order to consummate the
transactions contemplated under this Agreement, provide reasonable cooperation
to the other Party, and proceed diligently and in good faith and use all
reasonable best efforts, as promptly as practicable, to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable to (i) obtain the Required Government Consents, in each case, in
form and substance reasonably satisfactory to Sellers and Buyer, and take the
actions (as applicable) specified in Section 5.22, (ii) make all required
filings with, and to give all required notices to, the applicable Governmental
Entities or other Persons required to consummate the transactions contemplated
under this Agreement, and (iii) cooperate in good faith with the applicable
Governmental Entities or other Persons and provide promptly such other
information and communications to such Governmental Entities or other Persons as
such Governmental Entities or other Persons may reasonably request in connection
therewith.


(b)During the Interim Period, the Parties will provide prompt notification to
each other when any Consent or Permit referred to in Section 5.7(a) is obtained,
taken, made, given or denied, as applicable. Each Party will promptly inform the
other Parties of any material communication received by such Party from, or
given by such Party to, any Governmental Entity or other Person from which any
such Consent or Permit is required, in each case regarding any of the
transactions contemplated by this Agreement and will permit the other Parties to
review any material communication given by it to, and consult with each other in
advance of any material meeting or conference with, any such Governmental
Entity, and to the extent permitted by such Governmental Entity, give the other
Parties the opportunity to attend and to participate in such meetings and
conferences.


(c)In furtherance of the foregoing covenants:


(i)Buyer and Sellers shall use their reasonable best efforts to make an
appropriate filing of a “Notification and Report Form” pursuant to the HSR Act
with respect to the transactions contemplated hereby within thirty (30) days
following the execution of this Agreement. Buyer and Sellers shall supply as
promptly as practicable any additional information or documentary material that
may be requested pursuant to the HSR Act and shall take all other actions
necessary to cause the expiration or termination of the applicable waiting
periods under the HSR Act as soon as practicable. Buyer and Sellers shall comply
substantially with any additional requests for information, including requests
for production of documents and production of witnesses for interviews or
depositions, made by the Antitrust Division of the United States Department of
Justice, the United States Federal Trade Commission or the antitrust or
competition law authorities of any other jurisdiction (the “Antitrust
Authorities”) and take all other reasonable actions to obtain clearance from the
Antitrust Authorities. Buyer and Sellers shall exercise their reasonable best
efforts to prevent the entry in any Claim brought by an Antitrust Authority or
any Governmental Entity of an Order that would prohibit, make unlawful or delay
the consummation of the transactions contemplated by this Agreement.


(ii)Other than with respect to filings under the HSR Act, Buyer and Sellers
will, as soon as reasonably practicable and (except for the actions specified in
Section 5.22) in no event more than thirty (30) days following the execution of
this


42

--------------------------------------------------------------------------------





Agreement, prepare and file with each applicable Governmental Entity requests
for such Consents as may be necessary for the consummation of the transactions
contemplated hereby in accordance with the terms of this Agreement, including
approvals under Section 203 of the FPA and approvals from IURC. Buyer and
Sellers will diligently pursue and use commercially reasonable efforts to obtain
such Consents and will cooperate with each other in seeking such Consents. To
such end, the parties agree to make available the personnel and other resources
of their respective organizations in order to obtain all such Consents.


(d)From the date hereof through the Closing Date, Buyer agrees that except as
may be agreed in writing by Sellers, Buyer shall not take, and shall not permit
its Affiliates to take, any action which would reasonably be expected to impact
the ability of the Parties to secure all required filings or Consents with or
from FERC, the FTC or the DOJ or any other Governmental Entity to consummate the
transactions hereunder, or take any action with any Governmental Entity relating
to the foregoing, or agree, in writing or otherwise, to do any of the foregoing,
in each case which would reasonably be expected to delay or prevent the
consummation of the transactions contemplated hereby or result in the failure to
satisfy any condition to consummation of the transactions contemplated hereby.
Without limiting the generality of Buyer’s undertakings pursuant to this Section
5.7, Buyer shall use its reasonable best efforts to avoid or eliminate any
impediment under any antitrust, competition or trade regulation Law, or any
regulatory and operational authorizations and arrangements necessary to own or
operate the Acquired Assets, that may be asserted by any Governmental Entity
(including the DOJ, the FTC or FERC) (but, for the avoidance of doubt, excluding
Consents pursuant to Section 5.22, Section 6.1(h) and Section 6.2(i)) so as to
(x) enable the Parties hereto to close the transactions contemplated by this
Agreement as promptly as possible and (y) avoid any Claim by any Governmental
Entity, which would otherwise have the effect of preventing or delaying the
Closing beyond the Outside Date. Without limiting the foregoing, Buyer’s
applicable efforts in connection with the actions set forth in this Section
5.7(d) shall include, but not be limited to (A) defending vigorously, lifting,
mitigating or rescinding the effect of any litigation or administrative
proceeding involving any Governmental Entity (including a private party
challenge) adversely affecting this Agreement or the transactions contemplated
by this Agreement, including promptly appealing any adverse court or
administrative decision; (B) proposing, negotiating, committing to and effecting
the sale, divestiture or disposition of such assets or businesses of Buyer, its
Affiliates or the Acquired Assets, including entering into customary agreements
and ancillary agreements relating to any such sale, divestiture or disposition
of such assets or businesses; (C) agreeing to any limitation on the conduct or
operation of Buyer, its Affiliates or the Facilities (after Closing); or (D)
agreeing to take any other action as may be required by a Governmental Entity in
order to (1) obtain all necessary Consents, approvals and authorizations
required by any Governmental Entity as soon as reasonably possible and in any
event before the Outside Date, (2) avoid the entry of, or have vacated, lifted,
dissolved, reversed or overturned, any decree, judgment, injunction or other
Order, whether temporary, preliminary or permanent, prohibiting, preventing or
restricting, in any manner, consummation of the transactions contemplated by
this Agreement or (3) effect the expiration or termination of any waiting period
that would otherwise have the effect of preventing or delaying the Closing
beyond the Outside Date. Notwithstanding anything to the contrary herein,
Sellers and their Affiliates shall not be required to make any material monetary
expenditure, commence or be a plaintiff in any litigation, retain, sell or
otherwise dispose of any


43

--------------------------------------------------------------------------------





portion of their Assets (other than Acquired Assets which shall be conditioned
on the Closing) or offer or grant any material accommodation (financial or
otherwise) to any Person in order to satisfy its obligations under this Section
5.7.


(e)From and after the Closing Date, Buyer shall be responsible for maintaining
any applicable registrations with PJM or NERC in respect of the Facilities, such
that Sellers shall have no responsibility and Buyer shall be responsible for the
compliance of the Facilities with any applicable PJM or NERC standards during
the period from and after the Closing. The Parties shall cooperate in good faith
in furtherance of the changes to the PJM registration required to reflect the
transactions contemplated by this Agreement. Within thirty (30) days of Closing,
Sellers will provide written notification to ReliabilityFirst Corporation (“RF”)
that the Facilities will no longer be a part of Sellers’ NERC registered
portfolio of generation in RF and as such, is no longer the “Generator Owner”
and “Generator Operator” with respect to the Facilities.


(f)During the Interim Period, Sellers shall provide reasonable cooperation
(including providing data and information upon Buyer’s request) to assist Buyer
in preparing applications, notices, and other filings to obtain regulatory
approvals, waivers, and exemptions required for or related to Buyer selling
energy, capacity, and ancillary services from the Facilities, including, but not
limited to, filings with FERC for authority to sell energy and capacity at
market-based rates, to establish revenue requirements and rate schedules for
reactive power, and to obtain exempt wholesale generator status.


Section 5.8    Sellers’ Marks.


(a)As soon as reasonably practicable but in no event more than sixty (60) days
after the Closing Date, Buyer shall remove, cover or conceal from the Facilities
or the other Acquired Assets any and all names, marks, trade names, trademarks,
service marks and corporate symbols and logos incorporating “AEP”, “American
Electric Power”, “Ohio Power”, “AEP Ohio”, “Columbus Southern Power” and any
word or expression similar thereto or constituting an abbreviation or extension
thereof, but excluding any components thereof that are generic or descriptive
when not used in the same combination as Sellers (collectively and together with
all other names, marks, trade names, trademarks and corporate symbols and logos
owned by Sellers or any of its Affiliates, the “Sellers' Marks”). Thereafter,
Buyer shall not use any Sellers' Mark or any name or term confusingly similar to
any Sellers’ Mark in connection with the offering or sale of any products or
services, in the corporate or doing business name of any of its Affiliates or
otherwise in the conduct of its or any of its Affiliates’ businesses or
operations. In the event that Buyer breaches this Section 5.8, Sellers shall be
entitled to specific performance of this Section 5.8 and to injunctive relief
against further violations, as well as any other remedies at Law or in equity
available to Sellers.


(b)Effective as of and only upon the Closing:


(i)Subject to the terms and conditions of this Agreement, Sellers, on behalf of
themselves and their Affiliates, hereby grant and agree to grant to Buyer a
non-exclusive, perpetual, irrevocable, non-sublicensable and non-assignable
(except as provided in Section 5.8(b)(i)), royalty-free, fully paid up,
worldwide license to use and exercise all rights under, all patents, trade
secrets, confidential know-how, and


44

--------------------------------------------------------------------------------





copyrights and works of authorship (including rights in software) that is owned
by Sellers or any of their Affiliates as of Closing and that was used in the
Facilities in the twelve (12) month period prior to Closing, solely in
connection with the operation of the Facilities in the manner operated in the
twelve (12) month period prior to the Closing (and any natural evolutions
thereof).


(ii)Notwithstanding the assignment provision in Section 9.7 below, Buyer may
assign the license set forth in Section 5.8(b)(i) to any Affiliate, or in
connection with a merger, reorganization, consolidation, or sale of all, or
substantially all, of any of the businesses or any material portion of the
assets to which the license relates (including multiple assignments in part in
connection with the sale of one or more Facilities), so long as the assignment
shall not be deemed to extend to other businesses or Affiliates of the assignee
or acquiror.


(iii)All rights not expressly granted by Sellers hereunder are reserved to
Sellers. Buyer acknowledges and agrees that, except as otherwise expressly
contemplated in the Transition Services Agreement: (x) Sellers have no delivery,
training, policing, enforcement, notification of infringements or related
obligations with respect to any Intellectual Property licensed hereunder; and
(y) the license granted in Section 5.8(b)(i) does not include any Intellectual
Property created, invented, developed or acquired by Sellers from and after the
Closing.


Section 5.9    Casualty.


(a)If any of the Acquired Assets is damaged or destroyed by casualty loss (a
“Casualty Loss”) during the Interim Period, Seller shall as soon as practicable
thereafter notify Buyer of the same and deliver estimates of (i) the cost of
restoring such damaged or destroyed Acquired Assets attributable to such
Casualty Loss to a condition reasonably comparable to their prior condition and
(ii) the amount of any insurance proceeds available to Seller or its Affiliates
therefor (the amount of clause (i), minus the amount of clause (ii), the
“Restoration Costs”), which such estimate provided in (i) shall be prepared by a
qualified engineering firm reasonably acceptable to Buyer and Sellers.


(b)If the amount of such Restoration Costs in the aggregate is greater than 0.5%
of the Base Purchase Price but does not exceed 10% of the Base Purchase Price,
Sellers may either (i) repair or replace such damaged or destroyed Acquired
Assets to a condition reasonably comparable to their prior condition as promptly
as is commercially reasonable, to the extent such repair or replacement could
reasonably be completed prior to the Outside Date or (ii) elect to reduce the
amount of the Purchase Price by the Casualty Reduction Amount; provided that,
regardless of Sellers’ election hereunder, the election by Sellers under this
Section 5.9(b) shall not delay the Closing unless specifically elected by
Sellers in accordance with this Section 5.9(b), and if for whatever reason the
repair or replacement under subpart (i) is not completed prior to the Closing,
the Purchase Price payable by Buyer at Closing shall be reduced by an amount
equal to (A) the costs reasonably expected to be incurred by Buyer to complete
the repair or replacement of such asset after the Closing (less any insurance
proceeds reasonably expected to be available therefor to Buyer from policies of
Sellers)) plus (B) any lost profits reasonably expected to be suffered by Buyer
as a direct result of such Casualty Loss during the period of


45

--------------------------------------------------------------------------------





time from and after the Closing Date and until such asset could reasonably be
expected to be replaced (the “Casualty Reduction Amount”), which such amounts in
clauses (A) and (B) shall be determined by a qualified engineering firm
reasonably acceptable to Buyer and Sellers; provided, however, that if such
repair or replacement cannot be completed prior to the date that is ten (10)
Business Days prior to the Closing Date, Sellers may elect to delay Closing
until such repair or replacement is reasonably complete (but not, without the
consent of Buyer, beyond the date that is the earlier of (x) six (6) months
after the date upon which the Closing otherwise would have occurred and (y) the
Outside Date. If the Restoration Cost is in excess of 10% of the Base Purchase
Price, Sellers may, by notice to Buyer within 45 days after the date of such
Casualty Loss, elect to (a) without any delay in the Closing, reduce the
Purchase Price (up to, but not exceeding, the full Purchase Price) by the
Casualty Reduction Amount, (and Sellers shall have no obligation to repair or
replace the damaged or destroyed Acquired Assets) or (b) terminate this
Agreement, in each case by providing written notice to Buyer; provided that if
Sellers do not elect to terminate this Agreement as provided in this sentence,
then Buyer may, by written notice to Sellers, terminate this Agreement within 10
Business Days of receipt by Buyer of Sellers’ notice regarding its election. If
the Restoration Cost is 0.5% of the Base Purchase Price or less, (i) neither
Buyer nor Sellers shall have the right or option to terminate this Agreement,
(ii) there shall be no reduction in the amount of the Purchase Price and (iii)
Sellers shall have no obligation to repair or replace the damaged or destroyed
Acquired Assets.


(c)For the avoidance of doubt, in the event Sellers actually repair or replace
such damaged or destroyed Acquired Assets pursuant to this Section 5.9 and Buyer
subsequently receives any insurance proceeds with respect to such casualty event
that cover such repair or replacement cost pursuant to Section 5.11, each Seller
shall be entitled to be reimbursed by Buyer with such amounts and Buyer shall
promptly reimburse each Seller from such insurance proceeds in an amount up to
the applicable Seller’s actual and documented repair or replacement costs.


Section 5.10    Condemnation.


(a)If any of the Acquired Assets is taken by condemnation or are subject to a
pending condemnation proceeding during the Interim Period, Seller shall as soon
as practicable thereafter notify Buyer of such event or proceeding and deliver
estimates of (i) the condemnation value of such Acquired Assets (as determined
by a qualified firm reasonably acceptable to Buyer and Sellers) (such value with
respect to such Acquired Assets, after subtracting the amount of any such
condemnation award proceeds payable to Buyer following the Closing in respect
thereto, the “Condemnation Value”); provided that, with respect to any
condemnation or pending condemnation proceeding for which the Condemnation Value
is or is reasonably expected to be greater than 0.5% of the Base Purchase Price
but is not in excess of 10% of the Base Purchase Price, Sellers may either (i)
elect to replace the Acquired Assets that are subject to the condemnation
proceeding with reasonably comparable Acquired Assets as promptly as
commercially reasonable to the extent such replacement could reasonably be
completed prior to the Closing Date (and, at Sellers’ option exercised at the
time of its election to replace such Acquired Assets, Sellers may also elect to
delay such Closing as set forth below) or (ii) elect to reduce the Purchase
Price by the Condemnation Reduction Amount by notice to Buyer (provided that,
regardless of Sellers’ election hereunder, the election by Sellers under this
Section 5.10(a) shall not delay the Closing unless specifically elected by
Sellers in accordance with this Section


46

--------------------------------------------------------------------------------





5.10(a), and if for whatever reason the replacement under subpart (i) is not
completed prior to the Closing, the Purchase Price payable by Buyer at Closing
shall be reduced by (A) the costs reasonably expected to be incurred by Buyer in
replacing such asset after the Closing net of any condemnation awards paid or
payable to Buyer plus (B) any lost profits reasonably expected to be suffered by
Buyer as a direct result of such condemnation during the period of time from and
after the Closing Date and until such asset could reasonably be expected to be
replaced (the “Condemnation Reduction Amount”), which such amounts in clauses
(A) and (B) shall be determined by a qualified engineering firm reasonably
acceptable to Buyer and Sellers); provided, however, that if such replacement
cannot be completed prior to the date that is ten (10) Business Days prior to
the Closing Date, Sellers may elect to delay Closing until such replacement is
reasonably complete (but not, without the consent of Buyer, beyond the date that
is the earlier of (x) six (6) months after the date upon which the Closing
otherwise would have occurred and (y) the Outside Date. If the Condemnation
Value is in excess of 10% of the Base Purchase Price, Sellers may, by notice to
Buyer within 45 days after the award of the condemnation proceeds, elect to (a)
without any delay in the Closing, reduce the Purchase Price up to, but not
exceeding, the Purchase Price by the Condemnation Reduction Amount, (and Sellers
shall have no obligation to repair or replace the condemned Acquired Assets) or
(b) terminate this Agreement, in each case by providing written notice to Buyer;
provided that if Sellers do not elect to terminate this Agreement as provided in
this sentence, then Buyer may, by written notice to Sellers, terminate this
Agreement within 10 Business Days of receipt by Buyer of Sellers’ notice
regarding its election. If the Condemnation Value is 0.5% of the Base Purchase
Price or less, (i) neither Buyer nor Sellers shall have the right or option to
terminate this Agreement, (ii) there shall be no reduction in the amount of the
Purchase Price and (iii) Sellers shall have no obligation to replace the
Acquired Assets. For the avoidance of doubt, in the event Sellers elect to
replace such Acquired Assets pursuant to this Section 5.10(a), and Buyer
subsequently receives any proceeds from such condemnation award or insurance
proceeds with respect to such condemnation event that cover such replacement
cost, Sellers shall be entitled to receive such amounts from Buyer and Buyer
shall promptly distribute to Sellers such condemnation award proceeds or
insurance proceeds.


(b)For the avoidance of doubt, in the event Sellers complete the replacement of
Acquired Assets pursuant to this Section 5.10, and the cost of such replacement
is borne solely by Sellers, Buyer shall have no rights to any condemnation award
related thereto and shall assign its rights and claims to any condemnation award
payable to Buyer as a result of such condemnation event to Sellers in order to
provide Sellers with the right to pursue and receive any such condemnation
award.


Section 5.11    Insurance. Sellers shall maintain or cause to be maintained in
full force and effect the insurance policies described on Schedule 3.15(a) (or
comparable replacement coverage) throughout the Interim Period and after the
Closing Date to the extent applicable to the Acquired Assets, shall provide
Buyer with access to each occurrence-based insurance policy of Sellers and their
Affiliates applicable to the Acquired Assets, including those identified on
Schedule 3.15(a), for pre-Closing events related to the Acquired Assets for
which a claim could be made; provided that with respect to any such claims,
Buyer shall be responsible for any deductible or other amounts to be
self-insured under the policy. Buyer shall be solely responsible for providing
insurance in respect of the Acquired Assets from and after the Closing.




47

--------------------------------------------------------------------------------





Section 5.12    Excluded Affiliate Arrangements and Transition Team.


(a)From and after the date of this Agreement (including after the Closing Date,
if applicable), except as contemplated by this Agreement or for the commercial
arrangements set forth on Schedule 5.12(a), Sellers shall, and shall cause their
Affiliates to, take such actions as may be necessary to exclude or sever any
services and benefits provided to any of the Facilities or otherwise with
respect to any other Acquired Asset by Sellers or any Affiliate thereof,
including management, procurement and other services (such as (A) fuel supply
procurement, (B) AEP-wide service arrangements, (C) Intellectual Property
contracts (other than Assigned Contracts), (D) software and systems such as
computer and information processing services (E) regulatory, legal, and
financial services, (F) accounting and payroll services, (G) facilities
management services (including environmental, health and safety), (H) general
and administrative services, (I) human resource services, (J) risk management
services, (K) group purchasing services, (L) corporate marketing, strategy and
development services and (M) corporate travel services) other than any such
services provided pursuant to the Transition Services Agreement (the “Excluded
Affiliate Arrangements”).


(b)Within thirty (30) days after the date hereof, Buyer shall deliver to Sellers
a list of its proposed representatives to the joint transition team. Sellers
will add their representatives to such team within ten (10) Business Days after
receipt of Buyer’s list. Such team will be responsible for preparing as soon as
reasonably practicable after the date hereof, and using commercially reasonable
efforts to timely implement a transition plan which will identify and describe
substantially all of the various transition activities that the Parties will
cause to occur before and after the Closing and any other transfer of control
matters that any Party reasonably believes should be addressed in such
transition plan, in each in a manner that would reasonably be expected to
preserve the value of the Acquired Assets and facilitate the orderly transition
of the Facilities and the other Acquired Assets to Buyer as contemplated by this
Agreement. Buyer and Sellers shall use commercially reasonable efforts to cause
their representatives on such transition team to cooperate in good faith and
take all reasonable steps necessary to develop a mutually acceptable transition
plan no later than ninety (90) days after the date of this Agreement.


(c)On the Closing Date (or such later date as mutually agreed to by the
Parties), Buyer shall designate and appoint a replacement to any representative
or agent of each Seller or its Affiliates who has been appointed to a position
pursuant to a requirement of any Governmental Entity or Permit with respect to
the ownership or operation of the Facilities and the other Acquired Assets,
unless such representative or agent is a Continuing Non-Covered Employee or a
Covered Employee, or, if required by any Governmental Entity or Permit in
connection with the transactions contemplated by this Agreement, reconfirm any
such currently designated or appointed representative or agent.


Section 5.13    Transfer Taxes. Notwithstanding any provision of this Agreement
to the contrary, all Transfer Taxes incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by Buyer. Sellers and
Buyer shall cooperate in timely making all filings, Tax Returns, reports and
forms as may be required to comply with the provisions of such Tax Laws.


48

--------------------------------------------------------------------------------





Section 5.14    Employee, Labor and Benefits Matters.


(a)Seller Benefit Plans. Effective as of the Closing Date, the Continuing
Employees (who accept offers pursuant to Section 5.14(b) or Section 5.14(c))
shall cease to accrue further benefits and shall cease to be active participants
under any Seller Benefit Plans except as provided by the terms of such plans or
applicable Law, and without limiting the generality of Section 2.1(d)(v), Buyer
shall not assume such Seller Benefit Plans. Except as provided in this Section
5.14 and without limiting the generality of Section 2.1(d)(v), Sellers, their
Affiliates and their ERISA Affiliates shall retain the sponsorship of and shall
be solely responsible for all obligations and Liabilities at any time arising
under or with respect to the Seller Benefit Plans, and except as provided in
this Section 5.14, neither Buyer nor any of its Affiliates shall have any
obligation, Liability or responsibility with respect to or under the Seller
Benefit Plans, whether such obligation, Liability or responsibility arose
before, on or after the Closing Date. As of the Closing Date, all Continuing
Employees shall become (i) fully vested in their benefits under the Seller
Benefit Plan that is a defined benefit pension plan in which such Continuing
Employee had become a participant, and (ii) vested on a prorated basis under the
terms of any Restricted Stock Unit Award Agreement issued to such Continuing
Employee under the terms of the American Electric Power System Long-Term
Incentive Plan as if his termination of AEP employment had involved a Severance
Date (as defined in such agreement).


(b)Non-Covered Employees Offers. Buyer shall, or shall cause one of its
Affiliates to:


(i)At least 30 days prior to the reasonably expected Closing Date, make a
Qualifying Offer of employment to (x) each of the Scheduled Employees and (y)
those Facility Support Employees and Corporate Support Employees to whom Buyer,
in its discretion, chooses to make offers of employment, which Qualifying Offer
shall be conditioned upon the occurrence of the Closing and effective as of the
Closing Date, except in the case of Non-Covered Employees who are not actively
at work as of the Closing Date due to long-term disability or other approved
continuous leave of absence (excluding, without limitation, paid-time off,
short-term disability or intermittent leave) (“Delayed Transfer Employees”), in
which case such offers (or reemployment) shall be made as of the date, if any,
each such Non-Covered Employee has been cleared for and returns to active
employment within 12 months following the Closing Date or such later date as
required by Law and effective immediately following acceptance. At least 30 days
prior to the reasonably expected Closing Date, Sellers shall provide Buyer a
list of Delayed Transfer Employees, which list shall be updated as necessary up
to 5 days prior to Closing and as of the Closing Date. At least ten days prior
to the Closing Date, Buyer shall provide Sellers a list of Facility Support
Employees and Corporate Support Employees to whom a Qualifying Offer was made. A
“Qualifying Offer” means an offer of employment in a position comparable to that
which such Non-Covered Employee had immediately prior to the Closing (or, in the
case of a Delayed Transfer Employee, commencement of his or her absence from
active employment), in each case at a location that is located at, or within a
fifty (50) mile radius from, the Non-Covered Employee’s location of employment
immediately preceding the Closing (or, in the case of a


49

--------------------------------------------------------------------------------





Delayed Transfer Employee, commencement of his or her absence from active
employment) and on terms which satisfy the covenant in Section 5.14(d));


(ii)indemnify and hold harmless Sellers and their Affiliates with respect to all
Claims and Liabilities relating to or arising out of Buyer’s employment offer
process described in this Section 5.14(b); and


(iii)Solely in the case of each Delayed Transfer Employee, unless otherwise
specifically provided herein, all references in this Section 5.14 to the Closing
or the Closing Date shall instead be deemed to refer to the time, if any, that
such Delayed Transfer Employee becomes an employee of Buyer or its Affiliates.


(c)Covered Employees Offers and Post-Closing Employment and Benefits. Buyer
shall, or shall cause one of its Affiliates to


(i)Make offers of employment to all Covered Employees effective as of the
Closing Date and based on the terms of the Collective Bargaining Agreement and
applicable Laws (each such Covered Employee who accepts an offer of employment
from Buyer or an Affiliate of Buyer and actually commences employment with Buyer
or one of its Affiliates on the Closing Date, a “Continuing Covered
Employee”);    


(ii)as a condition of the transactions contemplated by this Agreement, (A)
recognize Local No. 296 Utility Workers Union of America AFL-CIO as collective
bargaining representative for the Covered Employees and assume the Collective
Bargaining Agreement applicable to the Covered Employees immediately effective
upon the Closing Date, (B) abide by and agree to honor the terms and conditions
of the Collective Bargaining Agreement including all Liabilities and obligations
arising after the Closing Date under or in any way related to such Collective
Bargaining Agreement, including seniority status, and (C) indemnify and hold
harmless Sellers and their Affiliates with respect to any Claims, obligations
and Liabilities attributable to or arising under the Collective Bargaining
Agreement after the Closing Date; and


(iii)after the Closing Date, provide Covered Employees such benefits as may be
required under the assumed Collective Bargaining Agreement (which, for the
avoidance of doubt, shall be provided under benefit plans of Buyer or Buyer’s
Affiliates) or as may be negotiated and accepted by Buyer and the applicable
union.


(d)Post-Closing Employment and Benefits for Continuing Non-Covered Employees.
Buyer shall provide, or shall cause one of its Affiliates to provide, to each
Non-Covered Employee who accepts an offer of employment from Buyer or an
Affiliate of Buyer and becomes employed by Buyer or an Affiliate of Buyer as of
the Closing Date (the “Continuing Non-Covered Employees”), during the period
from the Closing Date through September 30, 2018 (or if shorter, the period
during which the Continuing Non-Covered Employee is employed by Buyer or one of
its Affiliates) (the “Continuation Period”):


(i)base salary/wage rate which is no less favorable than the base salary/wage
rate provided to the Non-Covered Employee immediately prior to Closing;


50

--------------------------------------------------------------------------------





(ii)bonus and incentive opportunities (including target and maximum payouts),
which are no less favorable in the aggregate than the bonus and incentive
opportunities (including target and maximum payouts) provided to the Non-Covered
Employee immediately prior to Closing (provided, that any equity-based
compensation opportunity provided prior to the Closing Date may be provided as
cash compensation opportunities following Closing); and


(iii)employee benefits (other than severance benefits, which will be provided as
set forth in Section 5.14(f)) that are substantially comparable in the aggregate
to the employee benefits (other than severance benefits) provided to the
Non-Covered Employee immediately prior to Closing.


(e)Group Health Plans. Buyer or an Affiliate of Buyer shall cause each
Continuing Employee and his or her eligible dependents (including all such
employee’s dependents covered immediately prior to the Closing Date by a Seller
Benefit Plan that is a group health plan) coverage under a group health plan
maintained by Buyer or one of its Affiliates that (A) provides major medical and
dental benefits coverage to the Continuing Employee and such eligible dependents
effective immediately upon the Closing Date and (B) with respect to such group
health plans that provide medical coverage, credits such Continuing Employee,
for the plan year during which the Closing occurs, with any deductibles and
co-payments incurred under a Seller Benefit Plan that is a medical plan toward
satisfying any deductible or co-payment requirements under the medical plan of
Buyer or any of its Affiliates in which the Continuing Employee participates
during the plan year in which the Closing occurs.


(f)Severance. Buyer shall, or shall cause one of its Affiliates to, pay to each
Continuing Employee who is terminated during the Continuation Period for any
reason other than cause or the Continuing Employee’s death or disability (a
“Severed Continuing Employee”), subject to the Continuing Employee’s timely
executing and not revoking a release of claims, a lump sum payment in cash equal
to two weeks’ base pay for each year of service or portion thereof (taking into
account, for this purpose, service as a Continuing Employee as well as service
that would be credited to the Severed Continuing Employee under Section 5.14(g))
with a minimum of twenty-six (26) weeks’ base pay, with the base pay determined
at the then applicable rate. For this purpose, (a) the resignation by a
Continuing Employee in lieu of a requirement that such employee transfer to a
main work location that is more than 50 miles from his or her main work location
as of the Closing Date, and (b) the termination of a Continuing Employee’s
employment by reason of such employee’s declining a request for such a transfer
shall be considered termination for a reason other than cause. In addition, to
the extent a Severed Continuing Employee elects COBRA continuation coverage, the
amount payable by such Severed Continuing Employee in respect of COBRA premiums
during the months that such COBRA continuation coverage remains in effect (but
only up to the first eighteen months) shall be no more than the active employee
premiums payable for the same medical and/or dental coverage covering the
Severed Continuing Employee and the Severed Continuing Employee’s spouse and
eligible dependents. Notwithstanding the foregoing, if any Continuing Employee
is entitled to severance benefits under an individual severance, employment or
similar agreement, the terms of such agreement and not this Section 5.14(f)
shall govern.


51

--------------------------------------------------------------------------------





(g)Buyer Welfare Plans and Service Credit. With respect to the plan year in
which the Closing Date occurs, Buyer shall or shall cause one of its Affiliates
to waive all limitations as to pre-existing conditions, exclusions and waiting
periods with respect to participation and coverage requirements applicable to
the Continuing Non-Covered Employees under the group health plans maintained by
Buyer or its Affiliates in which such Continuing Non-Covered Employees may be
eligible to participate during the calendar year in which the Closing occurs
and, to the extent agreed upon with respect to post-Closing benefits negotiated
and accepted by Buyer and the applicable union, the Covered Employees under any
such plans; provided that any such limitation was satisfied or would not have
applied under the applicable Seller Benefit Plan immediately prior to the
Closing. Buyer shall provide, or shall cause one of its Affiliates to provide,
continuation health care coverage to Continuing Employees and their qualified
beneficiaries who incur a qualifying event, in accordance with the continuation
health care coverage requirements of Section 4980B of the Code and Title I,
Subtitle B, Part 6 of ERISA (“COBRA”) or any similar provisions of state Law,
after the Closing Date. Sellers and their Affiliates shall be solely responsible
for any obligations under COBRA with respect to all “M&A qualified
beneficiaries” as defined in Treasury Regulation Section 54.4980B-9. With
respect to the calendar year in which the Closing Date occurs, Buyer shall, or
shall cause one of its Affiliates to, provide full service credit for all
purposes including eligibility to participate, vesting and benefit accrual
(other than for benefit accrual purposes under any defined benefit pension plan)
under all employee benefit plans, policies and arrangements (other than equity
or equity-based plans, policies and arrangements) made available to Continuing
Employees by Buyer or any of its Affiliates after the Closing to the same extent
such Continuing Employee’s service was recognized under the corresponding Seller
Benefit Plans in which such Continuing Employee participated immediately prior
to the Closing Date.


(h)Savings Plans. Effective as of the Closing Date, Buyer or one of its
Affiliates shall establish or maintain a defined contribution 401(k) plan (or
plans) and trust (or trusts) intended to qualify under Sections 401(a) and
501(a) of the Code in which all Continuing Non-Covered Employees shall be
eligible to participate (“Buyer Savings Plan”) and in which Covered Employees
shall be eligible to participate (“Buyer Union Savings Plan”) following the
Closing Date. Continuing Employees shall be eligible to effect a direct rollover
(as described in Section 401(a)(31) of the Code) of cash account balances and
promissory notes from any Seller Benefit Plans which is a defined contribution
401(k) plan, to the Buyer Savings Plan and the Buyer Union Savings Plan, as
applicable, and Buyer or one of its Affiliates shall cause the Buyer Savings
Plan or Buyer Union Savings Plan, as applicable, to accept such direct rollovers
of cash and promissory notes.


(i)Flexible Spending Plan. Effective as of the last day of the month in which
Closing occurs, Continuing Employees shall no longer be eligible to contribute
to the Seller Benefit Plan that is a flexible spending account plan except as
otherwise provided by and in accordance with COBRA (such accounts, “Seller FSA”
and such participants in the Seller FSA, “FSA Participants”). Effective as of
the Closing Date, Buyer or one of its Affiliates shall establish a flexible
spending account plan (the “Buyer FSA”) which shall (i) permit participation as
of the first day of the month immediately following Closing for all FSA
Participants and (ii) accept for reimbursement any claims related to the
calendar year in which the Closing Date occurs and eligible for reimbursement on
the basis of participant elections initially made under the Seller FSA, to the
extent such claims have not been previously reimbursed by Seller. The


52

--------------------------------------------------------------------------------





salary reduction election of FSA Participants under the Seller FSA will be
continued by the Buyer FSA for the remainder of the calendar year following
Closing. Sellers shall provide to Buyer as soon as administratively feasible
following the Closing Date, a schedule setting forth the FSA Participants and
the amount each FSA Participant has elected to contribute to the Seller FSA for
the current calendar year and the amount reimbursed by the Seller FSA to the FSA
Participant (or eligible dependent) (the “FSA Balances”). To the extent the FSA
Balances in the aggregate are positive, Sellers shall make a payment to Buyer
equal to the aggregate FSA Balances by the 30th Business Day following the
Closing Date. To the extent the FSA Balances in the aggregate are negative,
Buyer shall make a payment to Sellers equal to the aggregate negative FSA
Balances by the 30th Business Day following the Closing Date. Notwithstanding
the foregoing, no Continuing Employee who elects COBRA continuation coverage
with respect to such person’s flexible spending account under the Seller FSA
shall be considered an FSA Participant and any such person’s flexible spending
account balance shall not be an FSA Balance.


(j)Incentive Awards. Without limiting Buyer’s obligations under Section
5.14(d)(ii), prior to the Closing, any Seller or one of its Affiliates shall
calculate for each Continuing Employee, a bonus amount (and an amount with
respect to any other cash incentive plan) relating to the portion of the
calendar year in which the Closing Date occurs commencing January 1 of such year
through and including the Closing Date (the “Pre-Closing Period”), which amount
shall be based on such employee’s eligible compensation for the Pre-Closing
Period and the terms of the applicable Seller Benefit Plan (such amount, the
“Earned Bonus”). Any Earned Bonus shall be paid by any Seller or one of its
Affiliates to each Continuing Employee who is employed as of the Closing Date
within two and one half months following the Closing Date.


(k)Pre-Closing Date Claims under Seller Benefit Plans. To the extent that a
Business Employee was a participant in a Seller Benefit Plan, without limiting
the generality of Section 2.1(d)(v), the Seller Benefit Plans shall be
responsible for providing benefits (including medical, hospital, dental,
accidental death and dismemberment, life, disability and other similar benefits)
to any participating Business Employees for all Claims incurred prior to the
Closing under and subject to the generally applicable terms and conditions of
such plans. For purposes of this Section 5.14(k), a Claim is incurred with
respect to (i) accidental death and dismemberment, disability, life and other
similar benefits when the event giving rise to such Claim occurred and (ii)
medical, hospital, dental and other similar benefits when the services with
respect to such Claim are rendered, and in any event as defined by the
underlying terms of the Seller Benefit Plans. Buyer shall, or shall cause one of
its Affiliates to, assume and honor all accrued and unused vacation and paid
time off balances of the Continuing Employees in accordance with the applicable
Seller Benefit Plan in effect at the Closing Date, except to the extent any such
balances are paid to such Continuing Employee in connection with the Closing in
accordance with any applicable Laws.


(l)Post-Closing Date Employment Claims. Except as expressly provided in this
Agreement, Buyer shall indemnify, defend and hold Sellers and their Affiliates
harmless from and against any and all liability of any kind or nature involving
or related to the employment of the Continuing Employees by Buyer or its
Affiliates after the Closing, including any liability related to any employee
benefit plan sponsored or maintained by Buyer or its ERISA Affiliates


53

--------------------------------------------------------------------------------





after the Closing or the termination of employment from Buyer or one of its
Affiliates on or following the Closing Date.


(m)Workers Compensation. Sellers and their Affiliates shall be responsible for
and administer all claims for workers compensation benefits that are incurred
prior to the Closing by Continuing Employees. Buyer and its Affiliates shall be
responsible for and shall administer all claims for workers compensation
benefits that are incurred from and after the Closing by Continuing Employees. A
claim for workers compensation benefits shall be deemed to be incurred when the
event giving rise to the claim occurs (the “Workers Compensation Event”). The
date a Workers Compensation Event occurs shall be determined in accordance with
the terms of the applicable Seller Benefit Plan and/or any applicable Laws in
respect of workers compensation.


(n)WARN Act. From the date of this Agreement until the Closing Date, Sellers
shall not and shall cause their Affiliates not to terminate the employment of
Business Employees such that a “plant closing” or “mass layoff” (as those terms
are defined in the WARN Act or any similar state Law) occurs prior to the
Closing without complying with the WARN Act or any similar state Law. Buyer
agrees to provide any notice required under the WARN Act or any similar state
Law with respect to any “plant closing” or “mass layoff” affecting Business
Employees that may occur on or after the Closing Date or arise, in whole or in
part, as a result of the transactions contemplated by this Agreement. On or
after the Closing Date, Buyer shall not effectuate a “plant closing” or “mass
layoff” or any other similar triggering event under the WARN Act or any other
applicable Law affecting any Continuing Employee, except in compliance with the
WARN Act or any similar state Law. Buyer shall indemnify, defend and hold
Sellers harmless from and against any liability, damages, fines or costs
(including reasonable attorneys’ fees) under the WARN Act or any similar state
Law for any “plant closing” or “mass layoff” occurring on or after the Closing
Date or arising, in whole or in part, from the actions (or inactions) of Buyer
or its Affiliates on or after the Closing Date or as a result of the
transactions contemplated by this Agreement.


(o)Employee Communications. Sellers shall use commercially reasonable efforts to
cooperate with Buyer and its Affiliates in communications with Business
Employees with respect to employment and employee benefit plan matters arising
in connection with the transactions contemplated by this Agreement.


(p)No Third Party Beneficiary Rights. Nothing in this Section 5.14, expressed or
implied, shall confer upon any Person (including the Business Employees,
Continuing Employees or any other employees of Sellers, Buyer, or any of their
respective Affiliates or any of their dependents, beneficiaries or alternate
payees) other than the Parties any rights or remedies (including any third-party
beneficiary rights, any right to employment or continued employment, or any
right to any particular terms of conditions of employment or compensation or
benefits for any period) of any nature or kind whatsoever, under or by reason of
this Agreement or otherwise, and nothing in this Section 5.14 shall (i) affect
the right of each of Sellers, Buyer or their respective Affiliates to terminate
the employment of any Person for any or no reason at any time, (ii) require
Sellers or any of their Affiliates to continue any Seller Benefit Plan or other
employee benefit plans or arrangements, (iii) prevent Sellers or any of their
Affiliates from amending, modifying or terminating any Seller Benefit Plan or
other employee


54

--------------------------------------------------------------------------------





benefit plans or arrangements, (iv) be construed as prohibiting or limiting the
ability of Buyer or any of its Affiliates to amend, modify or terminate any
benefit or compensation plan, program, policy, Contract, agreement or
arrangement at any time assumed, established, sponsored or maintained by any of
them, or (v) be construed as an establishment of, amendment to or termination of
any benefit or compensation plan, program, policy, Contract, agreement or
arrangement. In addition, the provisions of this Section 5.14 are for the sole
benefit of the Parties and are not for the benefit of any other Person,
including any Business Employee, Continuing Employee, any other employee of any
Seller, Buyer or any of their respective Affiliates (including any beneficiary
or dependent thereof), or any other third party.


(q)Non-Solicitation of Business Employees. In the event that this Agreement is
terminated prior to the Closing pursuant to the terms of this Agreement, until
the date that is one (1) year from and after the date of such termination of
this Agreement, (i) Buyer shall not employ, and shall cause its Affiliates not
to employ, any Business Employees without Sellers’ prior written consent and
(ii) Buyer shall not, and shall cause its Affiliates not to, directly or
indirectly, in any manner whatsoever, solicit for hire or employment any officer
or employee of any Seller or any of their respective Affiliates to whom Buyer or
its Representatives had been directly or indirectly introduced or otherwise had
first contact with as a result of its consideration of the transactions
contemplated hereby. From and after Closing, until the date that is one (1) year
after the Closing Date, (A) Sellers shall not employ, and shall cause their
Affiliates not to employ, any Continuing Employees without Buyer’s prior written
consent and (ii) Sellers shall not, and shall cause their Affiliates not to,
directly or indirectly, in any manner whatsoever, solicit for hire or employment
any officer or employee of Buyer or any of its respective Affiliates to whom
Sellers or their Representatives had been directly or indirectly introduced or
otherwise had first contact with as a result of its consideration of the
transactions contemplated hereby. Notwithstanding anything to the contrary in
this Section 5.14(q), the terms of this Section 5.14(q) shall not apply to any
solicitation (or any hiring as a result of any solicitation) (x) that consists
of a general advertisement or solicitation by Buyer or Seller through the use of
media advertisements, the Internet (including the Seller’s internal career
website), or professional search firms that is not targeted at employees of
Sellers, Buyers or their Affiliates, as applicable, (y) of any person who is no
longer employed by Sellers, Buyer or their Affiliates as applicable or (z) made
by employees of Sellers or their Affiliates other than hiring managers or their
authorized designees.


(r)Code Section 409A. The Continuing Non-Covered Employees shall be treated, for
purposes of Section 409A of the Code, as having a separation from service with
Sellers and their Affiliates as of the Closing Date.


Section 5.15    Buyer’s Title Insurance. As of the date of this Agreement, Buyer
has ordered Title Commitments for the Owned Real Property issued by the Title
Insurer, true and complete copies of which will promptly be made available to
Sellers. Commencing within forty-five (45) days of the date of this Agreement,
Buyer shall use commercially reasonable efforts to obtain an initial or an
updated Survey of the Owned Real Property, identifying the matters set forth on
such Title Commitments and deliver true and complete copies of same to Sellers.
At Closing, if reasonably required by the Title Insurer to issue any Title
Policy to Buyer with respect to the Owned Real Property or any portion thereof,
Sellers agree to deliver a certificate to the Title Insurer, in form and
substance acceptable to Sellers and reasonably cooperate with


55

--------------------------------------------------------------------------------





Buyer in connection with obtaining such Title Commitments; provided that with
respect to any such certificate, (i) Sellers shall not be required to undertake
any obligation or incur any liability with respect to Permitted Liens, (ii)
Sellers shall not be required to undertake or incur any Liability under, or
provide any information in connection with, any such certificate in excess of
any express Liability or obligation that it would otherwise have under this
Agreement, and (iii) the only indemnity to be provided by Sellers in such
certificate shall be limited to a customary “GAP” indemnity for a period of
thirty (30) days following Closing. Buyer expressly acknowledges and agrees that
all Title Commitments, Surveys and Title Policies shall be obtained at Buyer’s
sole cost and expense and that such Title Commitments, Surveys and Title
Policies shall not be a condition to Closing and, subject to Sellers’ compliance
with this Section 5.15, obtaining such Title Commitments, Surveys or Title
Policies will not delay or affect the Closing.


Section 5.16    Bulk Sales Laws. The Parties agree to waive the applicability of
any provisions of any bulk sales laws in any jurisdiction.


Section 5.17    Financing Cooperation.


(a)Prior to the Closing, Sellers shall, and shall use commercially reasonable
efforts to cause their Representatives to, provide to Buyer at Buyer’s sole
expense cooperation reasonably requested by Buyer in connection with the Debt
Financing, including using commercially reasonable efforts to (i) furnish Buyer
and the Debt Financing Sources with (x) the Financial Statements, (y) all other
financial statements necessary to satisfy the conditions in paragraph 5 of
Exhibit C of the Debt Commitment Letter and (z) all customary financial
information of the Sellers that is reasonably required (including, for the
avoidance of doubt, (A) for the nine-month periods ending September 30, 2015 and
September 30, 2016, unaudited plant level income statements and pro forma plant
level income statements, each prepared on a GAAP basis, (B) an itemized
reconciliation by financial statement caption detailing the difference between
the income statements described in the foregoing clause (A), and (C) as of
September 30, 2016, plant level unaudited balance sheets prepared on a GAAP
basis and plant level trial balances including balance sheet and income
statement accounts for the nine-month periods ending September 30, 2015 and
September 30, 2016) to permit Buyer to prepare a pro forma consolidated balance
sheet and related pro forma consolidated statement of income for the Acquired
Assets as of and for the twelve-month period ending on the last day of the most
recently completed four-fiscal quarter period ended at least 60 days (or 120
days in the case such four fiscal quarter period is the end of the Sellers’
fiscal year) prior to the Closing Date, prepared after giving effect to the
transactions contemplated hereby and by the Debt Commitment Letter as if such
transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such statement of income) (the
information delivered pursuant to this clause (i), the “Required Financial
Information”), (ii) assist the Buyer in its preparation of the pro forma
financial statements identified in paragraph 6 of Exhibit C of the Debt
Commitment Letter, (iii) participate in a reasonable number of meetings, lender
presentations and sessions with prospective financing sources and investors, due
diligence sessions and sessions with rating agencies, in each case in connection
with the Debt Financing, (iv) facilitate the repayment of agreed-upon existing
third-party indebtedness of the Acquired Assets and releases of any Liens
securing such indebtedness, in each case substantially concurrent with the
initial funding of the Debt Financing (including, to the extent reasonably


56

--------------------------------------------------------------------------------





requested by Buyer, by using commercially reasonable efforts to obtain customary
payoff letters with respect to such indebtedness), (v) assist the Buyer and the
Debt Financing Sources in the preparation of (A) any bank information memoranda
(including the delivery of customary representation letters to the extent
required by the Debt Commitment Letter) and similar marketing documents and (B)
materials for rating agency presentations, each in connection with the Debt
Financing and in each case including information as to recent performance and
developments, (vi) reasonably cooperate with the marketing efforts of Buyer and
the Debt Financing Sources for any portion of the Debt Financing, (vii)
reasonably cooperate with Buyer’s and the Debt Financing Sources’ legal counsel
in connection with any legal opinions that such legal counsel may be required to
deliver in connection with the Debt Financing, (viii) reasonably cooperate in
providing information necessary to prepare the credit documentation required to
consummate the Debt Financing, (ix) solely with respect to the Acquired Assets,
assist Buyer in connection with the preparation of any pledge and security
agreements and otherwise reasonably cooperate with Buyer in facilitating the
granting of a security interest (and perfection thereof) in collateral,
mortgages, other definitive financing documents or other certificates as may
reasonably be requested by Buyer in connection with the Debt Financing (provided
that (A) none of the agreements, documents, instruments or certificates
described in this clause, (ix) shall be executed except in connection with the
Closing, (B) the effectiveness thereof shall be conditioned upon, or become
operative after, the occurrence of the Closing, and (C) the foregoing shall not
require the Sellers or any of their Affiliates to take any action that would
conflict with or violate any Law or subject the Seller to any Liability or any
director, manager, officer or other employee of the Sellers or any of their
Affiliates to any personal Liability) and (x) provide Buyer, at least three (3)
Business Days prior to the Closing Date, with all documentation and other
information required by regulatory authorities and as reasonably requested by
Buyer on behalf of the Debt Financing Sources with respect to the Acquired
Assets in connection with the applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, Title III of
Pub. L. 107-56 (signed into law October 26, 2001), as amended, provided such
request is made at least ten (10) Business Days prior to the Closing Date. If
the Closing Date has not occurred prior to the date that is 120 days after
December 31, 2016, Sellers shall provide to Buyer, on or prior to the date that
is 120 days after December 31, 2016, the Required Financial Information for the
fiscal year ended December 31, 2016. Notwithstanding the foregoing, (1) such
requested cooperation shall not unreasonably interfere with the ongoing business
and operations of Sellers or any of the Seller’s Affiliates, (2) none of
Sellers, any of their respective Affiliates nor any of their respective
officers, directors, employees, accountants, consultants, legal counsel, agents,
investment bankers and other Representatives shall be required to bear any cost
or expense, pay any commitment or other fee or incur any other Liability or
obligation or agree to provide any indemnity in connection with the Debt
Financing (other than reasonable out-of-pocket costs and expenses for which it
is reimbursed or indemnified as provided below), (3) other than expressly
provided above, none of Sellers or any of their respective Affiliates or their
respective officers, directors or employees shall be required to execute or
enter into or perform any agreement, document or instrument, deliver any
certificate or opinion or take any corporate or other organizational action
(including the adoption of any resolutions) to authorize the execution, entering
into or performance of any such agreement, document or instrument, in either
case, with respect to the Debt Financing, (4) such assistance shall not include
any actions that the Sellers reasonably believe would cause any representation,
warranty, covenant or other obligation in this Agreement to be breached or any


57

--------------------------------------------------------------------------------





condition to Closing hereunder to fail to be satisfied and (5) such assistance
shall not require the giving of any representations or warranties to any third
parties or the indemnification thereof. To the extent that this Section 5.17
requires the Sellers’ cooperation with respect to any of the Buyer's obligations
under the Debt Commitment Letter or relating to the Debt Financing, the
existence of any alternative financing (or Debt Commitment Letter relating to
such alternative financing) shall not operate to make the Sellers’ obligations
under this Section 5.17 for purposes of ARTICLE VI of this Agreement materially
more burdensome, taken as a whole, if the Sellers have provided the Buyer with
the assistance required under this Section 5.17 with respect to the Debt
Commitment Letter and the Debt Financing, in each case without giving effect to
any such alternative financing (or Debt Commitment Letter relating to such
alternative financing).


(b)Buyer shall indemnify and hold harmless each Seller, such Seller’s Affiliates
and their respective directors, officers, employees and other Representatives
from and against any and all Damages suffered or incurred by them in connection
with the arrangement of the Financing and the performance of their respective
obligations under this Section 5.17 (including any action taken in accordance
with this Section 5.17) and any information utilized in connection therewith,
except in the event such Damages arose out of or resulted from the willful
misconduct of the Sellers or their respective Affiliates. Buyer shall, promptly
upon request by Sellers, reimburse each Seller for all reasonable costs and
expenses incurred by such Seller or its Affiliates in connection with this
Section 5.17 (including those of its accountants, consultants, legal counsel,
agents, investment bankers and other Representatives).


Section 5.18    Further Actions.


(a)From and after the date of this Agreement (including after the Closing Date,
if applicable), subject to the terms and conditions of this Agreement, Buyer and
Sellers agree to use reasonable best efforts (except where a different efforts
standard is specifically contemplated by this Agreement, in which case such
different standard shall apply) to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable to
consummate and make effective the transactions contemplated by this Agreement;
provided that in no event shall any Party be required to take any action which
(i) in the opinion of its counsel, is unlawful or would or could constitute a
violation of any applicable Law or (ii) could reasonably be expected to prevent
or materially impede, interfere with or delay the transactions contemplated by
this Agreement.


(b)Subject to the terms and conditions of this Agreement, at any time and from
time to time after the Closing, at any Party’s request and without further
consideration, the other Parties shall execute and deliver to such requesting
Party such other instruments of sale, transfer, conveyance, assignment and
confirmation, provide such materials and information and take such other actions
as such Party may reasonably request in order to consummate the transactions
contemplated by this Agreement.


Section 5.19    Competing Transactions. During the Interim Period, Buyer shall
not, and shall not permit any of its Affiliates to (a) acquire or agree to
acquire any electric generation Assets or business, or (b) acquire or agree to
acquire, whether by merger, consolidation, by purchasing any portion of the
Assets of or equity in, or by any other manner, any business or any corporation,
partnership, association or other business organization or division thereof
owning,


58

--------------------------------------------------------------------------------





operating or otherwise controlling any electric generation Assets or business,
if the entering into of a definitive agreement relating thereto or the
consummation of such acquisition, merger or consolidation would reasonably be
expected to (i) delay beyond the Outside Date (x) the expiration of any
applicable waiting period or (y) the obtaining, or materially increasing the
risk of not obtaining, any authorizations, Consents, Orders, declarations or
approvals of any Governmental Entity necessary to consummate the transactions
contemplated by this Agreement, (ii) materially increase the risk of any
Governmental Entity entering an Order prohibiting such transactions, or (iii)
delay beyond the Outside Date or otherwise materially impede the consummation of
the transactions contemplated by this Agreement.


Section 5.20    Buyer Financing Efforts.


(a)Buyer shall (1) use commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable to arrange and obtain the Financing on the terms and conditions
described in the Financing Commitments (including the market flex provisions) or
on terms and conditions that, in the aggregate, are no less favorable, to the
Buyer, than the terms and conditions contained in the Financing Commitments
(which terms and conditions shall not in any respect expand on or amend the
conditions to the funding of the Financing, in each case, if such expansion or
amendment could reasonably be expected delay or prevent or make less likely to
occur the funding of the Financing or reduce the aggregate amount of the
Financing available under the Financing Commitments without a corresponding
increase in equity commitments) as promptly as possible, including using
commercially reasonable efforts (i) to maintain in full force and effect the
Financing Commitments until the consummation of the transactions contemplated
hereby, (ii) to negotiate and enter into definitive agreements with respect to
the Financing having terms and conditions that, in the aggregate, are no less
favorable to Buyer than the terms and conditions contained in the Financing
Commitments (which terms and conditions shall not in any material respect expand
on or amend the conditions to the funding of the Financing or reduce the
aggregate amount of the Financing available under the Financing Commitments, in
each case, in a manner that could reasonably be expected to delay or prevent or
make less likely to occur the funding of the Financing (or satisfaction of the
conditions to the Financing) on the Closing Date) and (iii) to satisfy, perform
and observe on a timely basis (or obtain a waiver of) all conditions and
covenants applicable to Buyer and its Affiliates in the Financing Commitments
and in any definitive agreements with respect to the Financing, and (2) comply
with its obligations under the Financing Commitments and any definitive
agreements with respect to the Financing and consummate the Financing at or
prior to the Closing.


(b)Buyer shall not, without the prior written consent of Sellers, (A) terminate
the Financing Commitments or any definitive agreement relating to the Financing
Commitments or (B) agree to or permit or consent to any amendment, supplement or
modification to be made to, or grant any waiver of any material provision under,
the Financing Commitments or any definitive agreement relating to the Financing
Commitments if such amendment, modification, supplement or waiver would (1)
reduce (or would have the effect of reducing) the aggregate amount of the
Financing (including by increasing the amount of fees to be paid or original
issue discount) such that Buyer does not have sufficient cash proceeds to
consummate the transactions contemplated by this Agreement and to pay related
fees and expenses at the Closing or (2) impose new or additional conditions
precedent to the availability of the Financing or otherwise


59

--------------------------------------------------------------------------------





change, expand, amend or modify any of the conditions to the Financing in a
manner that could reasonably be expected to delay or prevent or make less likely
to occur the funding of the Financing (or satisfaction of the conditions to the
Financing) on the Closing Date, (3) delay the funding of the Financing
thereunder or reasonably be expected to delay, impair or prevent the
availability of all or any portion of the Financing or the consummation of the
transactions contemplated by this Agreement or (4) otherwise adversely affect
the ability of the Buyer to consummate the transactions contemplated by this
Agreement or the timing of the Closing (it being understood and agreed that
Buyer may amend the Debt Commitment Letter to add lenders, arrangers,
bookrunners, agents, managers or similar entities that have not executed the
Debt Commitment Letter or the definitive agreements relating to the Financing as
of the date of this Agreement (but not to make any other changes), but only if
the addition of such additional parties would not result in the occurrence of
any of the events described in subsections (1) through (4) above) or (C) agree
to or permit or consent to any wavier of any remedy available to the Buyer under
the Financing Commitments.


(c)Buyer shall use commercially reasonable efforts to keep Sellers informed on a
current basis and in reasonable detail of the status of its efforts to arrange
the Financing and, upon reasonable request, provide to Sellers copies of the
definitive agreements relating to the Financing and any other material documents
relating to the Financing. Without limiting the generality of the foregoing,
Buyer shall give Sellers prompt notice of (i) any termination or expiration of
the Financing Commitments, any definitive agreement relating to the Financing or
any portion of the Financing, (ii) of any actual or alleged material breach or
default (or any event or circumstance that, with or without notice, lapse of
time or both, could reasonably be expected to give rise to a material breach or
default) by any party to the Financing Commitments or definitive agreements
related to the Financing of which Buyer becomes aware, (iii) of the receipt by
the Buyer or any of its Affiliates of any written notice or other written
communication from any Debt Financing Source, any lender or any other Person
with respect to any (A) actual, threatened or alleged material breach, default,
termination or repudiation by any party to any Financing Commitment or
definitive agreement relating to the Financing or any material provision of the
Financing contemplated pursuant to the Financing Commitments or any such
definitive agreements (including any proposal by any Debt Financing Source,
lender or other Person to withdraw, terminate or make a material change in the
terms of (including the amount of Financing contemplated by) the Financing
Commitments) or (B) material dispute or disagreement between or among any
parties to any Financing Commitment or any definitive agreement with respect to
the Financing and (iv) if for any reason Buyer believes in good faith that it
will not be able to obtain all or any portion of the Financing. As soon as
reasonably practicable, after the Sellers deliver to Buyer a written request,
Buyer shall provide any information reasonably requested by the Sellers relating
to any of the circumstances referred to in this Section 5.20(c).


(d)If any portion of the Financing becomes unavailable on the terms and
conditions (including the flex provisions) contemplated in the Debt Commitment
Letter and related fee letter (other than due to the breach by Sellers of any
representation, warranty or covenant contained herein or as a result of the
failure of a condition contained herein to be satisfied by Sellers), Buyer shall
use commercially reasonable efforts to arrange and obtain in replacement
thereof, and negotiate and enter into definitive agreements with respect to,
alternative financing from the same or alternative sources in an amount
sufficient to consummate the transactions


60

--------------------------------------------------------------------------------





contemplated by this Agreement and to pay all related fees and expenses related
thereto with terms and conditions (including market flex provisions) not less
favorable, in the aggregate, to Buyer than the terms and conditions set forth in
the Debt Commitment Letter, as promptly as reasonably practicable following the
occurrence of such event. Buyer shall deliver to Sellers true and complete
copies of any and all executed Contracts pursuant to which any such source shall
have committed to provide any portion of the Debt Financing (except, in the case
of customary fee letters, where fee amounts, pricing caps and other economic
terms of the market flex provisions set forth therein may be redacted). For
purposes of this Agreement, references to the “Debt Commitment Letter” shall
include such documents as are permitted to be amended, modified or replaced
under this Section 5.20 and references to the “Debt Financing” shall include any
alternative financing arranged under this Section 5.20.


(e)Buyer acknowledges and agrees that the obtaining of the Financing, or any
alternative financing, is not a condition to the Closing and reaffirms its
obligation to consummate the transactions contemplated by this Agreement
irrespective and independently of the availability of the Financing or any
alternative financing, subject to fulfillment or waiver of the conditions set
forth in Article VI.


Section 5.21    Facilities Capital Expenditures. Without limiting the Parties’
obligations under this Agreement, during the Interim Period, Sellers shall (and
shall cause their applicable Affiliates to) use commercially reasonable efforts
in the ordinary course consistent with past practices and reasonable and orderly
planning (and in all cases in compliance in all material respects with
applicable Laws) to perform or cause to be performed the projects set forth in
the Facilities Capital Expenditures Plan from and until the Closing; provided
that the completion of such projects (or any portion thereof) shall not be a
condition to Closing. To the extent reasonably practical, Sellers shall and
shall cause their applicable Affiliates to allow Buyer and their Representatives
to participate in meetings and inspections with Sellers and their applicable
Affiliates pertaining to such projects and periodically, during normal business
hours, review material written bills, reports, or correspondence pertaining to
such projects in order to enable Buyer to reasonably review and keep up-to-date
with respect to the scope and progress thereof and otherwise keep Buyer
reasonably informed of any material developments with respect to the work
relating to the Facilities Capital Expenditures Plan.


Section 5.22    NSR Consent Decree.


(a)Unless and until an Alternative Joint Modification Election shall be validly
made, during the Interim Period, the Parties agree to use their respective
reasonable best efforts to implement the substitution of Buyer for the Sellers
and their applicable Affiliates (in their capacity as “Defendants” under the NSR
Consent Decree) with respect to all obligations under the NSR Consent Decree
relating to Gavin, including (x) allocating separate emissions caps under the
NSR Consent Decree for Gavin separate from the other applicable facilities of
the Sellers and their applicable Affiliates (in their capacity as “Defendants”
under the NSR Consent Decree), and (y) the release of the Sellers and their
applicable Affiliates (in their capacity as “Defendants” under the NSR Consent
Decree) from joint and several liability with respect to any compliance
obligations with respect to Gavin from and after the date of such modification
(but retaining Sellers’ responsibility for compliance on a joint and several
basis for the facilities other than Gavin covered by the NSR Consent Decree),
which substitution shall be effected pursuant


61

--------------------------------------------------------------------------------





to an amendment to the NSR Consent Decree in accordance with the terms of the
NSR Consent Decree (including paragraphs 192 and 194 thereof) to be effective as
of the Closing and be in form and substance reasonably satisfactory to Sellers
and the Buyer; provided that the Parties agree and acknowledge that an amendment
containing substantially the same terms and conditions as set forth in the Joint
Modification attached hereto as Exhibit E hereto shall be reasonably acceptable
to each of the Parties.


(b)If an Alternative Joint Modification Election shall be validly made, Section
5.22(a) shall no longer apply, and during the Interim Period the Parties shall
use their respective reasonable best efforts to effect an amendment to the NSR
Consent Decree pursuant to paragraphs 192 and 193 of the NSR Consent Decree
under which Buyer would assume all obligations under the NSR Consent Decree
relating to Gavin, but without (x) allocating separate emissions caps under the
NSR Consent Decree for Gavin separate from the other applicable facilities of
the Sellers and their applicable Affiliates (in their capacity as “Defendants”
under the NSR Consent Decree), or (y) the release of the Sellers and their
applicable Affiliates (in their capacity as “Defendants” under the NSR Consent
Decree) from joint and several liability with respect to any compliance
obligations with respect to Gavin. Any such amendment in connection with an
Alternative Joint Modification Election would be effected pursuant to an
amendment to the NSR Consent Decree in accordance with the terms of the NSR
Consent Decree (including paragraphs 192 and 193 thereof, but not paragraph 194
thereof) to be effective as of the Closing and in form and substance reasonably
satisfactory to Sellers and the Buyer; provided that, the Parties agree and
acknowledge that an amendment containing substantially the same terms and
conditions as set forth in the Joint Modification attached hereto as Exhibit E
hereto (excluding the items in subparts (x) and (y) above) shall be reasonably
acceptable to each of the Parties. If an Alternative Joint Modification Election
is validly made, then as of the Closing, the Parties shall enter into the
Compliance Agreement in the form set forth as Exhibit H.


(c)From and after the Closing, Buyer shall be responsible for surrender of any
emissions allowances required by the NSR Consent Decree with respect to Gavin in
2017 after Closing, and for any periods thereafter.


(d)During the Interim Period and up to 12 months following Closing, (i) Buyer
and its Representatives shall have the right to consult with Sellers and, to the
extent permitted by applicable Law, attend and participate in any substantive
meetings, discussions, communications or negotiations with the Plaintiffs (as
defined in the NSR Consent Decree) regarding any modification of the NSR Consent
Decree with respect to Gavin and related obligations with respect thereto as
contemplated under this Section 5.22, and (ii) Sellers shall provide Buyer and
its Representatives with reasonable opportunity to comment in advance on any
material written communication or offer relating to such modification of the NSR
Consent Decree as contemplated under this Section 5.22 to the Plaintiffs (as
defined in the NSR Consent Decree) and Sellers shall reasonably consider Buyer’s
comments in submitting such written communications or offers. For the avoidance
of doubt, Buyer shall have no consent right, or right to participate or consult,
with respect to any amendment, modification or waiver under the NSR Consent
Decree unrelated to Gavin or the obligations with respect thereto under such NSR
Consent Decree.


Section 5.23    Landfill Projects.




62

--------------------------------------------------------------------------------





(a)The Parties acknowledge that prior to Closing Generation Resources will enter
into the SR Contract to complete the closure of the Stingy Run Fly Ash Pond, an
approximately 300 acre fly ash pond located near the Gavin project (the “SRFAP”)
in accordance with the closure plan approved by the Ohio Environmental
Protection Agency for the closure of the SRFAP as set forth on Schedule 5.23(a)
and any modifications thereto in accordance with applicable Laws and Orders (the
“SRFAP Closure Plan”) (such activities required at any time, whether prior to or
following Closing, to achieve regulatory closure of the SRFAP in accordance
therewith, the “SRFAP Closure”). From and after the Closing, Generation
Resources shall retain all rights and responsibility for the SR Contract and
shall continue to be responsible, at Generation Resources’ sole cost and
expense, to promptly complete the SRFAP Closure Plan and the SRFAP Closure using
commercially reasonable efforts and in all cases in accordance with Good Utility
Practice and in compliance in all material respects with applicable Laws,
Permits, Orders, and the SRFAP Closure Plan. Buyer shall (and shall cause its
Affiliate and its and their applicable Representatives, and any applicable
contractors thereof at the site) to ensure that Sellers (and their Affiliates
and its and their Representatives, and any applicable contractors thereof at the
site) have reasonable access at all times (twenty four (24) hours a day, seven
(7) days a week) to the site of all applicable work at the SRFAP, including the
area of the SRFAP, construction offices, and storm water and NPDES permit tie in
points as reasonably necessary for such work (along with access across and
through the Owned Real Property as reasonably necessary in connection with the
SRFAP Closure, including in connection with any removal or use of soil and
materials from the Gavin Landfill Project in accordance with Section 5.23(b));
provided that (v) Sellers agree to provide reasonable advance notice to Buyer of
any additional investigative or remedial activities planned at the site beyond
the currently proposed scope of the SRFAP Closure and provide Buyer with copies
of all reports, assessments or material correspondence submitted to Ohio
Environmental Protection Agency or other Governmental Entity, (w) Sellers (and
their Affiliates and its and their Representatives, and any applicable
contractors thereof at the site) maintain appropriate insurance coverage for
their activities at or in connection with the SRFAP, including but not limited
to Worker’s Compensation insurance, Comprehensive General Liability insurance,
and Professional Liability insurance, and such insurance lists Buyer as an
additional insured on such policies, (x) Buyer may impose reasonable
restrictions and requirements for safety purposes that are not more stringent
than those applicable to Buyer, its Affiliates and their applicable contractors
at the site, (y) such access may be restricted as required to comply with
applicable Laws, Permits, or Orders, and (z) such access does not unreasonably
interfere with the Buyer’s continued operations and activities at Gavin in
excess of the interference which would reasonably be expected as the result of
an independent third party contractor performing similar services. Sellers shall
retain as an Excluded Liability all costs and expenses of the SRFAP Closure,
including any Liabilities for injuries or property damage arising out of
Generation Resources’ (and its Affiliates and their applicable Representatives
and applicable contractors) activities to achieve such SRFAP Closure, including
the foregoing access rights, except to the extent resulting from or caused by
negligence or willful misconduct of Buyer, its Affiliates, or its or their
applicable Representatives or applicable contractors at or near the SRFAP (the
“SR Closure Liabilities”). For the avoidance of doubt, (i) any pre-Closing costs
and expenses incurred by Sellers in connection with SRFAP Closure shall not be
taken into consideration in the calculation of the Capital Expenditures
Adjustment Amount; (ii) the SR Closure Liabilities shall not include any
Liabilities associated with post-


63

--------------------------------------------------------------------------------





closure care and groundwater monitoring or other Liabilities with respect to the
SRFAP other than the SRFAP Closure.


(b)The Parties acknowledge that Generation Resources’ capital expenditures plan
for 2016 and 2017 includes the completion of the Gavin coal combustion residual
solid waste landfill project including the related “HG Outfall Project” to
finish “Vertical Flow Wetlands 1 and 3” project, both as described in Schedule
5.23(b) (the “Gavin Landfill Project”), which may not be completed as of the
Closing. If not yet completed, from and after the Closing, Generation Resources
(as a post-Closing transition service under the Transition Services Agreement)
shall complete the Gavin Landfill Project. In the event that, as a result of the
gross negligence or willful misconduct of Sellers or their Affiliates or their
applicable Representatives and applicable contractors, the Gavin Landfill
Project is not complete by the time that the existing landfill at Gavin no
longer has capacity to accept Gavin’s coal combustion residual sold waste,
Sellers shall reimburse Buyer for any costs or expenses incurred by Buyer or its
Affiliates arising from or relating to the off-site disposal of such wastes.
Buyer shall (and shall cause its Affiliate and its and their applicable
Representatives, and any applicable contractors thereof at the site) to ensure
that Sellers (and their Affiliates and its and their Representatives, and any
applicable contractors thereof at the site) have reasonable access at all times
(twenty four (24) hours a day, seven (7) days a week) to the site of all
applicable work at the Gavin Landfill Project, including the area of the Gavin
Landfill Project, construction offices, and storm water and NPDES permit tie in
points as reasonably necessary for such work; provided that (v) Sellers agree to
provide reasonable advance notice to Buyer of any additional investigative or
remedial activities planned at the site beyond the currently proposed scope of
the Gavin Landfill Project and to provide Buyer with copies of all reports,
assessments or material correspondence submitted to any Governmental Entity in
connection therewith, (w) Sellers (and their Affiliates and its and their
Representatives, and any applicable contractors thereof at the site) maintain
appropriate insurance coverage for their activities at the Gavin Landfill
Project, including but not limited to Worker’s Compensation insurance,
Comprehensive General Liability insurance, and Professional Liability insurance,
and such insurance lists Buyer as an additional insured on such policies, (x)
Buyer may impose reasonable restrictions and requirements for safety purposes
that are not more stringent than those applicable to Buyer, its Affiliates and
their applicable contractors at the site, (y) such access may be restricted as
required to comply with applicable Laws, Permits, or Orders, and (z) such access
does not unreasonably interfere with the Buyer’s continued operations and
activities at Gavin in excess of the interference which would reasonably be
expected as the result of an independent third party contractor performing
similar services. Buyer agrees and acknowledges that Sellers’ project personnel
and resources may be used for both or either of the SRFAP Closure and Gavin
Landfill Project to complete such projects and that any soil and excess
materials generated by the Gavin Landfill Project may be used for the SRFAP
Closure project at no charge or cost to Generation Resources (other than any
incremental transportation or other removal costs resulting from such use for
the SRFAP Closure project, which shall be Generation Resources’ sole cost and
expense). For the avoidance of doubt, any pre-Closing costs and expenses
incurred by Sellers in connection with the Gavin Landfill Project on or after
January 1, 2017 shall be taken into consideration in the calculation of the
Capital Expenditures Adjustment Amount.


Section 5.24    Power Purchase Agreement. Within sixty (60) days following the
date of this Agreement, the Parties shall (and shall cause their applicable
Affiliates to) negotiate in


64

--------------------------------------------------------------------------------





good faith to agree upon definitive documents and agreements in respect of the
Power Purchase Agreement in customary form as reasonably determined by mutual
agreement of the Parties and on substantially the terms described on Exhibit I.


ARTICLE VI


SPECIFIED CONDITIONS


Section 6.1    Buyer’s Conditions Precedent. The obligation of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
fulfillment, at or prior to the Closing, of the following conditions, any one or
more of which may be waived in writing by Buyer:


(a)Representations and Warranties. (i) The representations and warranties of
Sellers set forth in Article III hereof (other than the representations and
warranties set forth in Section 3.1 (Organization and Existence), Section 3.2
(Authorization), Section 3.3(i) (Noncontravention) and Section 3.18 (Sellers’
Brokers) and excluding, for the purposes of this Section 6.1(a)(i) only, all
qualifications as to materiality, including Material Adverse Effect, except as
used in Section 3.5 or in the defined term “Material Contract” (or in the
definition of such term)) shall be true and correct in all respects on and as of
the Closing Date as though made on and as of such date or, in the case of
representations and warranties made as of a specified date earlier than the
Closing Date, on and as of such earlier date, except, in each case, to the
extent that any such failures to be true and correct, whether individually or in
the aggregate, would not be reasonably expected to result in a Material Adverse
Effect; and (ii) the representations and warranties of Sellers set forth in
Section 3.1 (Organization and Existence), Section 3.2 (Authorization), Section
3.3(i) (Noncontravention) and Section 3.18 (Sellers’ Brokers) hereof shall be
true and correct in all material respects on and as of the Closing Date as
though made on and as of such date.


(b)Compliance with Agreements. The covenants, agreements and obligations
required by this Agreement to be performed and complied with by Sellers prior to
or at the Closing Date shall have been performed and complied with in all
material respects.


(c)Certificate. Sellers shall execute and deliver to Buyer a certificate of an
authorized officer of each Seller, dated as of the Closing Date stating that the
conditions specified in Section 6.1(a) and Section 6.1(b) of this Agreement have
been satisfied.


(d)Government Consents. The Consents set forth on Schedule 6.1(d) (the “Required
Government Consents”) shall have been duly obtained, made or given shall be in
full force and effect, and all terminations or expirations of applicable waiting
periods imposed by any Governmental Entity with respect to the transactions
contemplated hereby (including under the HSR Act) shall have occurred; provided,
however, that the absence of any rehearing or appeals and the expiration of any
rehearing or appeal period with respect to any of the foregoing shall not
constitute a condition to the Closing hereunder.


(e)Other Consents. Either (i) the Consents of Third Parties (other than
Governmental Entities) marked with an asterisk on Schedule 3.3 shall have been
obtained, made or given and shall be in full force and effect; or (ii) if Buyer
waives the above condition or


65

--------------------------------------------------------------------------------





Sellers waive the condition in Section 6.2(e)(i) prior to Closing, Buyer and
Sellers shall have entered into back-to-back arrangements in accordance with
Section 5.4(b) with respect to all asterisk Contracts for which Consent was not
obtained.


(f)No Injunctions. On the Closing Date, there shall be no Laws or Permits that
operate to restrain, enjoin or otherwise prevent or make illegal the
consummation of the transactions contemplated by this Agreement. No action or
proceeding initiated by any Governmental Entity seeking an Order prohibiting the
consummation of the transactions contemplated by this Agreement shall be
pending.


(g)Documents. Sellers shall have delivered or shall stand ready to deliver all
of the certificates, instruments, Contracts and other documents specified to be
delivered by it hereunder, including pursuant to Section 2.7.


(h)NSR Consent Decree. The amended NSR Consent Decree contemplated by Section
5.22(a) (or, if a valid Alternative Joint Modification Election shall have been
made, the amended NSR Consent Decree contemplated by Section 5.22(b)) shall have
been duly executed and delivered by all parties thereto, approved and entered by
the United States District Court for the Southern District of Ohio and remains
in full force and effect.


Section 6.2    Sellers’ Conditions Precedent.. The obligation of each Seller to
consummate the transactions contemplated by this Agreement shall be subject to
fulfillment, at or prior to the Closing, of the following conditions, any one or
more of which may be waived in writing by Sellers:


(a)Representations and Warranties. The representations and warranties of Buyer
set forth in Article IV hereof shall be true and correct in all material
respects (except for representations and warranties that are qualified by
materiality, which shall be true and correct in all respects) on and as of the
Closing Date as though made on and as of such date or, in the case of
representations and warranties made as of a specified date earlier than the
Closing Date, on and as of such earlier date.


(b)Compliance with Agreements. The covenants, agreements and obligations
required by this Agreement to be performed and complied with by Buyer prior to
or at the Closing Date shall have been performed and complied with in all
material respects.


(c)Certificate. Buyer shall execute and deliver to Sellers a certificate of an
authorized officer of Buyer, dated as of the Closing Date, stating that the
conditions specified in Section 6.2(a) and Section 6.2(b) of this Agreement have
been satisfied.


(d)Government Consents. The Required Government Consents shall have been duly
obtained, made or given , shall be in full force and effect, and all
terminations or expirations of applicable waiting periods imposed by any
Governmental Entity with respect to the transactions contemplated hereby
(including under the HSR Act) shall have occurred; provided, however, that the
absence of any rehearing or appeals and the expiration of any rehearing or
appeal period with respect to any of the foregoing shall not constitute a
condition to the Closing hereunder.


66

--------------------------------------------------------------------------------





(e)Other Consents. Either (i) the Consents or Permits with Third Parties (other
than Governmental Entities) marked with an asterisk on Schedule 3.3 shall have
been obtained, made or given and shall be in full force and effect; or (ii) if
Sellers waive the above condition or Buyer waives the condition in Section
6.1(e)(i) prior to Closing, Buyer and Sellers shall have entered into
back-to-back arrangements in accordance with Section 5.4(b) with respect to all
asterisk Contracts for which Consent was not obtained.


(f)No Injunctions. On the Closing Date, there shall be no Laws or Permits that
operate to restrain, enjoin or otherwise prevent or make illegal the
consummation of the transactions contemplated by this Agreement. No action or
proceeding initiated by any Governmental Entity seeking an Order prohibiting the
consummation of the transactions contemplated by this Agreement shall be
pending.


(g)Documents. Buyer shall have delivered or shall stand ready to deliver all of
the certificates, instruments, Contracts and other documents specified to be
delivered by it hereunder, including pursuant to Section 2.8.


(h)Support Obligations. Buyer shall have effected the full and unconditional
release of Sellers and the Affiliates of Sellers, as applicable, from all
Support Obligations in accordance with Section 5.3(b) or, with respect to any
Continuing Support Obligations in place as of the Closing pursuant to Section
5.3(d), shall have delivered to Sellers the Continuing Support Letter of Credit
in accordance with Section 5.3.


(i)Buyer Parent Guarantee. The Buyer Parent Guarantee, duly executed by
Guarantors as of the date hereof, remains in full force and effect.


(j)NSR Consent Decree. The amended NSR Consent Decree contemplated by Section
5.22(a) (or, if a valid Alternative Joint Modification Election shall have been
made, the amended NSR Consent Decree contemplated by Section 5.22(b)) shall have
been duly executed and delivered by all parties thereto, approved and entered by
the United States District Court for the Southern District of Ohio and remains
in full force and effect.


ARTICLE VII


SURVIVAL; INDEMNIFICATION AND RELEASE


Section 7.1    Survival. Other than (a) Section 3.1 (Sellers’ Organization and
Existence), Section 3.2 (Sellers’ Authorization), Section 3.3(i)
(Noncontravention), Section 3.18 (Sellers’ Brokers), Section 4.1 (Buyer’s
Organization and Existence), Section 4.2 (Buyer’s Authorization) and Section 4.7
(Buyer’s Brokers) (collectively, the “Designated Representations”), which shall
survive indefinitely, (b) Section 3.16 (Taxes), which shall survive until sixty
(60) days after any applicable statute of limitations (including any extension
thereof) but not longer than seven (7) years after the Closing Date, and (c)
Section 3.8(b) (Compliance with Laws; Permits) as it relates to Permits required
under Environmental Law, Section 3.9(a) (Title to Acquired Assets) and Section
3.14 (Environmental Matters), which shall survive until the third (3rd)
anniversary of the Closing Date, the representations and warranties of Sellers
and Buyer set forth in this Agreement shall survive the Closing until the date
that is one (1) year after the Closing Date. The covenants and agreements of the
Parties contained in this Agreement (other than covenants and agreement which
are by their nature to be performed after the Closing) shall survive the Closing
until the date that is one (1) year after


67

--------------------------------------------------------------------------------





the Closing Date. The covenants and agreements of the Parties contained in this
Agreement that are to be performed subsequent to the Closing shall expire in
accordance with their terms. No claim for indemnification under Section 7.2 or
Section 7.3 for breach of any representation, warranty, covenant or agreement
may be made after the expiration of the applicable survival period under this
Section 7.1; provided that if a written claim or written notice is duly given in
good faith under this Article VII with respect to any claim for indemnification
for breach of any such representation, warranty, covenant or agreement prior to
the expiration of the applicable survival period set forth in this Section 7.1,
the claim with respect to such alleged breach of such representation, warranty,
covenant or agreement shall continue indefinitely until such claim is finally
resolved pursuant to this Article VII.


Section 7.2    Indemnification by Sellers.


(a)From and after the Closing Date, subject to the other provisions of this
Article VII, Sellers agree to indemnify Buyer and its Affiliates and their
officers, directors and employees (collectively, the “Indemnified Buyer
Entities”) and to hold each of them harmless from and against, any and all
Damages suffered, paid or incurred by such Indemnified Buyer Entity and caused
by (i) any breach of any of the representations and warranties made by any
Seller to Buyer in this Agreement, (ii) any breach by any Seller of any of its
covenants or agreements contained in this Agreement, or (iii) any Excluded
Liability; provided, however that for purposes of determining if an
indemnifiable breach has occurred under Section 7.2(a)(i) and for purposes of
determining the amount of Damages suffered from such breach, the Parties shall
exclude all qualifications as to materiality, including Material Adverse Effect,
except as used in Section 3.5 or in the defined term “Material Contract” (or in
the definition of such term).


(b)The Indemnified Buyer Entities shall be entitled to indemnification with
respect to any claim pursuant to Section 7.2(a)(i), in each case, only if:


(i)the amount of Damages with respect to such claim (aggregating all Damages
with respect to claims arising from substantially identical facts) exceeds the
amount of $300,000 (any claim involving Damages equal to or less than such
amount being referred to as a “De Minimis Claim”);


(ii)then only to the extent that the aggregate Damages to all Indemnified Buyer
Entities, with respect to all claims for indemnification pursuant to Section
7.2(a)(i) (other than De Minimis Claims), exceed the amount of one percent (1%)
of the Base Purchase Price (the “Deductible”), whereupon Sellers shall be
obligated to pay in full all such amounts (other than in respect of any De
Minimis Claim) but only to the extent such aggregate Damages are in excess of
the amount of the Deductible; and


(iii)only with respect to claims for indemnification under Section 7.2(a)(i)
made on or before the expiration of the survival period pursuant to Section 7.1
for the applicable representation or warranty.


68

--------------------------------------------------------------------------------





(c)Notwithstanding anything to the contrary contained in this Section 7.2 (other
than the immediately following sentence of this Section 7.2(c)), in no event
shall the Indemnified Buyer Entities be entitled to aggregate Damages pursuant
to Section 7.2(a)(i) in excess of the amount of ten percent (10%) of the Base
Purchase Price (the “Cap”), in the aggregate. Notwithstanding anything in this
Section 7.2 to the contrary, the De Minimis Claim threshold, the Deductible and
the Cap shall not apply to any indemnification obligation of Sellers pursuant to
Section 7.2(a)(i) arising out of or resulting from any breach of any Designated
Representation or the representations and warranties contained in Section 3.9(a)
(Title to Acquired Assets) or Section 3.16 (Taxes); provided, however, that
Sellers shall not be required to indemnify the Indemnified Buyer Entities
pursuant to Section 7.2(a)(i) for Damages in excess of the Base Purchase Price.


(d)No Seller shall have any liability for any Damages that represent the portion
of the cost of repairs, replacements or improvements enhancing the value of any
repaired, replaced or improved Acquired Asset if such cost of repair,
replacement or improvement exceeds the reasonable cost of repair, replacement or
improvement in accordance with Good Utility Practice without any enhancement.


Section 7.3    Indemnification by Buyer.


(a)From and after the Closing Date, subject to the other provisions of this
Article VII, Buyer hereby agrees to indemnify each Seller and its Affiliates and
their respective officers, directors and employees (collectively, the
“Indemnified Seller Entities”) and to hold each of them harmless from and
against, any and all Damages suffered, paid or incurred by such Indemnified
Seller Entity and caused by (i) any breach of any of the representations and
warranties made by Buyer to Sellers in this Agreement, (ii) any breach by Buyer
of any of its covenants or agreements contained in this Agreement, or (iii) any
Assumed Liability.


(b)Notwithstanding anything to the contrary contained in this Section 7.3, in no
event shall the Indemnified Seller Entities be entitled to aggregate Damages
pursuant to Sections 7.3(a)(i) and 7.3(a)(ii) in excess of the Base Purchase
Price.


Section 7.4    Indemnification Procedures.


(a)If an Indemnified Buyer Entity or an Indemnified Seller Entity (each, an
“Indemnified Entity”) believes that a claim, demand or other circumstance exists
that has given or may reasonably be expected to give rise to a right of
indemnification under Article VII or Section 5.1(c) (whether or not the amount
of Damages relating thereto is then quantifiable), such Indemnified Entity shall
assert its claim for indemnification by giving written notice thereof (a “Claim
Notice”) to the party from which indemnification is sought (the “Indemnifying
Party”) (i) if the event or occurrence giving rise to such claim for
indemnification is, or relates to, a claim, suit, action or proceeding brought
by a Person not a party to this Agreement or affiliated with any such party (a
“Third Party”), within ten (10) Business Days following receipt of notice of
such Claim by such Indemnified Entity, or (ii) if the event or occurrence giving
rise to such action or claim for indemnification is not, or does not relate to,
a Claim brought by a Third Party, within thirty (30) days after the discovery by
the Indemnified Entity of the circumstances giving rise to such Claim for
indemnity. Each Claim Notice shall describe the claim in reasonable


69

--------------------------------------------------------------------------------





detail. The failure or delay by the Indemnified Entity to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of any
indemnification obligation hereunder except to the extent that the defense of
such Claim is materially prejudiced by such failure to give such notice.


(b)If any claim or demand by an Indemnified Entity under this Article VII or
Section 5.1(c), Section 5.3(d)(ii) or Section 5.14(n) relates to a claim filed
or made against an Indemnified Entity by a Third Party, the Indemnifying Party
may elect at any time to negotiate a settlement or a compromise of such claim or
to defend such claim, in each case at its sole cost and expense (subject to the
last sentence of Section 7.4(a)) and with its own counsel, if (i) the
Indemnifying Party provides written notice to the Indemnified Entity that the
Indemnifying Party intends to undertake such defense and (ii) the Indemnifying
Party conducts the defense of the Third Party Claim actively and diligently with
counsel reasonably satisfactory to the Indemnified Entity. If the Indemnifying
Party or the Indemnified Entity reasonably determines in good faith that joint
representation would be inappropriate because of a conflict of interest, the
Indemnified Entity shall be entitled to retain separate counsel as required by
the applicable rules of professional conduct (which counsel must be reasonably
acceptable to the Indemnifying Entity and the expense of which shall be included
in the calculation of any Damages to the Indemnified Entity in respect of such
Third Party Claim) and to control the defense of the Third Party Claim;
provided, however, that the Indemnified Entity’s right to control the defense of
the Third-Party Claim shall be limited to that portion of the Third-Party Claim
that is a conflict of interest.


(c)Except with the prior written consent of the Indemnified Entity, such consent
not to be unreasonably withheld, conditioned or delayed, no Indemnifying Party
shall settle or compromise any Third Party Claim or permit a default judgment or
consent to an entry of judgment unless such settlement, compromise or judgment
(i) relates solely to money damages, (ii) provides for a full, unconditional and
irrevocable release of the Indemnified Entity with respect to the Claim(s) being
settled and (iii) does not contain any admission or finding of wrongdoing on
behalf of the Indemnified Entity. If, within thirty (30) days of receipt from an
Indemnified Entity of any Claim Notice with respect to a Third Party Claim the
Indemnifying Party does not elect to defend such Third Party Claim, such
Indemnified Entity may (subject to the Indemnifying Party’s continuing right of
election in subpart (b) of this Section 7.4), at its option, defend, settle or
otherwise compromise or pay such Claim; provided that any such settlement or
compromise shall be permitted hereunder only with the written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld,
conditioned or delayed. Unless and until the Indemnifying Party makes an
election in accordance with this Section 7.4 to defend, settle or compromise
such Claim (and, following such time, subject to the last sentence of Section
7.4(b)), all of the Indemnified Entity’s reasonable costs and expenses arising
out of the defense, settlement or compromise of any such Claim shall be Damages
subject to indemnification hereunder to the extent provided herein. Each
Indemnified Entity shall make available to the Indemnifying Party all
information reasonably available to such Indemnified Entity relating to such
Claim (other than materials, if any, subject to attorney-client or attorney-work
product privilege). In addition, the Parties shall render to each other such
assistance as may reasonably be requested in order to ensure the proper and
adequate defense of any such Claim. The Party in charge of the defense shall
keep the other Parties fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto. If the Indemnifying
Party elects to defend any such Claim, then the Indemnified Entity shall be
entitled to participate in such defense with separate counsel reasonably
acceptable to the Indemnifying


70

--------------------------------------------------------------------------------





Party, at such Indemnified Entity’s sole cost and expense. In the event the
Indemnifying Party assumes the defense of (or otherwise elects to negotiate or
settle or compromise) a Claim as described above, the Indemnified Entity shall
reimburse the Indemnifying Party for all costs and expenses incurred by the
Indemnifying Party in connection with such defense (or negotiation, settlement
or compromise) to the extent, if applicable, that such costs and expenses do not
exceed the amount of the remaining Deductible.


Section 7.5    General.


(a)Each Indemnified Entity shall be obligated in connection with any Claim for
indemnification under this Article VII or Section 5.1(c), Section 5.3(d)(ii) or
Section 5.14(n) to use all commercially reasonable efforts to obtain any
insurance proceeds available to such Indemnified Entity with regard to the
applicable Claims or to recover any amounts to which it may be entitled in
respect of the applicable Claims pursuant to contractual and other
indemnification rights that the Indemnified Entity may have against Third
Parties. The amount which the Indemnifying Party is or may be required to pay to
any Indemnified Entity pursuant to this Article VII or Section 5.1(c), Section
5.3(d)(ii) or Section 5.14(n) shall be reduced (retroactively, if necessary) by
any insurance proceeds actually recovered by or on behalf of such Indemnified
Entity or any of its Affiliates in reduction of the related Damages. If an
Indemnified Entity or any of its Affiliates shall have received the payment
required by this Agreement from the Indemnifying Party in respect of Damages and
shall subsequently receive insurance proceeds or other amounts in respect of
such Damages, then such Indemnified Entity or Affiliate, as the case may be,
shall promptly repay to the Indemnifying Party a sum equal to the amount of such
insurance proceeds or other amounts actually received to the extent such amount
would give rise to a double recovery by such Indemnified Entity.


(b)Subject to Section 7.5(a), each Indemnified Entity shall be obligated in
connection with any claim for indemnification under this Article VII to, and
shall cause their Affiliates and respective Representatives to, take all
reasonable actions to avoid, minimize and mitigate Damages that would otherwise
be subject to indemnification under Section 7.2, including not undertaking any
corrective action, investigation, monitoring or remediation of Hazardous
Substances in soil or groundwater, except for such corrective action,
investigation, monitoring or remediation that is (i) required under applicable
Environmental Laws or directed by a Governmental Entity, (ii) conducted in
connection with the unrelated construction or expansion of improvements at any
Real Property, to the extent consistent with Good Utility Practice, or (iii)
reasonably necessary to investigate facts or conditions identified or observed
that indicate an imminent and substantial endangerment to human health or the
environment. In addition to any other limitations on indemnification that may
apply, with respect to any Claim for indemnification that any of the Indemnified
Buyer Entities may assert regarding Environmental Laws or Hazardous Substances,
Sellers shall not have any obligation with respect to such Claim to the extent
the Damages for which indemnification are sought (x) relate to a breach of
obligations under this Section 7.5(b), (y) arise out of any action to meet a
cleanup or remedial standard under Environmental Law that is more stringent or
costly than the standard applicable as of the Closing Date for the continued use
of the relevant property or facility as it was used as of the Closing Date, or
(z) are ordinary costs of any post-Closing decommissioning, construction,
demolition or renovation of any Acquired Asset that would be reasonably expected
to be incurred regardless of such cleanup or remediation.


71

--------------------------------------------------------------------------------





(c)Subject to the rights of any insurance carriers, the Indemnifying Party shall
be subrogated to any right of action that the Indemnified Entity may have
against any other Person (other than any insurance carriers) with respect to any
matter giving rise to a Claim for indemnification hereunder.


(d)The indemnification provided in this Article VII shall be the exclusive
post-Closing remedy available to any Party hereto with respect to any breach of
any representation, warranty, covenant or agreement in this Agreement, or
otherwise in respect of the transactions contemplated by this Agreement, except
as otherwise expressly provided in this Agreement (including Section 7.7(a) and
Section 9.13).


(e)If any fact, circumstance or condition forming a basis for a Claim for
indemnification under this Article VII shall overlap with any fact,
circumstance, condition, agreement or event forming the basis of any other Claim
for indemnification under this Article VII, there shall be no duplication in the
calculation of the amount of the Damages. In addition, neither Seller nor Buyer
shall have any Liability under this Article VII for Damages relating to matters
to the extent included in the calculation of the Capital Expenditures Adjustment
Amount (other than the failure to pay amounts (if any) that become due and
payable by Sellers pursuant to Section 2.2) in accordance with the terms of
Section 2.2.


(f)An Indemnifying Party shall not be required to indemnify an Indemnified
Entity to the extent of any Damages that a court of competent jurisdiction or
arbitrator shall have determined by final, non-appealable judgment to have
resulted from the fraud, gross negligence or willful misconduct of the
Indemnified Entity seeking indemnification or its officers, directors, employees
or Affiliates.


(g)The Parties agree to treat all payments made by or deemed to be made by a
Party under this Article VII as adjustments to the Purchase Price for all Tax
purposes to the maximum extent permitted by applicable Law.


Section 7.6    “As Is” Sale; Release.


(a)NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY AND EXCEPT THOSE
REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN ARTICLE III OR IN ANY
OTHER ANCILLARY DOCUMENT, IT IS THE EXPLICIT INTENT OF EACH PARTY, AND THE
PARTIES HEREBY AGREE, THAT NO SELLER OR ANY OF THEIR AFFILIATES OR
REPRESENTATIVES HAS MADE OR IS MAKING ANY REPRESENTATION OR WARRANTY WHATSOEVER,
EXPRESS OR IMPLIED, AT COMMON LAW, STATUTORY OR OTHERWISE, WRITTEN OR ORAL WITH
RESPECT TO, (I) THE ACQUIRED ASSETS, THE ASSIGNED CONTRACTS OR ANY PART THEREOF
AND (II) THE ACCURACY OR COMPLETENESS OF THE INFORMATION, RECORDS, AND DATA NOW,
HERETOFORE, OR HEREAFTER MADE AVAILABLE TO BUYER IN CONNECTION WITH THIS
AGREEMENT (INCLUDING ANY DESCRIPTION OF THE ACQUIRED ASSETS, THE ASSIGNED
CONTRACTS, REVENUE, PRICE AND EXPENSE ASSUMPTIONS, FINANCIAL PROJECTIONS OR
FORECASTS, ELECTRICITY DEMAND FORECASTS, OR ENVIRONMENTAL INFORMATION OR ANY
OTHER INFORMATION


72

--------------------------------------------------------------------------------





FURNISHED TO BUYER BY A SELLER OR ANY AFFILIATE OF A SELLER OR ANY
REPRESENTATIVE THEREOF) AND ANY SUCH OTHER REPRESENTATIONS OR WARRANTIES ARE
HEREBY EXPRESSLY DISCLAIMED. BUYER HAS NOT EXECUTED OR AUTHORIZED THE EXECUTION
OF THIS AGREEMENT IN RELIANCE UPON ANY SUCH PROMISE, REPRESENTATION OR WARRANTY
NOT EXPRESSLY SET FORTH HEREIN.


(b)EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN OR IN ANY OTHER ANCILLARY
DOCUMENT (INCLUDING THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN
ARTICLE III), EACH SELLER’S INTERESTS IN THE ACQUIRED ASSETS AND THE ASSIGNED
CONTRACTS ARE BEING TRANSFERRED “AS IS, WHERE IS, WITH ALL FAULTS,” AND EACH
SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR
NATURE, EXPRESS OR IMPLIED, AS TO THE CONDITION, VALUE OR QUALITY OF THE
ACQUIRED ASSETS OR THE ASSIGNED CONTRACTS, PROSPECTS (FINANCIAL OR OTHERWISE),
RISKS AND OTHER INCIDENTS RELATED TO THE FACILITIES AND ANY SUCH OTHER
REPRESENTATIONS OR WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED. WITHOUT LIMITING
THE GENERALITY OF THE IMMEDIATELY PRECEEDING SENTENCE, EXCEPT AS EXPRESSLY
PROVIDED IN THIS AGREEMENT OR IN ANY OTHER ANCILLARY DOCUMENT (INCLUDING THOSE
REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN ARTICLE III), SELLERS
HEREBY EXPRESSLY DISCLAIM AND NEGATE ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, AT COMMON LAW, STATUTORY, OR OTHERWISE, RELATING TO (I) THE CONDITION
OF THE ACQUIRED ASSETS (INCLUDING ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY, USE, SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR OF
CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, OR THE PRESENCE OR ABSENCE OF ANY
HAZARDOUS SUBSTANCES IN OR ON, OR DISPOSED OR DISCHARGED FROM, the ACQUIRED
ASSETS) OR (II) ANY INFRINGEMENT BY A SELLER OR ANY OF ITS AFFILIATES OF ANY
PATENT OR PROPRIETARY RIGHT OF ANY THIRD PARTY. BUYER HAS AGREED NOT TO RELY ON
ANY REPRESENTATION MADE BY SELLERS WITH RESPECT TO THE CONDITION, QUALITY, OR
STATE OF THE ACQUIRED ASSETS AND THE ASSIGNED CONTRACTS EXCEPT FOR THOSE
EXPRESSLY SET FORTH IN THIS AGREEMENT, BUT RATHER, AS A SIGNIFICANT PORTION OF
THE CONSIDERATION GIVEN TO SELLERS FOR THIS PURCHASE AND SALE, HAVE AGREED TO
RELY SOLELY AND EXCLUSIVELY UPON ITS OWN EVALUATION OF THE ACQUIRED ASSETS AND
THE ASSIGNED CONTRACTS, EXCEPT AS PROVIDED HEREIN. THE PROVISIONS CONTAINED IN
THIS AGREEMENT AND IN THE OTHER ANCILLARY DOCUMENTS (INCLUDING THOSE
REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN ARTICLE III) ARE THE
RESULT OF EXTENSIVE NEGOTIATIONS BETWEEN BUYER AND SELLERS AND NO OTHER
ASSURANCES, REPRESENTATIONS OR WARRANTIES ABOUT THE QUALITY, CONDITION, OR STATE
OF THE ACQUIRED ASSETS OR THE ASSIGNED CONTRACTS WERE MADE BY SELLERS IN THE
INDUCEMENT THEREOF, EXCEPT AS PROVIDED HEREIN. EXCEPT AS EXPRESSLY PROVIDED FOR
IN THIS AGREEMENT AND THE OTHER ANCILLARY DOCUMENTS (INCLUDING THOSE
REPRESENTATIONS AND


73

--------------------------------------------------------------------------------





WARRANTIES EXPRESSLY SET FORTH IN ARTICLE III), SELLERS SHALL NOT HAVE OR BE
SUBJECT TO ANY LIABILITY TO BUYER RESULTING FROM THE DISTRIBUTION TO BUYER, OR
BUYER’S USE OF OR RELIANCE ON, ANY INFORMATION, DOCUMENTS OR MATERIAL MADE
AVAILABLE TO BUYER IN EXPECTATION OF, OR IN CONNECTION WITH, THE TRANSACTIONS
CONTEMPLATED HEREBY, OTHER THAN FOR FRAUD AND NOTHING IN THIS SECTION 7.6 SHALL
LIMIT OR PRECLUDE ANY CLAIM OF BUYER AGAINST SELLERS FOR FRAUD.


(c)Except for the obligations of each Seller under this Agreement, for and in
consideration of the transfer of the Acquired Assets, effective as of the
Closing Date, Buyer hereby absolutely and unconditionally releases, acquits and
forever discharges, and shall cause each of its Affiliates to absolutely and
unconditionally release, acquit and forever discharge, Sellers and all of their
respective Affiliates, each of their present and former officers, directors,
managers, employees and agents and each of their respective heirs, executors,
administrators, successors and assigns, from any and all costs, expenses,
damages, debts, or any other obligations, liabilities and claims whatsoever,
whether known or unknown, both in Law and in equity, including any Claims under
Environmental Laws, in each case to the extent arising out of or resulting from
the ownership or operation of the Acquired Assets and Assumed Liabilities, or
the assets, business, operations, conduct, services, products or employees
(including former employees) of the Facilities and other Acquired Assets (and
any predecessors), whether related to any period of time before or after the
Closing Date, except for criminal actions or fraud; provided, however, that in
the event Buyer’s Affiliates are sued by a Seller or any Affiliate thereof for
any matter subject to this release, Buyer’s Affiliates shall have the right to
raise any defenses or counterclaims in connection with such lawsuits.


Section 7.7    Right to Specific Performance; Certain Limitations.
Notwithstanding anything in this Agreement to the contrary:


(a)Without limiting or waiving in any respect any rights or remedies of a Party
under this Agreement now or hereafter existing at Law, in equity or by statute,
subject to Section 9.13, each of the Parties hereto shall be entitled to
specific performance of the obligations to be performed by the other Parties in
accordance with the provisions of this Agreement;


(b)No Representative, Affiliate of, or direct or indirect equity owner in a
Seller shall have any personal liability to Buyer or any other Person as a
result of the breach of any representation, warranty, covenant, agreement or
obligation of Sellers in this Agreement and no Representative, Affiliate of, or
indirect equity owner in Buyer shall have any personal liability to Sellers or
any other Person as a result of the breach of any representation, warranty,
covenant, agreement or obligation of Buyer in this Agreement, other than as
expressly set forth in the Buyer Parent Guarantee, Equity Financing Commitments
or the Seller Guarantee; and


(c)Notwithstanding anything in this Agreement to the contrary, no Party or its
Affiliates, or their respective Representatives shall be liable for special,
punitive, exemplary, incidental, consequential or indirect damages or loss of
revenue, income or profits, diminution of value or loss of business reputation
or opportunity of any other Party or any of such Party’s Affiliates, whether
based on contract, tort, strict liability, other Law or otherwise and whether or


74

--------------------------------------------------------------------------------





not arising from the other Party’s or its Affiliates’, or any of their
respective officers’, directors’, employees’ or Representatives’ sole, joint or
concurrent negligence, strict liability or other fault, for any matter relating
to this Agreement and the transactions contemplated hereby, and in particular,
no “multiple of profits” or “multiple of cash flow” or similar valuation
methodology shall be used in calculating the amount of any losses, except to the
extent recoverable under applicable principles of New York contract law because
they were the natural, probable and reasonably foreseeable consequence of the
relevant breach or action and were not occasioned by the special circumstances
relating to the Indemnified Entity (“Non-Reimbursable Damages”); provided that
any amounts payable to Third Parties pursuant to a Third Party Claim shall not
be deemed to constitute Non-Reimbursable Damages.


ARTICLE VIII


TERMINATION, AMENDMENT AND WAIVER


Section 8.1    Grounds for Termination. This Agreement may be terminated at any
time prior to the Closing:


(a)at any time before the Closing, by Buyer or any Seller, by notice to the
other Parties, on or after the date that is nine (9) months after the date
hereof (the “Outside Date”); provided that Buyer cannot terminate under this
Section 8.1(a) if the failure of the Closing to occur is the result of a
material breach by Buyer of any of its representations, warranties, covenants or
agreements hereunder and Sellers cannot terminate this Agreement under this
Section 8.1(a) if the failure of the Closing to occur is the result of a
material breach by Sellers of any of their representations, warranties,
covenants or agreements hereunder;


(b)by Buyer if (i) Sellers shall have breached any of the representations,
warranties, covenants or agreements contained in this Agreement to be complied
with by Sellers such that the closing conditions set forth in Section 6.1(a) or
(b) would not be satisfied or (ii) there exists a breach of any representation
or warranty of Sellers contained in this Agreement such that the closing
condition set forth in Section 6.1(a) would not be satisfied; provided, in the
case of (i) or (ii), that such breach is not cured by Sellers within thirty (30)
days after Sellers receive written notice of such breach from Buyer; provided,
however, that if, at the end of such thirty (30) day period, Sellers are
endeavoring in good faith, and proceeding diligently, to cure such breach,
Sellers shall have an additional thirty (30) days in which to effect such cure;


(c)by Sellers if (i) Buyer shall have breached any of the representations,
warranties, covenants or agreements contained in this Agreement to be complied
with by Buyer such that the closing conditions set forth in Section 6.2(a) or
(b) would not be satisfied or (ii) there exists a breach of any representation
or warranty of Buyer contained in this Agreement such that the closing condition
set forth in Section 6.2(a) would not be satisfied; provided, that in the case
of (i) or (ii), that such breach is not cured by Buyer within thirty (30) days
after Buyer receives written notice of such breach from Sellers; provided,
however, that if, at the end of such thirty (30) day period, Buyer is
endeavoring in good faith, and proceeding diligently, to cure such breach, Buyer
shall have an additional thirty (30) days in which to effect such cure;


75

--------------------------------------------------------------------------------





(d)by Buyer or Sellers (as applicable) to the extent contemplated by Section 5.9
or Section 5.10 by written notice to the other Party in accordance with such
Section;


(e)by Sellers, whether or not Sellers have sought or are entitled to seek
specific performance pursuant to Section 9.13, if (A) all of the conditions set
forth in Section 6.1 have been satisfied or waived (other than those conditions
which by their terms cannot be satisfied until the Closing and those conditions
that Buyer’s breach has caused not to be satisfied), (B) Sellers have notified
Buyer in writing that all of the conditions set forth in Section 6.1 have been
satisfied or waived (or would be satisfied or waived if the Closing were to
occur on such date of notice) and that they are ready, willing and able to
consummate the transactions contemplated by this Agreement and (C) Buyer fails
to consummate the transactions contemplated hereby within two Business Days
following the date on which the Closing was required to have occurred pursuant
to Section 2.5;


(f)by Buyer, on the one hand, or Sellers, on the other hand, in writing if there
shall be in effect a nonappealable Order prohibiting, enjoining, restricting or
making illegal the transactions contemplated by this Agreement; or


(g)by mutual written agreement of Buyer and Sellers.


Section 8.2    Effect of Termination. If this Agreement is terminated as
permitted by Section 8.1, such termination shall be without liability of any
Party (or any Party’s Affiliates or Representatives), except that (i)(A) the
Buyer shall remain liable for payment of the Reverse Termination Fee, (B) the
Guarantors shall remain liable for all obligations under the Buyer Parent
Guarantee and (C) the Buyer and Sellers shall remain liable for any breach of
any covenants or other agreements under this Agreement prior to such termination
and (ii) the following provisions shall survive termination: Section 5.4(c),
Section 5.6, Article VIII and Article IX. Nothing in this Section 8.2, however,
shall be deemed to release any Party from any Liability for any willful breach
by such Party of the terms and provisions of this Agreement prior to
termination. For purposes of this Section 8.2, “willful” shall mean a breach
that is a consequence of an act undertaken by the breaching Party with the
knowledge (actual or constructive) that the taking of such act would, or would
be reasonably expected to, cause a breach of this Agreement.


Section 8.3    Reverse Termination Fee.


(a)If this Agreement is terminated (i) by Sellers pursuant to Section 8.1(e) or
Section 8.1(c) ,(ii) by Buyer or Sellers pursuant to Section 8.1(a) if, at the
time of such termination, Sellers would have been entitled to terminate this
Agreement pursuant to Section 8.1(e), then Buyer shall pay to the Sellers a fee
in an amount equal to five and one half percent (5.5%) of the Base Purchase
Price (the “Reverse Termination Fee”) in cash by wire transfer of immediately
available funds to an account designated by the Sellers. The Reverse Termination
Fee shall be paid no later than three (3) Business Days after any such notice of
termination of this Agreement. If Buyer fails to promptly pay the Reverse
Termination Fee when due pursuant to this Section 8.3, then interest shall
accrue on the amount of the Reverse Termination Fee from the date such payment
was required to be paid pursuant to the terms of this Agreement until the date
of payment at a rate per annum equal to four percent (4%) plus the prime rate as
published in the


76

--------------------------------------------------------------------------------





Wall Street Journal, Eastern Edition in effect from time to time during such
period. In addition, if Buyer fails to pay the Reverse Termination Fee when due,
Buyer also shall pay Sellers’ reasonable, out-of-pocket costs and expenses
(including attorneys’ fees) in connection with efforts to collect the Reverse
Termination Fee and interest thereon.


(b)The Parties agree that the Reverse Termination Fee (together with the
interest obligations and cost and expense reimbursement obligations set forth in
Sections 5.1(c), 5.17 and 8.3(a)) shall be the sole and exclusive monetary
remedy of Sellers against Buyer or any of its Affiliates (including the
Guarantor), any Debt Financing Source or any director or indirect, former,
current or future, general or limited partners, stockholders, members, managers,
directors, officers, employees, agents, advisors, representatives, successors or
assigns of any of the foregoing (each a “Buyer Related Party”), for any Damages
incurred by Sellers and their Affiliates in the circumstances in which a
Reverse Termination Fee is payable; provided, however, that subject to the
foregoing and the Liability Limitation, nothing in this Section 8.3(b) shall be
deemed to release Buyer from any other Damages incurred by Sellers and their
Affiliates for any breach by Buyer of any of its representations, warranties,
covenants or agreements set forth herein in circumstances in which the Reverse
Termination Fee is not payable, in which case Sellers shall be entitled to
pursue all remedies available at Law or in equity, including equitable relief,
damages for the benefit of the bargain lost by the Sellers (taking into
consideration relevant matters, including potentially the opportunities foregone
while negotiating this Agreement, relying on this Agreement and expecting the
consummation of the transactions contemplated by this Agreement). The Parties
acknowledge and agree that the Buyer Related Parties are intended third-party
beneficiaries of this Section 8.3 and that in no event shall Sellers or any of
their respective Affiliates be entitled to both specific performance pursuant to
Section 9.13 and the Reverse Termination Fee. Notwithstanding anything in this
Agreement to the contrary, Sellers acknowledge and agree that other than
pursuant to the Buyer Parent Guarantee, no Buyer Related Party shall have any
personal liability to Sellers or any of their Affiliates or any other Person as
a result of the breach of any representation, warranty, covenant, agreement or
obligation of Buyer in this Agreement.


(c)Notwithstanding anything in this Agreement to the contrary, in the event the
Closing is not consummated, the maximum aggregate liability of the Buyer Related
Parties under or in connection with this Agreement and the transactions
contemplated hereby shall be limited to five and one half percent (5.5%) of the
Base Purchase Price in addition to any interest or expense reimbursement and
indemnification obligations contained in Sections 5.1(c), 5.17 and 8.3 (the
“Liability Limitation”), and in no event shall Sellers or any of their
respective Affiliates seek or be entitled to multiple, special, punitive,
exemplary, incidental, consequential or indirect damages against any Buyer
Related Party, or any recovery, judgment or damages of any kind against any
Buyer Related Party in excess of the Liability Limitation (it being agreed and
understood for the avoidance of doubt that under no circumstances shall any Debt
Financing Source have any Liability in respect of the Reverse Termination Fee or
any other Liability to Sellers or any of their Affiliates arising hereunder or
in connection herewith). Sellers acknowledge, covenant and agree that neither of
Sellers nor any of their Affiliates has and shall have a right of recovery
against, and no Liability shall attach to, including in each case with respect
to any actual or claimed loss or damages of any kind of the Sellers or any of
their subsidiaries, Affiliates, representatives or stockholders or any other
Person claiming by, through or for the benefit of the Sellers, any of the Buyer
Related Parties (other than Sellers’ right to


77

--------------------------------------------------------------------------------





recover against Buyer to the extent provided in this Agreement and against the
Guarantors to the extent provided in the Buyer Parent Guarantee), whether by or
through attempted piercing of the corporate, limited partnership or limited
liability company veil, by or through a claim by or on behalf of Buyer, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any applicable Law, through a claim based in tort, contract, statute or
otherwise.


ARTICLE IX


MISCELLANEOUS


Section 9.1    Notices. All notices, requests and other communications hereunder
shall be in writing (including wire or similar writing) and shall be sent,
delivered, mailed, emailed or addressed:
(a)
if to Buyer, to:
 
The Blackstone Group L.P.
 
345 Park Avenue
 
New York, NY 10154
 
Telephone (212) 583-5701
 
Attention:
Sean Klimczak
 
 
Bilal Khan
 
Email:
klimczak@blackstone.com
 
 
bilal.khan@blackstone.com
 
 
 
 
and
 
 
 
 
 
ArcLight Capital Partners, LLC
 
200 Clarendon Street, 55th Floor
 
Boston, MA 02116
 
Telephone (617) 531-6300
 
Attention:
Carter Ward
 
 
Matthew Runkle
 
Email:
cward@arclightcapital.com
 
 
mrunkle@arclightcapital.com
 
 
 
 
with a copy to:
 
 
 
 
Kirkland & Ellis LLP
 
600 Travis Street, Suite 3300
 
Houston, Texas 77002
 
Attention:
Andrew Calder, P.C.
 
 
Rhett Van Syoc, Esq.
 
Email:
andrew.calder@kirkland.com
 
 
rhett.vansyoc@kirkland.com
 
 
 
 
and with a copy to











78

--------------------------------------------------------------------------------







 
Latham & Watkins
 
885 Third Avenue
 
New York, New York 10022-4834
 
Attention:
David Allinson, Esq.
 
Email:
David.Allinson@lw.com
 
 
 
(b)
if to Sellers, to:
 
 
 
 
AEP Generation Resources Inc.
 
c/o American Electric Power Company, Inc.
 
1 Riverside Plaza
 
Columbus, OH 43215
 
Attention:
Charles E. Zebula.
 
Email:
cezebula@aepes.com
 
 
 
 
and
 
 
 
 
 
AEP Generating Company
 
c/o American Electric Power Company, Inc.
 
1 Riverside Plaza
 
Columbus, OH 43215
 
Attention:
Mark C. McCullough
 
Email:
mcmccullough@aep.com
 
 
 
 
 
 
 
with a copy to:
 
 
 
 
AEP Generation Resources Inc.
 
c/o American Electric Power Company, Inc.
 
1 Riverside Plaza
 
Columbus, OH 43215
 
Attention:
Office of the General Counsel
 
 
David Feinberg, Esq., General Counsel
 
Email:
dmfeinberg@aep.com
 
 
 
 
and
 
 
 
 
 
AEP Generating Company
 
c/o American Electric Power Company, Inc.
 
1 Riverside Plaza
 
Columbus, OH 43215
 
Attention:
Office of the General Counsel
 
 
David Feinberg, Esq., General Counsel
 
Email:
dmfeinberg@aep.com
 
 
 
 
 
 
 
and with a copy to:





79

--------------------------------------------------------------------------------





 
Simpson Thacher & Bartlett LLP
 
425 Lexington Avenue
 
New York, New York 10017
 
Attention:
Mario Ponce, Esq.
 
 
Brian Chisling, Esq.
 
Email:
mponce@stblaw.com
 
 
bchisling@stblaw.com



Each such notice, request or other communication shall be given (i) by mail
(postage prepaid, registered or certified mail, return receipt requested), (ii)
by hand delivery, (iii) by nationally recognized courier service or (iv) by
email, receipt confirmed via reply of the intended recipient (other than an
automatically generated response or confirmation) (with a confirmation copy to
be sent by first class mail, hand delivery or nationally recognized courier
service). Each such notice, request or communication shall be effective (x) if
mailed, if delivered by hand or by internationally recognized courier service,
when delivered at the address specified in this Section 9.1 (or in accordance
with the latest unrevoked written direction from the receiving Party) and (y) if
given by email, when such email is delivered to the address specified in this
Section 9.1 (or in accordance with the latest unrevoked written direction from
the receiving Party), and the appropriate confirmation is received; provided
that notices received on a day that is not a Business Day or after 5:00 p.m.
Eastern Prevailing Time on a Business Day will be deemed to be effective on the
next Business Day.
Section 9.2    Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is found to be invalid or unenforceable in any jurisdiction, (a) a
suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid or enforceable, such provision and (b) the remainder
of this Agreement and the application of such provision to other Persons or
circumstances shall not be affected by such invalidity or unenforceability, nor
shall such invalidity or unenforceability affect the validity or enforceability
of such provision, or the application thereof, in any other jurisdiction.
Notwithstanding the foregoing, the Parties intend that the remedies and
limitations thereon contained in Section 8.3 be construed as an integral
provision of this Agreement and that such remedies and limitations shall not be
severable in any manner that increases a party’s liability hereunder or under
any Buyer Parent Guarantee.


Section 9.3    Counterparts.. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which shall,
taken together, be considered one and the same agreement. Any facsimile or
electronically transmitted copies hereof or signature hereon shall, for all
purposes, be deemed originals.


Section 9.4    Entire Agreement; No Third-Party Beneficiaries. This Agreement
(together with the agreements, appendices, exhibits, schedules and certificates
referred to herein, or delivered pursuant hereto or thereto) constitutes the
entire agreement and supersedes all prior agreements and understandings, both
written and oral, among the Parties with respect to the subject matter hereof
(including the Confidentiality Agreement dated as of April 29, 2016 by and
between Blackstone Management Partners L.L.C. and American Electric Power
Service


80

--------------------------------------------------------------------------------





Corporation and the Confidentiality Agreement dated as of April 7, 2016 by and
between ArcLight Capital Partners, LLC and American Electric Power Service
Corporation, as amended April 12, 2016 (the “Confidentiality Agreements”) except
to the extent incorporated herein pursuant to Section 5.5). The terms and
provisions of this Agreement are intended solely for the benefit of the Parties,
their respective successors or permitted assigns, and it is not the intention of
the Parties to confer third-party beneficiary rights upon any other Person;
provided, however, that notwithstanding the foregoing, the Financing Sources,
their Affiliates and their respective Representatives shall be express third
party beneficiaries of, and shall be entitled to enforce (and entitled to rely
on), Section 8.3(b), Section 8.3(c), this second sentence of Section 9.4,
Section 9.5, Section 9.6, Section 9.10 and Section 9.14.


Section 9.5    Governing Law. This Agreement and any Financing Claim shall be
governed by and construed in accordance with the Laws of the State of New York.


Section 9.6    Consent to Jurisdiction; Waiver of Jury Trial.


(a)Each of the Parties hereto irrevocably submits to the exclusive jurisdiction
of the Supreme Court of the State of New York, County of New York, or if under
applicable Law exclusive jurisdiction is vested in Federal courts, the United
States District Court for the Southern District of New York (and the appellate
courts thereof) for the purposes of any suit, action or other proceeding arising
out of this Agreement or any transaction contemplated hereby, including any
Financing Claim. Each of the Parties hereto agrees that it will not bring or
support, and will not support any of its Affiliates to bring or support, any
Financing Claim in any forum other than the Supreme Court of the State of New
York, County of New York, or if under applicable Law exclusive jurisdiction is
vested in Federal courts, the United States District Court for the Southern
District of New York (and the appellate courts thereof).


(b)Each of the Parties hereto irrevocably and unconditionally waives any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby (including any
Financing Claim) in federal and state courts of the State of New York located in
the County of New York, and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum.


(c)EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING ANY FINANCING
CLAIM).


Section 9.7    Assignment. Neither this Agreement nor any of the rights or
obligations hereunder shall be assigned by any of the Parties hereto without the
prior written consent of the other Parties; provided that Buyer may transfer its
rights and obligations under this Agreement to (i) one or more affiliated
partnerships, limited liability companies or corporations for purposes of having
any such partnership, limited liability company or corporation take ownership of
the Acquired Assets and the assignment of the Assigned Contracts or (ii) any
Debt Financing Source pursuant to the terms of the Debt Commitment Letter for
purposes of creating a security interest herein or otherwise assigning as
collateral in respect of the Debt Financing, in the case of each of


81

--------------------------------------------------------------------------------





(i) and (ii), so long as Buyer remains jointly and severally obligated to
satisfy all of Buyer’s obligations under the terms of this Agreement. Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of and be enforceable by the Parties and their respective successors and
permitted assigns. Any attempted assignment in violation of the terms of this
Section 9.7 shall be null and void ab initio.


Section 9.8    Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


Section 9.9    Construction.


(a)Unless the context otherwise requires, references in this Agreement to
Articles, Sections, Exhibits, Schedules, Appendices and Attachments shall be
deemed references to Articles and Sections of, and Exhibits, Schedules,
Appendices and Attachments to, such Agreement. References to this Agreement
shall include a reference to all Schedules and Exhibits, as the same may be
amended, modified or supplemented from time to time in accordance with this
Agreement.


(b)A term defined as one part of speech (such as a noun) shall have a
corresponding meaning when used as another part of speech (such as a verb).
References in this Agreement to any gender include references to all genders,
and references to the singular include references to the plural and vice versa.
The words “include”, “includes” and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation”. Unless the
context otherwise requires, the words “hereof”, “hereby” and “herein” and words
of similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Article, Section or provision of this
Agreement. Any reference to a Law shall include any amendment thereof or any
successor thereto and any rules and regulations promulgated thereunder. All
references to a particular entity shall include a reference to such entity’s
successors and assigns but, if applicable, only if such successors and assigns
are permitted by this Agreement. References to any agreement (including this
Agreement), document or instrument shall mean a reference to such agreement,
document or instrument as the same may be amended, modified, supplemented or
replaced from time to time. References to “or” shall be deemed to be disjunctive
but not necessarily exclusive (i.e. unless the context dictates otherwise, “or”
shall be interpreted to mean “or” rather than “either/or”). “Shall” and “will”
mean “must”, and shall and will have equal force and effect and express an
obligation. “Writing,” “written” and comparable terms refer to printing, typing,
and other means of reproducing in a visible form.


(c)Time is of the essence in this Agreement. Whenever this Agreement refers to a
number of days, such number shall refer to calendar days unless Business Days
are specified. Whenever any action must be taken hereunder on or by a day that
is not a Business Day, then such action may be validly taken on or by the next
day that is a Business Day. Relative to the determination of any period of time,
“from” means “including and after,” “to” means “to but excluding” and “through”
means “through and including.”


(d)All accounting terms used herein and not expressly defined shall have the
meanings given to them under, and all accounting determinations hereunder shall
be made in accordance with, GAAP.


82

--------------------------------------------------------------------------------





(e)Each Party acknowledges that this Agreement was negotiated by it with the
benefit of representation by legal counsel, and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any Party shall not apply to any construction or interpretation hereof.
Without limiting the foregoing, the Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event any ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by all Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement


(f)In the event of any conflict between the provisions of this Agreement and
those of any Exhibit or Schedule, the provisions of this Agreement shall
prevail.


Section 9.10    Amendments and Waivers. This Agreement may not be amended,
supplemented or modified except by an instrument in writing signed on behalf of
Buyer and each of Sellers. Any term or condition of this Agreement may be waived
at any time by the Party that is entitled to the benefit thereof, but no such
waiver shall be effective, unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition. No waiver
by any Party of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion.
Notwithstanding anything to the contrary in this Section 9.10 or in Article
VIII, (i) this Agreement may not be amended, supplemented or modified with
respect to Section 8.3(b), Section 8.3(c), the second sentence of Section 9.4,
Section 9.5, Section 9.6, this Section 9.10, Section 9.14, the definition of
“Debt Financing Sources”, and (ii) no term or condition of this Agreement with
respect to Section 8.3(b), Section 8.3(c), the second sentence of Section 9.4,
Section 9.5, Section 9.6, this Section 9.10, Section 9.14, the definition of
“Debt Financing Sources” may be waived by any Party to the extent such
amendment, modification or waiver would modify the substance of such sections,
in the cases of clauses (i) and (ii) in a manner that is material and adverse to
the interests of the Debt Financing Sources without the written consent of the
Debt Financing Sources.


Section 9.11    Schedules and Exhibits. Except as otherwise provided in this
Agreement, all Exhibits and Schedules referred to herein are intended to be and
hereby are made a part of this Agreement. Any disclosure in any Party’s Schedule
under this Agreement corresponding to and qualifying a specific representation
or warranty shall be deemed to correspond to and qualify any other
representation or warranty to which the applicability of the disclosure is
reasonably apparent. Certain information set forth in the Schedules is included
solely for informational purposes, is not an admission of liability with respect
to the matters covered by the information, and may not be required to be
disclosed pursuant to this Agreement. The specification of any dollar amount in
the representations and warranties contained in this Agreement or the inclusion
of any specific item in the Schedules is not intended to imply that such amounts
(or higher or lower amounts) are or are not material, and no Party shall use the
fact of the setting of such amounts or the fact of the inclusion of any such
item in the Schedules in any dispute or controversy between the Parties as to
whether any obligation, item, or matter not described herein or included in a
Schedule is or is not material for purposes of this Agreement.


83

--------------------------------------------------------------------------------





Section 9.12    Fulfillment of Obligations. Any obligation of Sellers to Buyer
under this Agreement, which obligation is performed, satisfied or fulfilled
completely by an Affiliate of Sellers, shall be deemed to have been performed,
satisfied or fulfilled by Sellers.


Section 9.13    Enforcement of Agreement.


(a)Each Party acknowledges and agrees that, prior to the Closing, the other
Party would be irreparably damaged if any of the provisions of this Agreement
are not performed in accordance with their specific terms and that any breach of
this Agreement by Sellers or Buyer could not be adequately compensated in all
cases by monetary damages alone. Accordingly, in addition to any other right or
remedy to which any Party may be entitled at Law or in equity, before or after
the Closing each Party shall be entitled to enforce any provision of this
Agreement by a decree of specific performance and to temporary, preliminary and
permanent injunctive relief to prevent breaches or threatened breaches of any of
the provisions of this Agreement, without posting any bond or other undertaking.
Each of the Parties hereto further agrees that it shall not object to, or take
any position inconsistent with respect to, whether in a court of Law or
otherwise, (i) the appropriateness of the specific performance contemplated by
this Section 9.13 and (ii) the exclusive jurisdiction of the courts set forth in
Section 9.6 hereof with respect to any action brought for any such remedy.


(b)Each Party further agrees that (i) by seeking the remedies provided for in
this Section 9.13, a Party shall not in any respect waive its right to seek any
other form of relief that may be available to such Party under this Agreement,
the Equity Financing Commitment or the Buyer Parent Guarantee or in the event
that the remedies provided for in this Section 9.13 are not available or
otherwise are not granted, and (ii) nothing set forth in this Section 9.13 shall
require any Party to institute any action for (or limit any Party’s right to
institute any action for) specific performance under this Section 9.13 prior or
as a condition to exercising any termination right under Article VIII, nor shall
the commencement of any action pursuant to this Section 9.13 or anything set
forth in this Section 9.13 restrict or limit any such Party’s right to terminate
this Agreement, the Equity Financing Commitment or the Buyer Parent Guarantee in
accordance with Article VIII or pursue any other remedies under this Agreement
that may be available then or thereafter.


(c)Notwithstanding anything to the contrary in this Agreement, it is explicitly
agreed that Sellers shall be entitled to seek specific performance of Buyer’s
obligation to cause the Equity Financing to occur or to cause Buyer to
consummate the transactions contemplated by this Agreement, including to effect
the Closing in accordance with Section 2.5, on the terms and subject to the
conditions set forth in this Agreement, if and only in the event that (i) all of
the conditions set forth in Section 6.1 have been satisfied or waived (other
than those conditions which by their nature cannot be satisfied until Closing),
(ii) the Debt Financing has been funded or will be funded at the Closing if the
Equity Financing is funded at the Closing and (iii) Sellers have irrevocably
confirmed in writing that if specific performance is granted and the Equity
Financing and Debt Financing are funded, then the Closing pursuant to Section
2.5 will occur.


Section 9.14    Waiver of Claims Against Debt Financing Sources. Notwithstanding
anything in this Agreement to the contrary, each Seller agrees, on behalf of
itself and its Affiliates, that none of the Debt Financing Sources (solely in
its capacity as Debt Financing


84

--------------------------------------------------------------------------------





Sources) shall have any Liability to any Seller or its Affiliates relating to or
arising out of this Agreement or the transactions contemplated by this
Agreement, including the financing of the transactions contemplated by this
Agreement, whether at law or equity, in contract, in tort or otherwise, and that
neither any Seller nor any of its Affiliates will have any rights or claims
against any Debt Financing Source (solely in its capacity as Debt Financing
Sources) under this Agreement or any other agreement contemplated by, or entered
into in connection with, the transactions contemplated by this Agreement,
including any commitments by the Debt Financing Sources in respect of financing
the transactions contemplated by this Agreement.


[Signature page follows]




85

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.
AEP Generation Resources Inc.
 
 
 
 
By:
/s/ Charles E. Zebula
Name:
Charles E. Zebula
Title:
President
 
 
 
 
AEP Generating Company
 
 
 
 
By:
/s/ Nicholas K. Akins
Name:
Nicholas K. Akins
Title:
President and Chief Operating Officer






--------------------------------------------------------------------------------





Burgundy Power LLC
 
 
 
 
By:
/s/ Sean Klimczak
Name:
Sean Klimczak
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Daniel R. Revers
Name:
Daniel R. Revers
Title:
Authorized Signatory






--------------------------------------------------------------------------------





Appendix A
As used in the Agreement, the following terms have the following meanings:
“Acquired Assets” has the meaning set forth in Section 2.1(a).
“Actual Aggregate Adjustment Amount” has the meaning set forth in Section
2.2(b).
“Actual Prorated Amount” has the meaning set forth in Section 2.4(c).
“Adjustment Statement” has the meaning set forth in Section 2.2(b).
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person. For purposes of this
definition, control of a Person means the power, direct or indirect, to direct
or cause the direction of the management and policies of such Person whether
through ownership of voting securities or ownership interests, by Contract or
otherwise, and specifically with respect to a corporation, partnership or
limited liability company, means direct or indirect ownership of more than 50%
of the voting securities in such corporation or of the voting interest in a
partnership or limited liability company.
“Aggregate Adjustment Amount” means the sum of the Capital Expenditures
Adjustment Amount and the Coal Inventory Adjustment Amount.
“AGR Facilities” has the meaning set forth in the Recitals.
“Agreement” has the meaning set forth in the Preamble.
“Alternative Joint Modification Election” has the meaning set forth in Section
5.22(b).
“Ancillary Documents” means the Seller Guarantee, the Buyer Parent Guarantee,
the Deeds, the Bill of Sale and Assignment Agreement, the Post-Closing
Confidentiality Agreement, the Transition Services Agreement and, if applicable,
the Compliance Agreement.
“Antitrust Authorities” has the meaning set forth in Section 5.7(c)(i).
“Assigned Contracts” has the meaning set forth in Section 2.1(a)(v).
“Assigned Intellectual Property” has the meaning set forth in Section
2.1(a)(ix).
“Assumed Claims Liabilities” means all Liabilities with respect to the Claims
described on Schedule 1.1(a).
“Assumed Liabilities” has the meaning set forth in Section 2.1(c).
“Base Purchase Price” has the meaning set forth in Section 2.1(e).
“Bill of Sale and Assignment Agreement” means one or more bills of sale and
agreements by which the title to the Acquired Assets comprised of personal
property shall be







--------------------------------------------------------------------------------






conveyed by Sellers to Buyer, and by which Sellers shall assign to Buyer the
Acquired Assets (including the Assigned Contracts) and Buyer shall assumed the
assumed Liabilities substantially in the form attached hereto as Exhibit B.
“Books and Records” means books, records, files, documents, instruments, papers,
correspondence, journals, deeds, licenses, supplier, contractor and
subcontractor lists, annual operating plans, monthly operating reports,
operating logs, operations and maintenance records, pending purchase orders,
current safety and maintenance manuals, incident reports, injury reports,
engineering design plans, blue prints and as-built plans, records drawings,
drawings, specifications, test reports, quality documentation and reports,
third-party environmental studies, analyses, reports and records, hazardous
waste disposal records, personnel records, training records, procedures and
similar items, in each case, in all formats in which they are reasonably and
practically available, including electronic, where applicable; in each case, in
the possession of Sellers or their Affiliates and to the extent relating
primarily to the Acquired Assets, the Business Employees, the Facilities, the
Transferred Permits and the Assigned Contracts; but shall not include: (i)
documents, files or information of any kind relating to employees who are not
Continuing Employees, (ii) employee documents, files or other property or
information of any kind afforded confidential treatment under any applicable
Laws, except to the extent the affected employee consents in writing to the
disclosure of the same to Buyer, (iii) all documents, files or other property or
information of any kind prepared in connection with the sale of the Acquired
Assets (including bids received from third parties and analyses relating to the
Acquired Assets), (iv) financial records or projections relating to the Acquired
Assets, (v) books, records or other documents of Sellers or their Affiliates
related to corporate compliance matters not primarily developed for the Acquired
Assets, (vi) organizational documents (including minute books) of Sellers or
their Affiliates or (vii) materials, the disclosure of which, would constitute a
waiver of attorney-client or attorney-work product privilege.
“Business” means (i) as to the AGR Facilities, the ownership, lease or
operation, as applicable, of the AGR Facilities by Generation Resources and its
Affiliates, including the generation, sale and transmission of electricity,
electric capacity, ancillary services and other electric products by or on
behalf of Generation Resources and its Affiliates at or from such AGR
Facilities, the receipt and transportation by or to Generation Resources and its
Affiliates of coal, natural gas and other fuel and the conduct of other
activities by Generation Resources and its Affiliates related or incidental to
the foregoing, including as accomplished through any Contract and (ii) as to the
Lawrenceburg and Generating Company, the ownership, lease or operation, as
applicable, of the Lawrenceburg Generating Station by Generating Company and its
Affiliates, including the generation, sale and transmission of electricity,
electric capacity, ancillary services and other electric products by or on
behalf of Generating Company and its Affiliates at or from the Lawrenceburg
Generating Station, the receipt and transportation by or to Generating Company
and its Affiliates of natural gas and other fuel and the conduct of other
activities Generating Company and its Affiliates related or incidental to the
foregoing, including as accomplished through any Contract.
“Business Day” means any day, other than Saturday, Sunday or any other day on
which commercial banks located in the State of New York are required by Law to
be closed.
“Business Employees” has the meaning set forth in Section 3.13(a).


2

--------------------------------------------------------------------------------





“Buyer” has the meaning set forth in the Preamble.
“Buyer FSA” has the meaning set forth in Section 5.14(i).
“Buyer Parent Guarantee” has the meaning set forth in the Recitals.
“Buyer Related Party” has the meaning set forth in Section 8.3(b).
“Buyer Savings Plan” has the meaning set forth in Section 5.14(h).
“Buyer Union Savings Plan” has the meaning set forth in Section 5.14(h).
“Cap” has the meaning set forth in Section 7.2(c).
“Capital Expenditures Adjustment Amount” means (A) the actual amount of
Reimbursable Costs (whether or not invoiced during or after the Interim Period),
if any, incurred by or on behalf of Sellers or their Affiliates, including
through Contracts (and subcontracts), during the Interim Period (from and
including the Closing Date), (x) to plan and prepare for, and to perform, the
projects currently anticipated to occur in 2017 as reflected on the Facilities
Capital Expenditures Plan or (y) with respect to capital expenditures incurred
during 2017 in accordance with Good Utility Practice as a result of any
emergency or other similar contingency (other than a casualty or condemnation
event covered by Section 5.9 or Section 5.10) or as required by applicable Law;
provided that in no event shall such amount include Reimbursable Costs to plan
and prepare for, and to perform, the projects anticipated to occur during the
remainder of 2016 or any costs or expenses whenever incurred with respect to the
SR Closure Liabilities; provided, further that the Capital Expenditure
Adjustment Amount shall only require Buyer to reimburse Sellers and their
Affiliates for such activities up to an amount not greater than 110% of
corresponding aggregate dollar value set forth in the Facilities Capital
Expenditures Plan for all calendar months during 2017 prior to the Closing (plus
a prorated portion at the budget for any calendar month in which the Closing
occurs based on the number of days elapsed prior to and including such Closing
Date) and (B) the actual amount of any reasonable incremental Reimbursable Costs
incurred in 2016 following the date of this Agreement to plan and prepare for,
and to perform, the additional project described on Schedule 5.23(b) over the
budgeted amount described in Schedule 5.23(b) for the Gavin Landfill Project in
2016.
“Casualty Loss” has the meaning set forth in Section 5.9(a).
“Casualty Reduction Amount” has the meaning set forth in Section 5.9(b).
“Claim” means any demand, claim, action, legal proceeding (whether at law or in
equity), investigation, arbitration, hearing, audit or suit commenced, brought,
conducted, or heard by or before, or otherwise involving, any Governmental
Entity.
“Claim Notice” has the meaning set forth in Section 7.4(a).
“Closing” has the meaning set forth in Section 2.5.


3

--------------------------------------------------------------------------------





“Closing Date” has the meaning set forth in Section 2.5.
“Coal Inventory Adjustment Amount” means the aggregate value of the (i) actual
amount of coal at Gavin that is part of the Acquired Assets as of 12:01 A.M.
(Eastern Prevailing Time) on the Closing Date less (ii) the target amount of
coal at Gavin set forth on Schedule 1.1(b), with such amounts and value as of
the Closing Date, prepared in accordance with the methodology used in the
preparation of the sample calculation thereof set forth on Schedule 1.1(b)
(which sets forth a sample calculation based on an assumed amount of coal at
Gavin as of as of the Closing Date) and based on a price of $38.00/ton;
provided, however, that if the Coal Inventory Adjustment Amount is calculated to
a value that exceeds $85,000,000, the Coal Inventory Adjustment Amount shall be
deemed equal to $85,000,000. For the avoidance of doubt, the Coal Inventory
Adjustment Amount can be a negative number.
“COBRA” has the meaning set forth in Section 5.14(q).
“Code” means the Internal Revenue Code of 1986, as amended, and all rules and
regulations thereunder.
“Collective Bargaining Agreement” means the Agreement between AEP Generation
Resources, Inc. and American Electric Power Service Corporation James M. Gavin
Plant and Local No. 296 Utility Workers Union of America AFL-CIO Effective
October 1, 2015 through September 30, 2018.
“Commercial Hedge” means any futures, swap, collar, put, call, floor, cap,
option or other Contracts that are intended to benefit from or reduce or
eliminate the risk of fluctuations in the price of commodities, including
electric power, in any form, including energy, capacity or any ancillary
services, gas, coal, oil or other commodities, currencies, interest rates and
indices, and any financial transmission rights and auction revenue rights;
provided that the term “Commercial Hedge” shall not include any Contracts of the
type described in clauses (A)-(E) of Section 3.10(a)(i) (regardless of the
aggregate consideration or payment obligations) or any other Contract for the
sale, purchase, exchange, transportation or transmission of a commodity pursuant
to which delivery of a physical commodity is anticipated.
“Compliance Agreement” means the Compliance Agreement entered into by and among
the Buyer, Generation Resources and American Electric Power Company, Inc.,
effective as of the Closing, in the form set forth as Exhibit H.
“Compliant” means (i) the Required Financial Information does not contain any
untrue statement of material fact regarding the Acquired Assets, or omit to
state any material fact regarding the Acquired Assets necessary in order to make
such Required Financial Information not materially misleading in light of the
circumstances in which made and (ii) the auditors of the Acquired Assets have
not withdrawn any audit opinion with respect to any financial statements
included in the Required Financial Information.
“Condemnation Value” has the meaning set forth in Section 5.10(a).
“Confidentiality Agreements” has the meaning set forth in Section 9.4.


4

--------------------------------------------------------------------------------





“Consent” means consents, authorizations, approvals, releases, waivers, estoppel
certificates, and any similar agreements or approvals by, or registrations,
notices, declarations, filings with, the applicable Person.
“Continuation Period” has the meaning set forth in Section 5.14(d).
“Continuing Covered Employee” has the meaning set forth in Section 5.14(c)(i).
“Continuing Employees” means Continuing Non-Covered Employee and Continuing
Covered Employees.
“Continuing Non-Covered Employee” has the meaning given to it in Section
5.14(d).
“Continuing Support Letter of Credit” has the meaning set forth in Section
5.3(d).
“Continuing Support Obligation” has the meaning set forth in Section 5.3(d).
“Contract” means any written contract, lease, sublease, use or occupancy
agreement, license (other than a Permit), evidence of indebtedness, mortgage,
indenture, purchase order, binding bid, letter of credit, security agreement,
undertaking or other agreement that is legally binding.
“Corporate Support Employees” has the meaning set forth in Section 3.13(a).
“Counterparty” has the meaning set forth in Section 5.4(a).
“Covered Employees” means each Business Employee who is both a Scheduled
Employee and covered under the Collective Bargaining Agreement.
“Credit Rating” means, with respect to any Person, each rating given to such
Person’s long-term unsecured debt obligations (not supported by third party
credit enhancements) by S&P or Moody’s, as applicable, and any successors
thereto, or if such rating is not available, such Person’s corporate or issuer
rating.
“Damages” means any and all claims, injuries, lawsuits, liabilities, losses,
damages, judgments, fine, interest, Taxes, penalties, deficiencies, costs and
expenses, including the reasonable fees and disbursements of counsel and experts
(including reasonable fees of attorneys and all amounts reasonably paid in
investigation, defense or settlement of any of the foregoing. For all purposes
in this Agreement the term “Damages” does not include any Non-Reimbursable
Damages.
“Darby” has the meaning set forth in the Recitals.
“De Minimis Claim” has the meaning set forth in Section 7.2(b)(i).
“Debt Commitment Letter” has the meaning set forth in Section 4.8(b).
“Debt Financing” has the meaning set forth in Section 4.8(b).


5

--------------------------------------------------------------------------------





“Debt Financing Sources” means the Persons that have committed to provide or
have otherwise entered into agreements in connection with the Debt Financing or
alternative debt financings in connection with the transactions contemplated
hereby, including the parties to the Debt Commitment Letter and any permitted
assignees thereof and any joinder agreements, indentures or credit agreements or
other definitive financing documents entered into pursuant thereto or relating
thereto, together with their respective Affiliates, and their and their
Affiliates’ respective officers, directors, employees, agents and
Representatives involved in the Debt Financing and their respective successors
and assigns.
“Deductible” has the meaning set forth in Section 7.2(b)(ii).
“Deeds” means the form of limited warranty deeds (or their equivalents)
acceptable for recording in the applicable land records office by which the
Owned Real Property shall be conveyed by Sellers to Buyer, substantially in the
forms attached hereto as Exhibit C
“Delayed Transfer Employees” has the meaning set forth in Section 5.14(b)(i).
“Designated Representations” has the meaning set forth in Section 7.1.
“DOJ” means the United States Department of Justice, Antitrust Division.
“Earned Bonus” has the meaning set forth in Section 5.14(j).
“Easements” means any easements, rights-of-way, licenses and all other real
estate rights described on Schedule 3.11(a)(i).
“Employee-Related Expenses” means, with respect to employees of Sellers or their
Affiliates performing the projects currently anticipated to occur in 2017 as
reflected on the Facilities Capital Expenditures Plan, the actual cost (salary
or wage, plus portion of budgeted bonus accrued) of such employees, and the
costs of incentives for such employees (other than cash bonuses), benefits and
allowances, vacation and holiday pay, sick leave, employer’s portion of such
employees’ insurance, social security retirement and medical benefits,
withholding (including social security), employment and unemployment Taxes,
worker’s compensation and employer’s liability insurance, any other insurance
premiums measured by such costs, and other employee contributions and benefits
from time to time imposed by applicable Law.
“Environmental Claim” means any Claim or Damages arising out of or related to
any violation of or Liability arising under any Environmental Law or the Release
or threatened Release of any Hazardous Substance.
“Environmental Law” means any applicable Law relating to (a) pollution, control
or the protection of air, surface water, groundwater, wetlands, land, soil,
human health (to the extent related to exposure to Hazardous Substances),
natural resources, wildlife, flora, fauna or the environment, or (b) the
treatment, storage, handling, use, generation, Release or disposal of, or
exposure to, Hazardous Substances.


6

--------------------------------------------------------------------------------





“Environmental Liabilities” means all Liabilities involving or arising out of
the ownership, operation or maintenance of the Acquired Assets and arising out
of or resulting from or relating to any Environmental Law or any Hazardous
Substance or any Environmental Claim.
“Equity Financing” has the meaning set forth in Section 4.8(b).
“Equity Financing Commitment” has the meaning set forth in Section 4.8(b).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any Person, entity, trade or business that is a member
of a group described in Section 414(b), (c), (m) or (o) of the Code or Section
400l(b)(l) of ERISA that includes any Seller, or that is a member of the same
“controlled group” as a Seller pursuant to Section 4001(a), or that, together
with any Seller would be treated as a single employer under Section 414 of the
Code.
“Estimated Aggregate Adjustment Amount” has the meaning set forth in Section
2.2(a).
“Estimated Prorated Amount” has the meaning set forth in Section 2.4(b).
“Estimated Proration Adjustment Amount” has the meaning set forth in Section
2.4(b).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Affiliate Arrangements” has the meaning set forth in Section 5.12(a).
“Excluded Assets” has the meaning set forth in Section 2.1(b).
“Excluded Claims Liabilities” means all Liabilities arising in connection with
or related to the Claims described on Schedule 1.1(c), to the extent such
Liabilities do not constitute Assumed Claims Liabilities pursuant to this
Agreement.
“Excluded Items” has the meaning set forth in Section 5.1(h).
“Excluded Liabilities” has the meaning set forth in Section 2.1(d).
“Facilities” has the meaning set forth in the Recitals.
“Facilities Capital Expenditures Plan” means those projects and related
activities with respect to and the budgeted amount of capital expenditures per
month for, the Facilities for the 2017 calendar year, in each case within the
scope set forth on Schedule 1.1(d) .
“Facility Support Employees” has the meaning set forth in Section 3.13(a).
“FERC” means the Federal Energy Regulatory Commission, any successor agency or
any agency succeeding to its authority.
“Financial Statements” has the meaning set forth in Section 3.6.


7

--------------------------------------------------------------------------------





“Financing” has the meaning set forth in Section 4.8(b).
“Financing Claim” means any Claim involving the Financing Sources arising out
of, or relating to, the transactions contemplated hereby, any commitment to
provide the Financing, the Financing or the performance of services thereunder.
“Financing Commitments” has the meaning set forth in Section 4.8(b).
“Financing Sources” means each of the Persons that have committed or will commit
to provide or arrange or otherwise enter into agreements in connection with the
Financing, any commitment to provide the Financing or any other financing in
connection with the transactions contemplated by this Agreement, together with
their respective Affiliates, and their and their respective Affiliates’
respective officers, directors, employees, agents and Representatives and their
respective successors and assigns.
“FPA” shall mean the Federal Power Act, as amended, and the rules and
regulations promulgated thereunder.
“FSA Balances” has the meaning set forth in Section 5.14(i).
“FSA Participants” has the meaning set forth in Section 5.14(i).
“FTC” means the Federal Trade Commission.
“GAAP” means generally accepted accounting principles in the United States, as
consistently applied by Sellers and their Affiliates in accordance with their
past practices.
“Gavin” has the meaning set forth in the Recitals.
“Gavin Landfill Project” has the meaning set forth in Section 5.23(b).
“Generating Company” has the meaning set forth in Preamble.
“Generation Resources” has the meaning set forth in Preamble.
“Good Utility Practice” means the practices, methods and acts that, at the time
of performance of a Party’s obligations under this Agreement, are commonly used
by Persons performing similar tasks or services with respect to the ownership
and operation of coal-fired or natural gas-fired generating facilities (as the
case may be) of a similar size in the PJM (including with respect to the
disposal and containment of coal ash and coal combustion residuals), and which,
in the exercise of reasonable judgment in light of the facts known at the time
the decision was made, would have been expected to accomplish the desired result
at a reasonable cost in a manner consistent with applicable Law. Good Utility
Practice is not intended to be limited to the optimum practice, method, or act
to the exclusion of all others, but rather includes all acceptable practices,
method, or acts generally accepted in PJM by a material portion of such owners
and operators.


8

--------------------------------------------------------------------------------





“Governmental Entity” means any court, tribunal, arbitrator, authority, agency,
commission, legislative body, official or other instrumentality of the United
States or any foreign, state, county, city or other political subdivision or
similar governing entity, and including any governmental, quasi-governmental or
non-governmental body administering, regulating or having general oversight over
electric reliability or gas, electricity, power or other markets.
“Guarantor” has the meaning set forth in the Recitals.
“Hazardous Substance” means any substance, waste or material listed, defined or
classified as a pollutant, contaminant, hazardous substance, toxic substance,
hazardous waste or words of similar import or regulatory effect under any
Environmental Law, including petroleum, polychlorinated biphenyls, and friable
asbestos, or any coal combustion materials or by-products.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, or any successor Law, and regulations and rules issued by the U.S.
Department of Justice or the Federal Trade Commission pursuant to that act or
any successor Law.
“Indemnified Buyer Entity” has the meaning set forth in Section 7.2(a).
“Indemnified Entity” has the meaning set forth in Section 7.4(a).
“Indemnified Seller Entity” has the meaning set forth in Section 7.3(a).
“Indemnifying Party” has the meaning set forth in Section 7.4(a).
“Independent Accounting Firm” means an independent accounting firm of national
reputation that is selected by mutual agreement of Sellers and Buyer or, if
Sellers and Buyer do not reach mutual agreement on the independent accounting
firm to be selected within five (5) days after any Party first receives written
notice from the other Parties requesting such mutual agreement in connection
with a requirement for such Independent Accounting Firm under this Agreement,
then by mutual agreement by Sellers’ and Buyer’s respective accounting firms;
provided that if Sellers’ and Buyer’s respective accounting firms do not reach
mutual agreement on an independent accounting firm within five (5) days after
such decision is referred to them for determination, then the independent
accounting firm shall be selected by the American Arbitration Association
pursuant to the then effective and applicable rules of the American Arbitration
Association (with Sellers, on the one hand, and Buyer, on the other hand,
sharing equally the cost of such selection process).
“Insurance Policies” has the meaning set forth in Section 3.15(a).
“Intellectual Property” means any and all of the following in any jurisdiction
throughout the United States: (a) trademarks, trade names, service marks and the
goodwill connected with the use of any symbolized by the foregoing; (b) patents;
(c) copyrights and works of authorship, including rights in software; (d) trade
secrets and confidential know-how; (e) rights in databases and compilations of
data, (f) all other intellectual and industrial property rights and assets of a
similar nature, and (g) any registrations or applications for registration of
any of the foregoing.


9

--------------------------------------------------------------------------------





“Interim Period” means the period beginning on the date hereof and ending at the
Closing.
“IRS” means the United States Internal Revenue Service.
“IURC” means the Indiana Utility Regulatory Commission.
“IURC Orders” means (1) the Order dated December 20, 2000 issued by the IURC in
Cause No. 41757, (2) the Order dated April 18, 2007 issued by the IURC in Cause
No. 43212, and (3) the Order dated August 8, 2007 issued by the IURC in Cause
No. 43212.
“Joint Modification” means the proposed agreement modifying the NSR Consent
Decree with respect to emissions allowances between the Defendants (as defined
in the NSR Consent Decree), the Plaintiffs (as defined in the NSR Consent
Decree) and Buyer attached hereto as Exhibit E.
“Key Business Employee” means those employees set forth on Schedule 1.1(e).
“Knowledge” means, (i) in the case of Sellers, the actual knowledge (as opposed
to any constructive or imputed knowledge) of the individuals listed on Schedule
2(a) after due inquiry, and (ii) in the case of Buyer, the actual knowledge (as
opposed to any constructive or imputed knowledge) of the individuals listed on
Schedule 2(b) after due inquiry.
“Law” means, with respect to any Person, any statute, law, standard, code,
principle of common law, treaty, ordinance, rule, constitution, administrative
interpretation, regulation, Order, writ, injunction, directive, judgment, decree
or other requirement of any Governmental Entity applicable to such Person or any
of its respective properties or assets, as amended from time to time.
“Lawrenceburg” has the meaning set forth in the Recitals.
“Lease” has the meaning set forth in Section 3.11(b).
“Leased Real Property” has the meaning set forth in Section 3.11(b).
“Letter of Credit” means an irrevocable, standby letter of credit issued by a
U.S. commercial bank or the U.S. branch of a foreign bank with ratings of at
least “A-” by S&P and at least “A3” by Moody’s, and having total assets of at
least $10,000,000,000 (the “Minimum Issuer Requirements”) which shall (a)
include customary terms and conditions (including terms and conditions
substantially similar to or more favorable than those in the Support Obligation
which is being replaced or backstopped by such letter of credit), (b) contain
customary rights permitting the beneficiary of such letter of credit to draw
upon such letter of credit upon any event or omission that would have allowed
the Support Obligation being replaced by such letter of credit to be drawn or
called upon, including upon certification of any breach of the underlying
Contract if applicable, and (c) contain the right for the beneficiary thereof to
draw on such letter of credit if such letter of credit has not been renewed or
replaced at least thirty (30) days prior to the expiration thereof (or such
lesser period as may be specified in the underlying Contract to


10

--------------------------------------------------------------------------------





which such letter of credit relates) or if it is not timely replaced in
accordance with the requirements of Section 5.3.
“Liability” means any liability, indebtedness or obligation of any kind,
character or description, whether known or unknown, absolute or contingent,
accrued or unaccrued, disputed or undisputed, due or to become due.
“Liability Limitation” has the meaning set forth in Section 8.3(c).
“Lien” means any charge, adverse claim, lien, license, option, encumbrance,
mortgage, pledge or security interest on property.
“Marketing Period” means, subject to the terms of this definition, the first
period of 15 consecutive Business Days after the date of this Agreement
commencing on the date Buyer shall have received the Required Financial
Information and such Required Financial Information is Compliant; provided that
(x) in no event shall the Marketing Period commence prior to the delivery of the
Required Financial Information for the fiscal quarter ending on September 30,
2016 and (y) if at any time during such 15 Business Day period the Required
Financial Information provided at the commencement of such period ceases to be
Compliant, then such 15 consecutive day period shall cease to run during such
non-Compliant period and the remaining balance of such 15 days shall re-commence
upon the Required Financial Information being Compliant (for the avoidance of
doubt, without the requirement to recommence the 15 Business Days); provided
further that (x) November 24, 2016 through November 27, 2016 shall not be
considered “days” for purposes of calculating such 15 consecutive Business Day
period (but such exclusion shall not restart such period), (y) if such 15
consecutive Business Day period has not ended on or prior to December 19, 2016,
then such period shall not commence until January 3, 2017 and (z) if Sellers in
good faith reasonably believe that Sellers have delivered all of the Required
Financial Information, Sellers may deliver to the Buyer a written notice to that
effect (stating when they believe Sellers completed such delivery and that such
Required Financial Information is Compliant), in which case the Marketing Period
shall be deemed to have commenced on the date specified in that notice (subject
to the blackout periods described in the foregoing clauses (x) and (y)), unless
the Buyer in good faith reasonably believes Sellers have not completed delivery
of the Required Financial Information and that such Required Financial
Information is Compliant and, within seventy-two (72) hours following receipt of
such notice by Buyer, delivers a written notice to Sellers to that effect
(stating with specificity which Required Financial Information the Buyer
reasonably believes Sellers has not delivered or in what manner such Required
Financial Information is not Compliant).
“Master Agreement” means any master agreement or similar enabling agreement
irrespective of whether or not any release or purchase order under such Master
Agreement represents an Assigned Contract. For the avoidance of doubt, a “Master
Agreement” shall not include any release or purchase order representing an
Assigned Contract.
“Material Adverse Effect” means changes, facts, circumstances, conditions,
effect, developments or events that, individually or collectively, are or would
be reasonably expected to be materially adverse to the assets, liabilities,
operations or financial condition of the Acquired Assets, taken as a whole,
except for any such change, fact, circumstance, condition, effect,


11

--------------------------------------------------------------------------------





development or event to the extent resulting from or arising out of (a) changes
in economic conditions generally or in the industries in which Sellers operate
the Facilities, whether international, national, regional or local, (b) changes
in international, national, regional, state or local wholesale or retail markets
(including market description or pricing) for energy, electricity, fuel supply
or ancillary services, including those due to actions by competitors, (c)
changes in general regulatory or political conditions, including any acts of
war, civil unrest or terrorist activities (or similar activities), (d) changes
in international, national, regional, state or local markets for fuel used or
usable in the operation of the Acquired Assets, (e) changes in international,
national, regional, state or local electric transmission or distribution
systems, including the operation or condition thereof, (f) any changes in the
costs of commodities, services, equipment, materials or supplies, including fuel
and other consumables, or changes in the price of energy, capacity or ancillary
services, (g) strikes, work stoppages or other labor disturbances, (h) effects
of weather, natural disasters or meteorological events, including climate
change, (i) any change of Law (including Environmental Law), accounting
standards or regulatory policy adopted or approved by any Governmental Entity or
proposed by any Person, (j) changes or adverse conditions in the securities
markets, including those relating to debt financing, interest rates or currency
exchange rates, (k) the announcement, execution or delivery of this Agreement or
the consummation of the transactions contemplated hereby or the public
disclosure of the identity of Buyer (provided that the exception in this clause
(k) shall not be applicable with respect to the representations and warranties
in Section 3.3 or Section 3.4), (l) the failure to meet any projected or
estimated revenues or profits for any period (provided that the exception in
this clause (l) shall not affect a determination that any change, fact,
circumstance, condition, effect, development or event underlying such failure
has resulted in or contributed to a Material Adverse Effect), and (m) any
actions specifically required to be taken or consented to pursuant to or in
accordance with this Agreement; provided, in the case of clauses (a), (b), (c),
(d), (e), (g), (h) and (i), such changes, facts, circumstances, conditions,
effect, developments or events do not disproportionately impact any of the
Facilities relative to other electric power generating facilities located in the
PJM service territory.
“Material Contracts” has the meaning set forth in Section 3.10(a).
“Moody’s” means Moody’s Investors Services, Inc.
“NERC” means the North American Electric Reliability Corporation.
“Non-Assigned Contract” has the meaning set forth in Section 5.4(b).
“Non-Covered Employees” means each Business Employee that is not a Covered
Employee.
“Non-Reimbursable Damages” has the meaning set forth in Section 7.7(c).
“Non-Transferred Excluded Item” has the meaning set forth in Section 5.1(h).
“NSR Consent Decree” means the Consent Decree entered in United States, et al.
v. American Electric Power Service Corp., et al., Civil Action Nos. C2-99-1182
and C2-99-1250 and United States, et al. v. American Electric Power Service
Corp., et al., Civil Action Nos. C2-04-1098 and C2-05-360 and any amendments or
modifications thereto.


12

--------------------------------------------------------------------------------





“Order” means any award, decision, injunction, judgment, order, writ, decree,
ruling, subpoena, or verdict entered, issued, made, or rendered by any
Governmental Entity that possesses competent jurisdiction.
“Organizational Documents” means with respect to any Person, the certificate or
articles of incorporation, organization or formation and by-laws, the limited
partnership agreement, the partnership agreement or the operating or limited
liability company agreement, equity holder agreements and/or other
organizational documents of such Person.
“Outside Date” has the meaning set forth in Section 8.1(a).
“Owned Real Property” has the meaning set forth in Section 2.1(a)(i).
“Party” or “Parties” means each Seller and Buyer, individually, a “Party”, and
collectively as the “Parties”.
“Permit” means any permit, certificate, license, franchise, Consent, approval,
registration, water right or similar authorization issued, made or rendered by
any Governmental Entity that possesses competent jurisdiction.
“Permit Applications” has the meaning set forth in Section 2.1(c)(v).
“Permitted Lien” means (a) any Lien for Taxes (i) not yet due or payable or (ii)
which are being contested in good faith in appropriate proceedings and for which
appropriate reserves had been established in accordance with U.S. GAAP, (b) any
mechanics’, workmen’s, repairmen’s, warehousemen’s, carriers’ or other like Lien
arising in the ordinary course of business with respect to a liability that is
not yet due or payable or which is being contested in good faith by a Seller or
its Affiliates, (c) imperfections or irregularities of title and other Liens
that would not, individually or in the aggregate, materially detract from the
use or value of the assets to which they attach, (d) zoning, planning, and other
similar limitations and restrictions, and all rights of any Governmental Entity
to regulate a property, which are not currently violated by the use of occupancy
of the Owned Real Property or Leased Real Property, (e) any Lien set forth in
any franchise or governing ordinance under which any portion of the business or
operations of the Facilities and other Acquired Assets is conducted, (f) all
rights of condemnation, eminent domain or other similar rights of any Person,
(g) as to the Leased Real Property, the terms and conditions of the lease,
sublease or license with respect thereto, (h) any Lien to be released on or
prior to Closing, (i) as to any Owned Real Property or Leased Real Property, any
occupancy agreement affecting such property which does not, and would not
reasonably be expected to, materially interfere with the use or operation of
such property as currently conducted, (j) all rights-of-way, easements,
servitudes, restrictions, covenants and other similar non-monetary matters of
record which do not materially impair the use, occupancy or operation of the
Owned Real Property or Leased Real Property; (k) Liens disclosed in the
Financial Statements, (l) Liens disclosed on Schedule 1.1(f), and (m)
nonexclusive licenses of Intellectual Property granted in the ordinary course of
business, and (n) any other Lien which does not materially interfere with the
use or operation of the Acquired Assets as currently conducted.


13

--------------------------------------------------------------------------------





“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, proprietorship, other business
organization, trust, union, association or Governmental Entity.
“PJM” means PJM Interconnection, L.L.C.
“Post-Closing Confidentiality Agreement” means the Post-Closing Confidentiality
Agreement entered into by and among Sellers and Buyer, substantially in the form
attached hereto as Exhibit F.
“Power Purchase Agreement” means the Power Purchase Agreement entered into by
and among the Buyer and AEP Energy Partners, Inc., effective as of the Closing,
on substantially the terms described on Exhibit I.
“Pre-Closing Period” has the meaning set forth in Section 5.14(j).
“Prepayments” means all advance payments, prepaid expenses (including rent),
prepaid Taxes, progress payments and deposits of Sellers, and rights to receive
prepaid expenses, deposits or progress payments relating to the ownership,
operation and maintenance of the Acquired Assets, but not including any prepaid
expenses or deposits attributable to Excluded Assets.
“Projections” has the meaning set forth in Section 4.13.
“Prorated Amount” means, (i) with respect to any Prorated Item that is a
Prepayment, the amount allocable to the period on or after the Closing Date that
was paid by a Seller prior to the Closing Date, and (ii) with respect to any
other Prorated Item, the amount (expressed as a negative number) allocable to
the period prior to the Closing Date, whether or not then due and payable, which
was not paid by a Seller prior to the Closing Date and which represents an
Assumed Liability, excluding, for the avoidance of doubt, any amount paid by a
Seller on or after the Closing Date directly to the appropriate applicable third
party (which in the case of any Liability for Taxes shall be the applicable
Taxing Authority), in each case, prorated in accordance with the methodology
specified in Schedule 2.4 with respect to such Prorated Item
“Prorated Difference” has the meaning set forth in Section 2.4(c).
“Prorated Item” has the meaning set forth in Section 2.4(a).
“Purchase Price” has the meaning set forth in Section 2.1(e).
“Purchase Price Allocation” has the meaning set forth in Section 2.3(a).
“Qualified Plan” has the meaning set forth in Section 3.12(c).
“Qualifying Offer” has the meaning set forth in Section 5.14(b)(i).
“Real Property” means the Owned Real Property, the Easements and the Leased Real
Property.


14

--------------------------------------------------------------------------------





“Real Property Rights” has the meaning set forth in Section 3.11(c).
“Reimbursable Costs” means those costs, expenses, expenditures or other payments
of any kind (other than a loan or repayment of principal) incurred (whether paid
or accrued) by or on behalf of the Sellers or their Affiliates (and if a
transaction with an Affiliate, on arms’-length terms), including for labor,
materials, parts, supplies, transportation, equipment rentals, temporary
facilities, vehicles, consumables, fuel, hand tools, safety supplies, computers,
phones, import duties, Taxes (except to the extent any Seller retains any Tax
benefits, such as credit, or any other economic benefit related thereto),
Permits, licenses, bonds, amounts paid under third-party subcontracts, purchase
orders and agreements, insurance, and related Employee-Related Expenses;
provided that the Employee-Related Expenses shall be reimbursed in accordance
with Schedule 1.1(d).
“Release” or “Released” has the meaning set forth in 42 U.S.C. Section 9601(22).
“Renegotiated Collective Bargaining Agreement” has the meaning set forth in
Section 5.14(c)(i).
“Representatives” means the officers, directors, managers, employees, counsel,
accountants, financial advisers, sources of financing (including the Financing
Sources), consultants or other representatives of a Person.
“Request Date” has the meaning set forth in Section 2.4(c).
“Required Government Consents” has the meaning set forth in Section 6.1(d).
“Required Financial Information” has the meaning set forth in Section 5.17(a).
“Restoration Cost” has the meaning set forth in Section 5.9(a).
“Retained Employees” means those employees set forth on Schedule 1.1(g).
“Retained Facilities” has the meaning set forth in Section 2.1(b)(xiii).
“Reverse Termination Fee” has the meaning set forth in Section 8.3(a).
“RF” has the meaning set forth in Section 5.7(e).
“S&P” means Standard and Poor’s Financial Services LLC.
“Scheduled Employees” has the meaning set forth in Section 3.13(a).
“SEC Documents” means all registration statements, prospectuses, forms, reports,
definitive proxy statements, schedules, statements and documents filed or
furnished by American Electric Power Company, Inc. or any of its subsidiaries
under the Securities Act or the Exchange Act, as the case may be, together with
all certifications required pursuant to the Sarbanes-Oxley Act of 2002 (as filed
prior to the date of this Agreement including exhibits and other information
incorporated therein as they have been supplemented, modified or amended since
the time of


15

--------------------------------------------------------------------------------





filing but excluding any disclosures set forth in any “risk factor” or “forward
looking statements” sections).
“Securities Act” means the Securities Act of 1933, as amended.
“Seller” and “Sellers” has the meaning set forth in Preamble.
“Sellers' Marks” has the meaning set forth in Section 5.8.
“Seller Benefit Plans” has the meaning set forth in Section 3.12(a).
“Seller FSA” has the meaning set forth in Section 5.14(i).
“Seller Guarantee” means the guarantee of the Seller Guarantor substantially in
the form attached hereto as Exhibit D.  
“Seller Guarantor” means American Electric Power Company, Inc.
“Sellers Transaction Expenses” means the aggregate amount of (i) all
out-of-pocket fees and disbursements (including attorneys, investment bankers,
accountants and other professional advisors), which have been incurred by
Sellers or their Affiliates in connection with the preparation, execution and
consummation of this Agreement and the Ancillary Documents, (ii) any single
trigger sale, change of control or retention bonuses incurred by Sellers or
their Affiliates in connection with the transactions contemplated by this
Agreement and (iii) all brokers and finders fees incurred by Sellers or their
Affiliates in connection with the transactions contemplated by this Agreement.
“Services Provider” means Sellers or any Affiliate of Sellers reasonably
acceptable to Buyer.
“Severed Continuing Employee” has the meaning set forth in Section 5.14(f).
“Shared Contracts” means those Contracts to which a Seller or any of its
Affiliates is a party pursuant to which the counterparty thereto provides as of
the date hereof and/or expects to provide as of or after the Closing Date more
than an immaterial amount of products, services or Intellectual Property
necessary for the ownership, operation, maintenance or use of both (A) any of
the Facilities or Acquired Assets, and (B) Excluded Assets or assets of Sellers’
Affiliates, excluding, in each case, any Master Agreement.
“Specified Material Contract” means any Material Contract specified as a
“Specified Material Contract” on Schedule 3.10(a).
“SR Contract” means the agreement to be entered into by Generation Resources
with a Third Party contractor for the purpose of completing the SRFAP Closure.
“SRFAP” has the meaning set forth in Section 5.23(a).
“SRFAP Closure” has the meaning set forth in Section 5.23(a).


16

--------------------------------------------------------------------------------





“SRFAP Closure Plan” has the meaning set forth in Section 5.23(a).
“SR Closure Liabilities” has the meaning set forth in Section 5.23(a).
“Support Obligations” has the meaning set forth in Section 5.3.
“Survey” means a survey for each Owned Real Property Buyer in a form
satisfactory to Buyer.
“Tax” or “Taxes” means any United States local, state or federal or foreign
income, profits, franchise, withholding, ad valorem, personal property (tangible
and intangible), employment, payroll, sales and use, social security,
disability, occupation, real property, severance, excise, estimated and other
taxes of any kind whatsoever and denominated by any name whatsoever, and
charges, levies, or other assessments imposed by a Taxing Authority, including
any interest, penalty or addition thereto.
“Tax Returns” means any return, report or similar statement required to be filed
with respect to any Taxes (including any attached schedules), including any
information return, claim for refund, amended return and declaration of
estimated Tax.
“Taxing Authority” means, with respect to any Tax, the Governmental Entity that
imposes such Tax, and the agency (if any) charged with the collection of such
Tax for such entity or subdivision.
“Third Party” has the meaning set forth in Section 7.4(a).
“Title Commitments” means the commitment for a Title Policy for each Owned Real
Property, to be issued to Buyer by the Title Insurer, together with a copy of
all documents referenced therein.
“Title Insurer” means First American Title Insurance Company.
“Title Policy” means an owner’s standard form policy of title insurance from the
Title Insurer insuring title to each Owned Real Property site, subject only to
Permitted Liens, for each of Waterford, Darby, Lawrenceburg, and Gavin, in such
amounts as determined by Buyer in its reasonable judgment, and to be issued with
an effective date of the Closing Date.  
“Transfer Taxes” means all transfer, sales, use, goods and services, value
added, documentary, stamp duty, gross receipts, excise, transfer and conveyance
Taxes and other similar Taxes, duties, fees or charges.
“Transferred Permits” has the meaning set forth in Section 2.1(a)(iii).
“Transition Services Agreement” means the Transition Services Agreement entered
into by and among the Services Provider and Buyer, substantially in the form of
Exhibit G.
“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1989


17

--------------------------------------------------------------------------------





“Workers Compensation Event” has the meaning set forth in Section 5.14(m).
“Waterford” has the meaning set forth in the Recitals.


18